 INSIGHT COMMUNICATIONS CO. 431Insight Communications Company and David Beebe. Case 25ŒCAŒ25583 January 7, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On June 9, 1999, Administrative Law Judge Nancy M. Sherman issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, limited cross-exception, and supporting brief, and the Respondent filed a reply to the General Counsel™s answering brief to Re-spondent™s exceptions and an answering brief to the General Counsel™s limited cross-exception. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Insight Communications Company, Noblesville, Indiana, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order.  Alan L. Zmija, Esq. and Miriam C. Delgado, Esq., for the Gen-eral Counsel. James D. Morgan, Esq. and Michael L. Fantaci, Esq., both of New Orleans, Louisiana, for the Respondent. Suzanne S. Newcomb, Esq., of Indianapolis, Indiana, for the Charging Party. DECISION STATEMENT OF THE CASE NANCY M. SHERMAN, Administrative Law Judge. This case was heard before me in Indianapolis, Indiana, on March 2Œ6, 1998, pursuant to a charge filed by David Beebe, an individual, against Respondent Insight Communications Company on Sep-tember 10, 1997; an amended charge filed by Beebe on October 29, 1997; a second amended charge filed by Beebe on Febru-ary 11, 1998; a complaint issued on December 31, 1997; and an amended complaint issued on February 11, 1998. The com-plaint in its final form alleges that Respondent violated Section 8(a)(1) of the National Labor Relations Act (the Act) by creat-ing an impression among employees that their union activities were under surveillance; by interrogating employees about their own and other employees™ union activities; by promising em-ployees increased benefits and improved terms and conditions of employment if they refrained from union organizational activity; and by threatening employees with loss of benefits if they selected Communications Workers of America (the Union) as their collective-bargaining representative. The complaint further alleges that Respondent violated Section 8(a)(3) and (1) of the Act by increasing employee benefits and wages, and by discharging employees Lonnie Phillips, Ki Young Choi, and David Beebe, to discourage membership in the Union.1                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In affirming the judge™s finding that Respondent unlawfully dis-charged employees, Beebe, Choi, and Phillips, we do not rely on the judge™s speculation about the Respondent™s policy on length of break-times.  We agree with the judge that the Respondent seized on the discriminatees™ alleged violation of its break policy as a pretext for discharging them in retaliation against their union activities. On the basis of the entire record, including the demeanor of the witnesses, and after due consideration of the briefs filed by counsel for the General Counsel (the General Counsel) and Respondent, I hereby make the following FINDINGS OF FACT I. JURISDICTION AND THE UNION™S STATUS Respondent is a corporation with an office and place of busi-ness in Noblesville, Indiana, where it is engaged in the installa-tion and servicing of cable television and communications products. During the 1-year periods preceding the issuance of the complaint and the amended complaint, Respondent, in con-ducting such business operations, purchased and received at its Noblesville facility goods valued in excess of $50,000 directly from points outside Indiana. I find that, as Respondent admits, Respondent is engaged in commerce within the meaning of the Act, and that assertion of jurisdiction over its operations will effectuate the policies of the Act. The Union is a labor organization within the meaning of the Act.  II THE ALLEGED UNFAIR LABOR PRACTICES A. Background Respondent owns and operates 9 cable-system facilities throughout the United States, and employs about 500 individu-als. At all material times, Respondent™s key executives in New York, Respondent™s human resources manager in New York, and each of Respondent™s general managers (but nobody else) had in their possession a ﬁpersonnel guidelinesﬂ booklet which is marked ﬁconfidentialﬂ and includes the following material:  ORIENTATION . . . .  1-3.  Every manager and every person involved in the orientation of new employees should become thoroughly familiar and communicate the Company™s position on un-ions [sic]. The concepts contained in this statement should be communicated to every new employee shortly after be-ing hired. Although the statement should not be read to the new employee, since this can detract from its effective- 1 Just before the conclusion of his case in chief, counsel for the Gen-eral Counsel moved to conform his pleadings to the proof as to minor matters. As I perceive no lack of conformity, I deny the motion as moot. 330 NLB No. 64  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432ness, the statements made to the employee should closely 
follow Attachment 40 [partly quoted infra] . . . . 
. . . .  2-2.  Although outlined in the first month of employ-
ment, the subjects indicated below should become a clear 
part of the employee™s knowledge during the second 
month of probation. . . . . 
 WHY UNIONS AREN™T NEEDED 
. . . .  UNIONS 
. . . .  1-1.  It is the Company™s belief that representation of 
its employees by a union would not be beneficial to either 
the Company or the employees. We believe in treating our 
people fairly. Whenever problems arise, every reasonable 
effort will be made to quickly resolve these problems to 
the satisfaction of all concerned. A union is not necessary 
for employees to receive fair, considerate and consistent 
treatment. 
1-2.  The Company is committed to job security and a 
benefits and pay package which is competitive with that of 
comparable cable television companies in the communities 
in which we operate. The Company is also committed to 
provide good working conditions and deal fairly and hon-
estly with all employees as i
ndividuals. That is our pledge. No union is needed, or wanted. 
When discussing unions with employees: 
DO NOT
 - Threaten an employee with reprisal for par-
ticipating in union activities. 
DO NOT - Threaten or tell an employee they will be 
fired, lose their job or never 
be promoted if they partici-
pate in union activities. 
DO NOT - Question or interrogate an employee about 
union activity or the union activity of other persons. 
DO NOT - Ask an employee how they or other employ-
ees would vote in a union election. 
DO NOT - Promise benefits, compensation or any other 
special treatment to an employee in return for opposing a 

union. DO NOT - Attend, eavesdrop or spy on union activities. 
When discussing union activ
ities with employees: 
DO NOT
 - Give them your opinion, stressing that a un-
ion is not needed in the Company to ensure job security or 
good working conditions. 
DO - Listen to employees who will volunteer informa-
tion of their own free will and thank them for talking to 
you about it. 
DO - Give an employee factual information about un-
ions: that there are dues, fees, fines and assessments; that 
unions call strikes and can cause disruption; and, that there 
are many advantages in dealing directly with the Company 
- without outsiders who cannot run the business. 
HOW TO HANDLE GOVERNMENT AGENCY AND 

OTHER INQUIRIES 1. General 
Managers should be prepared for contact by . . . federal 
government agencies or unions. Improper action can ex-
pose the Company to substantial liability. 
2. Procedure/Instructions 
2-1.  Guidelines have been
 outlined in the attachments 
for the following situations. 
- Unions - National Labor Relations Board (NLRB) 
. . . . If you have any questions concerning these instruc-
tions, please contact, at the office or their home, Vice 

President of Operations, Executive Vice President of Op-
erations, or President. 
Attachment 12, ﬁOrientation Checklist,ﬂ consists of a 
document which is to be date
d, signed by the appropriate 
ﬁmanager,ﬂ and filed in the employee™s personnel folder. 

The last item listed under ﬁSys
tem Manager Œ First Orien-tation Session,ﬂ states ﬁExplain Policy on Union.ﬂ 
Attachment 40 states, in part, that ﬁif [you] hear of un-
ion organizing activity among 
your employeesﬂ (emphasis 
in original): 
HERE IS WHAT YOU SHOULD DO 
1. Listen carefully to anything said. 
2. Thank any employees w
ho voluntarily give you in-
formation. 3.  Write down anything reported - record date, time, 
place, what was said and who said it. 
4. Keep your eyes open - observe. 
5. Notify your Vice President of Operations or Home 
Office Manager 
at once by telephone. 
DO NOT: 1. Panic . . . remain calm . . . and remember the follow-
ing: 2. Don™t threaten, promise or question any employee 
about the union. 
3. Don™t discuss the union with anyone (this doesn™t 
mean you can™t be a good listener) until you receive fur-
ther instructions. 
4. Don™t terminate or discipline anyone before discuss-
ing it with one of the pe
ople listed in No. 5 above. 
 The foregoing material aside, the ﬁpersonnel guidelinesﬂ 
booklet does not address discharges for union activity, or the 
actual granting of benefits to discourage union activity. None of 
Respondent™s facilities is unionized. 
B. The Union Campaign at Respo
ndent™s Noblesville Facility; 
Alleged Unlawful Interrogation by Plant Manager Karch 
During the second week of June 1997,
2 after discussing the 
matter with employee Choi, employee Phillips contacted the 
Union in an effort to organize the Noblesville facility. A few 
days later, employees Phillips, 
Dan Soots, Joe Stern, and (per-
haps) one or two other employ
ees met with union representa-tives at a Noblesville Pizza Hut.
3 During this meeting, one of 
the union representatives said that it would be a good idea for 
the employees to keep ﬁtalksﬂ away from management, because 
in the past some employers had retaliated against employees 
because of their union activity at work. Some of the employees 
did in fact try to keep their union activities secret from man-
agement. 
                                                          
 2 All dates hereinafter are 1997 unless otherwise stated. 
3 Choi was unable to attend this meeting. Nor was Beebe present. 
 INSIGHT COMMUNICATIONS CO. 433At all material times, employee Beebe™s immediate superior, 
admittedly a statutory supervisor, was Plant Manager Dennis 
Karch, whom Beebe regarded as ﬁmore of a friend than a su-
pervisor.ﬂ After work on or s
hortly before June 25, Karch 
called Beebe into Karch™s office. Their conversation that day 
covered the subjects of fly fishing and the progress of the work. 
During this conversation, Karch brought up the subject of the 
Union. He said he had heard there were ﬁtalks of the Union,ﬂ 
and asked Beebe what he knew about it and who was involved. 

Beebe did not tell Karch who was interested in the Union. 
However, Beebe did say that 
the employees were having a un-
ion meeting on July 10. Karch 
asked why the employees were 
interested in the Union. Beebe replied that employees were 
concerned with safety issues and Karch™s ﬁmanagement style.ﬂ
4 On the evening of June 25, Karch telephoned Noblesville 
general manager Douglas Smith (admittedly a supervisor) at 
home and told him that Karch had spoken with Beebe about 
interest in the Union. In compliance with the ﬁpersonnel guide-
linesﬂ but without consulting them, the ﬁfirst thing in the morn-
ingﬂ of June 26 Smith telephoned James A. Stewart Jr., an ad-
mitted supervisor who is Respondent™s senior vice president of 
operations, at his office in Ne
w York City. Smith advised 
Stewart that some employees at the Noblesville facility might 

be interested in the Union. 
My finding as to the date of the BeebeŠKarch conversation 
is based on Stewart™s testimony 
about the date of Smith™s mes-
sage to him and Smith™s testimony about the date of Karch™s 

message to him, which testimony is consistent with the date 
given by Karch. As to the substance of the BeebeŠKarch con-
versation, I discredit as highl
y improbable Karch™s testimony 
that the subject of the Union was brought up by Beebe as a 
possible explanation for a service technician™s rather ﬁoddﬂ 
conduct in asking the dispatcher to tell a customer that the ser-
vice technician could not do anything more for him and had 
turned the problem over to ﬁmai
ntenance.ﬂ However, I do not 
credit Beebe™s testimony that during his conversation with 
Karch, when Karch asked who 
was involved with the Union, 
Beebe identified himself, Choi, and Phillips; Beebe™s pretrial 
affidavit states that he did not tell Karch anyone™s name. 
C. Alleged Violations of Sectio
n 8(a)(1) through Vice President 
Stewart Prior to July 12 
1. Background Company Vice President Stewart™s office is in New York, 
New York, and he resi
des in Stamford, C
onnecticut. He peri-
odically visits each of
 Respondent™s nine facilities, such visits 
ordinarily lasting ﬁa couple of 
days.ﬂ In 1996, he visited the 
Noblesville, Indiana facility th
ree or four times. In 1997, he 
spent between 21 and 25 days at
 the Noblesville facility. He 
visited Noblesville for 2 or 3 days in February or March 1997. 
Before learning on June 26, 1997, about the union drive at No-
blesville, he had anticipated that
 his next visit there would also 
consume 2 or 3 days, and he had no specific plans about the 
date of his visit. During the J
une 26 conversation when Smith 
reported to Stewart the existence of a union movement at No-

blesville, the two men discussed 
the problems or concerns that may have led the employees to 
be discontented. Stewart testi-                                                          
                                                           
4 My findings as to the substance of this conversation are based upon 
credible parts of Beebe™s testimony; 
see infra. Karch admitted learning 
from Beebe, on or shortly before June 25, that there was interest in a 
union. 
fied that he made his July 1 trip to Noblesville immediately 
after receiving Smith™s call about the union movement there, 
because ﬁwhen employees discuss Unions they™re generally 
interested in communication,
 communication issues. And I 
wanted to . . . make myself available so that if employees 
wanted to discuss operational issues of the system that we™d be 
able to do so.ﬂ This was Stewart™s initial first-hand experience 
in dealing with employees of 
Respondent who were interested 
in a union. 
Between July 1 and 28, Stewart flew from La Guardia Air-
port in New York to Indianapolis (inferentially, the airport 
nearest to Noblesville) on four separate occasions.
5 During the month of July, he spent 12 nights in an Indianapolis hotel in 

connection with visiting th
e Noblesville facility. 
On prior visits to the Noblesville facility, Stewart had ridden 
with the Noblesville ﬁmanagersﬂ to look at jobsites. In July 
1997, Stewart rode into the fiel
d with the empl
oyees. This was 
the first occasion he had done this at any of Respondent™s 
facilities; he had been senior 
vice president of operations for 
almost a year and a half. 
2. Conversations with employees on July 1 and 2 
On July 1, the first day in July 1997 when Stewart visited the 
Noblesville facility, he rode with installer Stern (who had at-
tended the Pizza Hut union meeting) and (perhaps) installer 
Bryan Buzan.
6 As to the events on that day, Stewart credibly 
testified, ﬁI wouldn™t call it a warm atmosphere . . . They didn™t 
know me that well . . . weren™t rea
lly interested in talking with 
me . . . we went out to lunch [which Stewart charged to his 
company expense account] and we 
talked about things in gen-
eral but I didn™t feel there was a lot of openness.ﬂ Stewart did 

not ask them about the Union. 
On the following day, Stewart rode with service technician 
Phillips. A quarter-hour or half-hour into the ride, Phillips told 
Stewart that some people were interested in the Union. Stewart 
said that he had heard that, and asked why; Stewart testified 
that this inquiry was due to ﬁI guess . . . my curiosity.ﬂ Phillips 
said that Plant Manager Karch 
berated people, that insurance 
ﬁdeductiblesﬂ had been changed, and that the employees re-
sented the fact that the free cable television service which Re-
spondent provided to them no longer included ﬁpay-per-viewﬂ 
programs. Stewart said that the free ﬁpay-per-viewﬂ had been 
discontinued because of Respondent
™s potential liability to pay-
per-view providers and movie companies. Stewart further said 

that he would look into these concerns and Phillips™ comments, 
and get back to Phillips at a later date (see infra, part II,C,3). 
Stewart did not ask Phillips if he was for the Union or for the 
names of other people who might be for the Union. That eve-
ning, Stewart flew back to New York. He testified that after this 
conversation with Phillips, Stewart drew New York manage-
ment™s attention to the insurance-deductibles matter, on a date 
which he was not asked to gi
ve (see infra, part II,D,2). 
When visiting the Noblesville facility later that month, Stew-
art rode with one or two more
 employees, and took three or 
four to lunch, which he put on his company expense account. 

The record fails to s
how what they talked about, if anything. 
 5 On the first three occasions, he fl
ew back to New York. On the last 
such occasion, after two nights in Indianapolis, he proceeded to Louis-
ville, Kentucky. 6 Stewart testified at one point that he had ridden with Buzan, and at 
another point that he had not. Except as to the accuracy of Stewart™s 

memory generally, the question is immaterial. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4343. Conversations with employees Phillips and Choi on July 8 
Stewart testified that from his conversations with employees 
during his initial July 1997 visit to Noblesville, he concluded 
that it would be best to have 
group employee meetings because 
the individual things that employees had said they wanted at-
tended to would best be resolved by department. He flew back 
from New York on the evening of July 7. At 9 or 9:30 a.m. on 
July 8 (see infra, fn. 10), Stewart again joined Phillips in the 
vehicle he used when driving to his various jobsites.
7 As soon 
as they pulled out of the driveway, Stewart said that even 

though the employees had been talking to the Union, that was 
not ﬁnecessarilyﬂ the reason that he wanted to ride with Phil-
lips. Then, Stewart started asking why the employees felt they 
needed a union, what the employees™ concerns were, and why 
none of the employees would talk
 to him about it. Initially, 
Phillips tried to avoid the questions, but by lunchtime he told 
Stewart that although pay-per-view was an issue, it was not the 
main issue, that it was just the straw that broke the camel™s 
back. Phillips said that health benefits were an issue, verbal 
abuse from management was an issue, and tools were an issue. 
Stewart said that he felt ﬁwe didn™t need a third party to inter-
vene, that [Respondent] and the 
employees could take care of 
the problems on their own.ﬂ During this or their July 2 conver-

sation, it was discussed that Ph
illips was the employee who had 
called the Union.
8 Phillips™ last job before lunch that day required digging up 
some cable. Stewart helped him to perform this digging. After 
the cable had been exposed, the two men concluded that com-
pletion of the job required more cable than Phillips was carry-
ing in his truck. Phillips thereupon used Respondent™s inter-
truck radio communications system to call Choi and ask him to 
bring over the extra cable. After 
Choi had done so and left the 
immediate area, Stewart proposed to Phillips that they go to 

lunch at the Waterfront Restaurant; Phillips agreed. Then, 
Stewart asked whether Phillips would like to invite anyone else 
to lunch. Phillips called Beebe, but he was busy. Then, perhaps 
at Stewart™s suggestion, Phillips called Choi, who accepted 
Phillips™ invitation. 
The three men spent an hour and a half to 2 hours at lunch, 
which Stewart paid for and charged to Respondent as a busi-
ness expense. Although the employees were paid by the hour 
and were normally entitled to 
an unpaid 1-hour lunch period, Phillips was not docked for the extra time, and neither was 
Choi, so far as the record shows. Over lunch, Stewart said that 
Respondent had an open door policy and a good benefit pack-
age, and asked Choi why he thought that the employees needed 
a union, why the employees felt 
that they needed a union, why 
                                                          
                                                           
7 My finding that Stewart rode with Phillips on two different occa-
sions is based on Stewart™s testim
ony. Stewart attached to the first 
occasion, on July 1, his testimony 
about conversing with Phillips alone, 
and was not asked about the content of the conversation with Phillips 
alone on the second occasion. I believe Phillips was mistaken when he 
testified, in effect, that Stewart r
ode with him on only one occasion. My 
findings as to the content of Stewar
t™s July 8 conversation with Phillips 
alone on this second occasion are based on credible parts of Phillips™ testimony. My findings as to the content of a lunchtime conversation 
that same day between Stewart, Ph
illips, and Choi are based on a com-
posite of credible parts of the testimony of all three participants. 
8 This finding is based on Phillips™ testimony. For demeanor reasons, 
I do not credit Stewart™s testimony that
 he did not learn this until a job-site conversation with Phillips severa
l days later (see infra, fn. 31 and 
attached text; and part II,E). 
he felt the need for someone else to come in to negotiate for 
more benefits, and what were some of the ﬁissuesﬂ that Choi had. When Choi displayed reluctance to answer, Phillips, who 

by this time was ﬁcomfortableﬂ with Stewart and believed the 
employees could trust him, told Choi to go ahead and tell Stew-
art what Choi thought. Choi then said that the attitude of man-
agementŠespecially Choi™s direct supervisorŠtoward the 
employees was not ﬁprofessional.
ﬂ In addition, he brought up 
the health-insurance issue, the 
pension plan, the pay-per-view 
policy, and Respondent™s perceivedly unfair advancement pol-
icy.
9 In addition, Choi expressed dissatisfaction with the length 
of time, and the procedures, ne
cessary to obtain tools from the 
warehouse, and asked whether there would be ﬁany change in 
the tool policy issue.ﬂ Stewart said that he believed the ﬁtool 
policy issueﬂ was wrong, that the 
employees should be able to 
get tools from the warehouse wit
hout any problem, and that he 
would ﬁwork on that.ﬂ Stewart said that so far as the Union was 
concerned, Respondent would not retaliate against anyone, and 
that nobody was going to lose his job over the Union. He fur-
ther said that he wanted 2 weeks to solve some of the problems 
ﬁweﬂ were having. Choi said that he was having difficulty in 
processing a year-old health insurance claim. Stewart said that 

he would take care of the matter 
if Choi gave him the relevant 
papers. After receiving them from Choi on the following day, 
Stewart spent a half-day in successfully processing Choi™s 
claim.
10 Inferentially thereafter, some time in mid or late July, Stew-
art asked Phillips in the hallway whether Phillips was the per-
son who had advised a local ne
wspaper that Respondent™s em-ployees were involved in the Union. The record fails to show 
Phillips™ reply, if any.
11 4. Respondent™s July 8 conclusions as to the identity of union 
supporters Also on July 8, Stewart, Sm
ith, and Karch conferred about 
which employees favored the Union and which did not. They 
concluded that Phillips, Choi, Soots, and 5 other employees
12 likely favored the Union, that James Curnutt and 12 other em-
ployees
13 likely disfavored the Union, and that Beebe might or 
might not favor the Union. At the General Counsel™s instance, 

Smith™s notes reflecting this co
nclusion, dated July 9, 1997, 
were received into evidence during the March 1998 hearing. 
 9 Choi believed that he had been better qualified for a job vacancy 
for which he had applied than was the former employee whom Respon-
dent had rehired for that job at 
a higher wage rate than Choi™s. 
10 My findings as to the content of the lunchtime conversation are 
based on a composite of credible 
parts of Choi™s and Phillips™ testi-
mony. For demeanor reasons, I do not credit Stewart™s testimony that 
he did not bring up the subject of the Union. Further, to the extent 
inconsistent with my findings in th
e text, I do not credit Stewart™s tes-
timony that he did not ask either 
of these employees about their union 
activity, or tell them that Stewart would help them out with jobs or 
benefits in return for their stopping 
union activity. My findings as to the 
date of the events described under this heading are based on the testi-
mony of both Stewart and Phillips conn
ecting their joint ride with their 
lunch with Choi, Choi™s 
testimony that this lunch occurred on July 7 or 
8, and the notation in Stewart™s itiner
ary that he did not reach the No-
blesville area until the 
evening of July 7. 
11 The complaint does not allege that this inquiry violated the Act. 
12 Stern, Buzan, Royer, Fuller, and Simmons. 
13 Kercheval, Koch, Ross, Eller, Bund, Nydegger, Miracle, Young, 
Tuland, Head, Stringer, and Hewson. 
 INSIGHT COMMUNICATIONS CO. 4355. Stewart™s July 9Œ11 meetings
 with various departments 
a. Introductory remarks 
On July 9, 10, and 11, Stewar
t and Smith conducted a series 
of departmental meetings with
 Respondent™s N
oblesville em-ployees. Smith testified that th
e purpose of these meetings was to talk to employees and ask for their feedback concerning the 
state of the operation and any concerns they might have. Stew-
art began each of these meetin
gs by talking of Respondent™s 
ﬁpledgesﬂŠmore specifically, Respondent™s unlimited-sick-

leave policy, its open-door pledge
, its pledge that wages and 
benefits would be competitive with surrounding cable opera-
tions, and its no-layoff pledge. He said that he knew there had 
been some interest expressed in
 unions and that he was inter-
ested in finding out what was on people™s minds. Stewart told 

the employees that the purpose of the meetings was to try to 
help make things better and to give better support to the em-
ployees.
14 b. Stewart™s July 9 meeting 
with Respondent™s installers
 The first of these departmental meetings was held between 8 
and 10 a.m. on July 9, and was 
attended by nine installers. 
After making the introductor
y remarks described above, Stewart said that as to insurance, no changes in payroll deduc-
tions had been effected since the original plan as it was in De-
cember 1996. Employee Kercheval expressed concerns over the 
effect of a new billing system on employees™ opportunities to 
obtain payments for collecting unpaid bills; Smith and Stewart 
explained the new system and told the employees that the col-
lections program was not going away. Employee Buzan ex-
pressed interest in a retirement program; Stewart said that a 
401(k) program was under review, but he could not promise the 
outcome.15 When an employee brought up the matter of wasp 
spray for employees™ vehicles, 
Smith said that Respondent was 
buying more, because its supply 
had been exhausted, but em-
ployees could charge the spray at local stores if it was needed 

right away. A proposal by Kerche
val for two separate sets of 
terminating tools was discussed 
by Stewart and other employ-
ees, who identified the tools 
whose duplication was proposed; 
the matter was left open for further consideration. When an 

employee said he wanted a bigger tool pouch, Stewart ﬁindi-
cated there could be some flexibility in different tool pouches 
available.ﬂ 
When Kercheval brought up past incentives for discovering 
ﬁillegalsﬂŠinferentially, people who were receiving cable ser-
vice for which they were not pa
ying Respondent and by means 
of cable connections not made by Respondent, Smith said that 
the incentive program was still available and would be ex-
plained in an easily understood outline. Kercheval and another 
employee expressed concern over difficulties in communica-
tions with ﬁdispatchﬂ when they were in the field, and proposed 
a second radio frequency, which with a new phone system to 
route calls around ﬁdispatchﬂ wa
s characterized 
a as a ﬁhuge 
                                                          
                                                           
14 My findings in the last two sent
ences are based on credible parts 
of Stewart™s and Smith™s testimony, which is partly corroborated by 
Phillips, Beebe, Choi, and Soots as 
to the meeting attended by them. 
15 The 401(k) plan described in the handbook distributed to the em-
ployees a few days later (see infra, pa
rt II,C,7) had been modified after 
the 1992 publication of this handbook. Respondent™s 1997 payroll 
records show that some of Responde
nt™s employees were having 401(k) 
payments deducted from their wages. 
benefit.ﬂ16 One of the employees proposed a change in the kind 
of vehicle used to make delive
ries of certain types of equip-
ment, and also proposed hiring more employees in a certain 
area. Kercheval made a ﬁcomme
nt about what would happen 
with franchises if installer not
 here for a month or 2? Con-
cerned about what would happen if a strike took place.ﬂ
17 c. Stewart™s July 9 departmenta
l meeting with service techni-
cians and maintenance technicians 
The next departmental mee
ting was conducted by Stewart 
and Smith later that same da
y between 10:05 a.m. and 12:30 
p.m. This meeting was attended 
by about 10 service technicians 
and maintenance technicians, 
including Beebe, Soots, Choi, Simmons, and Phillips.
18  Stewart made the opening rema
rks described supra, part 
II,C,5,a, and asked the employees why they felt that they 
needed a union, why they felt a need for a third party to negoti-
ate for them when Respondent had an open-door policy, and 
what their complaints and problems were.
19 An employee or 
employees raised the issue of medical benefits. Stewart said 
that this would be dealt with 
in a proper manner, and that Re-
spondent was going back to the original insurance program. 
Stewart went on to discuss Respondent™s incentive program. 
After reference was made to the fact that the existing incentive 
committee had not met for a while, Stewart said that Respon-
dent could get ﬁstuffﬂ from supplie
rs like satin jackets and free 
food, and Smith said that baseba
ll and restaurant tickets were 
already available for the incentive committee. Also, Stewart 
referred to a forthcoming company picnic, with Smith as picnic 
chairman. 
Some of the employees complained that they did not have 
needed tools and had to wait for months on end to get them. 
Stewart said that this would be dealt with in a proper manner, 
that he knew some employees were
 using their own tools, that 
Respondent should be supplying th
e tools, and that he would 
correct the problem. Stewart said that there were more than 30 
issues that he wanted to work
 on, and asked the employees to 
give him a chance and a little more time. He and Smith handed 

out blanks which itemized different tools, and asked each em-
ployee to take a inventory of hi
s tools and give Respondent an 
idea of what he needed. Most of the employees filled out these 
documents and returned them. 
An employee or employees 
requested kneeling pads and 
cordless drills; the record fails to show management™s response, 
if any. An employee or empl
oyees complained about difficul-
ties in communicating with the office when the employees were 
in the field. Stewart said that changes were coming to ﬁdis-
patchﬂ in the form of a second radio frequency and reconfigura-
 16 In late August, Respondent adde
d a second radio frequency, and 
assigned one frequency to technici
ans and another to installers. 
17 Except as otherwise indicated, my findings as to this meeting, in-
cluding the quoted material, are ba
sed on Smith™s contemporaneous 
notes. 
18 My finding that David Beebe attended this meeting is based on the 
testimony of Beebe and Choi; and on
 the fact that Smith™s contempora-
neous notes attribute certain remark
s to ﬁDave Beebeﬂ (see G.C. Exh. 
21, pp. 4Œ5, especially the second line on p. 5). Beebe™s name is not 
included in Smith™s listing of the employees present. Smith™s notes also 
attribute certain remarks to one ﬁBryanﬂ (Respondent™s employees 
included Bryan Buzan), although Smith™s listing does not include any-
one named Bryan. 
19 My findings in this sentence are based on a composite of credible 
parts of the testimony of employees Beebe, Choi, Soots, and Phillips. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436tion of phones (see supra, fn. 16). Employee Phillips com-
plained about incomplete sets of
 maps; Stewart said that Neil Fladlin, whom Phillips testimonially identified as a member of 

management, was working on this with the proper authorities. 
Some of the employees, including Beebe, raised concerns re-
garding safety matters, adequacy 
of training, and sufficiency of 
wages. Some of the employees ra
ised concerns about perceived 
favoritism in promotions and in
 permitting employees to drive 
company vehicles home; Stewart 
said that construction superin-
tendent Dale Lambert would be 
alerted to the vehicle problem, 
and that these concerns would be
 dealt with in a proper manner. 
When an employee asked about in
creases in call-in pay, Stew-
art replied that this would be taken under review. Beebe and 
another employee proposed what was (inferentially) a system 
more advantageous to employees than the existing system for 
scheduling and paying ﬁon-callﬂ 
employees. Several employees 
brought up deductions and allowances for work uniforms; as to 

such allowances, Stewart said th
at he would like to review the 
matter but would not want to 
change current policy, and 
pointed out the perceived benefi
ts of the new uniforms which 
had been issued to all employees.  
Beebe asked, ﬁIs there a time frame that we can expect to see 
changes take place?ﬂ Stewart replied that ﬁwe are committed to 
making appropriate changes! So
me already in motion. Some 
will take a bit longer. Changes will take place!ﬂ
20 Phillips and others complained about perceived harsh verbal 
treatment, often in the form of yelling, from Karch. Stewart 

said that this would be taken ca
re of in a proper manner, that 
Respondent had absolutely no tolerance for disrespectful treat-
ment of employees, and that Respondent was firmly committed 
to providing a fair and healthy atmosphere in which everyone 
could feel comfortable working. Phillips said that some of the 
employees felt it was not worth the ﬁhassleﬂ of telling Karch 
about a needed tool because they might get yelled at, and, ﬁIt™s 
worth it to me to go out and buy my own.ﬂ Karch remained in 
Respondent™s employ until Sept
ember 1997, when he resigned 
and received 3 months™ severance pay.
21 d. Stewart™s July 9 meeting with some of the 
customer service representatives 
Later that afternoon, Stewart and Smith met for 2 hours with 
6 customer service representatives, including Wyman and La 

Duron. After making the remarks summarized supra, part 
II,C,5,a, Stewart discussed the changes in the employees™ 
health plan and the recent lo
ss of pay-per-view benefits. He 
went on to say that Smith would be in charge of the company 

picnic, that Respondent should have had one the preceding 
year, and that this year, the picnic would be a good one. One of 
the employees said that suggest
ions to management were not followed up on, that she had consequently stopped making 
suggestions, and that she had recently run out of certain mate-
rial. La Duron and (perhaps) othe
rs raised questions regarding inoperable or inoperative equipment and delays in repairing it. 

An employee complained that employees were expected to 
report to work when they were sick. Employees complained 
about perceived inconsistencies 
in expectations for different 
                                                          
                                                           
20 My findings as to this BeebeŠ
Stewart exchange are based on 
Smith™s contemporaneous notes, from
 which the quoted material (in-
cluding exclamation points) is taken. 
21 My findings as to the events at this meeting are based on a com-
posite of credible parts of the testimony of Beebe, Phillips, Choi, Soots, 
and Smith, and on Smith™s 
contemporaneous notes. 
people, about perceived inadequa
te training, about perceived 
security problems, and about 
perceived excessive workloads.
22 e. Stewart™s July 10Œ11 meeting with other customer 
service representatives 
On the afternoon of July 10, Stewart and Smith met for an 
hour and a half with five more customer service representa-
tives.23  After making the remarks summar
ized supra, part II,C,5,a, 
Stewart said that the previous quarter, he had started going into 
the field with general managers; and that this quarter, he had 
started going into the field to talk
 to employees. He went on to 
say that he had chosen Noblesvi
lle first ﬁdue to problems ex-pressed with unaddressed concerns to the point of raising a 

union.ﬂ Stewart stated (accurately) that a union meeting with 
several employees was going to ta
ke place that evening, July 10; he testified that he had learned about this ﬁbecause employ-

ees were talking about it,ﬂ but th
ere is no evidence that he told 
his audience about the source of his information.
24 He said that he would not threaten the employ
ees, interrogate them, promise 
them anything, or spy on them; and that people would not be 

penalized for speaking up at or attending the union meeting that 
evening. 
Stewart said that many employees felt that benefits were be-
ing taken away, and mentioned th
at pay-per-view movies were 
no longer available and that health
 care benefits had been cut in 
the area of prescription costs 
and emergency-ro
om visits. One of the employees said that exis
ting eyeglass coverage might be 
less than had been represente
d, and another employee brought 

up the names of several alternative HMO™s in the area. Stewart 
said that fewer incentive programs were presently available 
because the marketing-manager position was open, and said 
that the forthcoming company picnic was ﬁmandatory.ﬂ 
A ﬁbig complaintﬂ was made about being put on standby 
when using the telephone system
 in ﬁdispatch.ﬂ Stewart or 
Smith said that Respondent wa
s working on a second frequency 
(see supra, fn. 16). One of the employees suggested that cus-
tomers™ use of the dispatch line would be prevented by block-
ing the ﬁcaller IDﬂ for that line. Two of the employees ex-
pressed interest in headsets; Smith
 said that they were coming 
with the new phone system (see s
upra, fn. 16). One of the em-ployees asked about incentive 
programs, and cited a commis-
sion program used by (inferenti
ally) one of Respondent™s com-
petitors; Stewart replied that Re
spondent™s benefits were com-
parable taking this into account. 
One of the employees said she 
wanted better procedures for ﬁcas
hing out,ﬂ in order to enable 
the employees to leave on time; Stewart raised the possibility 
that one person be scheduled to stay 30 minutes past closing to 
complete the cashing out procedure. Some employees com-

plained about being yelled at by 
Karch, about the fact that Sat-
urday work was being scheduled by one of the employees 
 22 My findings as to the events at this meeting are based on Smith™s 
contemporaneous notes. 
23 After listing the names of the employees present, Smith™s contem-
poraneous notes add that a particul
ar employee who did not attend any 
of the meetings was ﬁon vacationŠcovered by [Stewart] the night 
before.ﬂ 
24 As noted supra part II,BŒC, Stewart™s initial decision to visit the 
Noblesville facility in July had been
 sparked by Smith™s report to him 
about employee interest in a union. 
Smith had obtained this information 
from supervisor Karch, whose questions to Beebe had revealed that a 

union meeting was planned for July 10. 
 INSIGHT COMMUNICATIONS CO. 437rather than by a supervisor, and about perceived consequent 
unfairness in the rotation of such work; Stewart said that he 
would take up the work-rotation matter the first thing on the 
following day. One of the employees complained that she had 
not received a ﬁreviewﬂ in 3 years.
25 This meeting was resumed on July 11. Some of the employ-
ees complained about Respondent
™s perceived unfairness and 
inconsistency with respect to vacations, sick leave, and sick 

pay, and pregnancy. Stewart said that the matter would be re-
viewed, and that everyone should 
be held to the same standard. 
During the July 10 session, one of
 the employees had said that 
some of the chairs should be replaced; at the second session, 
Stewart said that he would ﬁrelo
okﬂ at furniture needs. Stewart 
said that he would be back in the system on Monday and would 
be available to everyone accordingly.
26 6. The July 10 union meeting 
The union meeting held on the evening of July 10 was at-
tended by 2 union representativ
es and 19 to 23 employees, 
including lead customer service representative Diosa La Duron 
(not claimed to be a supervisor).
 The union representatives told 
the employees present that the Union would prefer to organize 
a group which included both the office employees (including 
customer service representatives) and the field employees (in-
cluding technicians and installers);
 but that if there was insuffi-
cient support from the office em
ployees, the Union would work 
with the field personnel only, a
nd believed there were already 
enough field people there for this
 purpose. The employees pre-
sent decided to go forward with the Union, and to urge fellow 
employees to support it. At the 
meeting five employeesŠfield 
employees Phillips, Beebe (who attended at Phillips™ solicita-
tion), Choi, and Simmons, and dispatcher Dawn WymanŠ
volunteered to form an organi
zing committee. Choi had urged 
the other field employees to attend this meeting. 
Stewart testified without objec
tion that Karch told Stewart 
and Smith that employee Diosa La Duron had told Karch that 
the union organizing committee was made up of three peopleŠ
Wyman, field employee
 David Fuller, and an individual whose 
name Stewart testified that he 
could not recall but that it was 
not Phillips, Choi, or Beebe. Karch and Smith both testified for 
Respondent, but were not asked 
about this alleged conversa-
tion; La Duron did not testify. In view of this lack of corrobora-
tion, the absence of any evidence as to why either La Duron or 
Karch would have made inaccurate representations as to the 
identity of the committee, and demeanor reasons, except as to 
Wyman I do not credit Stewart™s testimony as to the names 
given him by Karch. Other than Stewart™s testimony, there is no 
evidence as to whether Fuller in fact engaged in any union ac-
tivity, although Respondent™s ma
nagement had concluded on 
July 9 that he supported the Union (see supra, part II,C,4). 
7. Stewart™s speech to the entire Noblesville work force 
A speech to all of the 30 or 40 members of Respondent™s 
Noblesville work force who were 
then present at the facility 
was delivered by Stewart at about 8 a.m. on the morning of 
July 11.
27 At least partly because of reports from some of the 
                                                          
                                                                                             
25 See infra part II,D,3. The ﬁpersonnel guidelinesﬂ booklet states, 
ﬁAll non-probationary employees w
ill receive a performance review 
annually, which may or may not result in a salary adjustment.ﬂ 
26 My findings as to this July 10Œ11 meeting are based on Stewart™s 
testimony and Smith™s 
contemporaneous notes. 
27 My finding as to the date is based on the testimony of Phillips, 
who testified that Stewart delivered 
this speech on the day after the July 
employees that the Union had to
ld them the no-layoff pledge 
meant nothing because it had not been written down, during 
this meeting Stewart distributed 
to each of the employees pre-
sent a handbook, dated September 1992, entitled 
Insight Em-ployee Information Summary. This handbook, which had been 
out of print for some time and which had been newly repro-
duced for the purposes of dist
ribution to the Noblesville em-
ployees,
28 contained a pledge ﬁthat 
no full-time hourly employ-
ees will lose their job due to lack of work as long as they do a 
good day™s work and we continue to hold and operate our fran-
chises in the communities where we operate. If necessary, we 
will retrain or reassign an employee to ensure their continuing 
employment.ﬂ Also, the handbook purported to describe the 
fringe benefits afforded to Re
spondent™s employees, including 
a medical and dental benefits package with a choice of ﬁeither a 

conventional medical/hospitalization plan or an HMO plan, if 
available, in your system
.ﬂ This September 1992 handbook stated that employees would receive ﬁcomplimentary cable 
television serviceﬂ excluding pay-per-view events and pro-
grams. However, it is undisputed that for a period which ended 
about December 1996, the Nobles
ville employees were receiv-
ing pay-per-view benefits without charge. Also, the handbook 
contained a statement, captione
d ﬁOpen Door Pledge,ﬂ that 
every employee should 
feel free to talk with his supervisor, 
general manager, or home office
 manager about questions or 
problems, without fear of repercussion. ﬁIf you believe your 
thoughts are not being fairly considered, you have the right to 
state your position through all levels of the Company through 
to the President.ﬂ Under the heading ﬁDirect Communication 
with your Supervisor,ﬂ employees were asked to bring prob-
lems to their supervisor as an
 initial matter. ﬁHowever, every 
now and then a solution to a disagreement may prove elusive 
and then you should take advantage of the open door policy to 
either reach some compromise or, at least, become more com-
fortable with the reasons behi
nd the supervisor™s position. The 
Company is committed to direct and open communications 
with its employees, strongly beli
eving that direct conversation 
is exceedingly better than relying on outside, third party repre-
sentatives such as unions.ﬂ  
Using note cards to assist him in his presentation, Stewart 
stated that efforts were under way to get a union into the facil-
ity, and accurately stated that
 a union meeting had been held 
the previous evening. He said 
that a successful union campaign 
would have profound effects on th
e employees and their fami-
lies, and would take away Responde
nt™s right to talk about the 
employees™ jobs, pay, and benef
its. Pointing to the no-layoff 
 10 union meeting. Beebe eventually
 gave similar testimony, although 
he initially testified that Stewart 
gave his speech on July 10. Choi, 
whose first language is Korean, tes
tified that Stewart delivered his 
speech ﬁRight after the July 10th 
meeting, July 10th morningﬂ; the 
context of his testimony suggest that he was likely referring to the July 
10 union ﬁmeeting,ﬂ but he may have been referring to the July 9 tech-
nicians™ ﬁmeetingﬂ with Stewart. I believe Stewart was mistaken in 
testifying, initially with some doubt, 
that the ﬁall-handsﬂ meeting was 
held on July 15. Company witnesses Karch, Smith, and Mary Hoffman 
(Respondent™s installation manager) were present during this meeting 

but were not asked about this matt
er, and other individuals present 
whom Phillips testimonially described as members of management 

(Jane Hawkins, Neil Fladlin, and Dale 
Lambert) did not testify at all. 
28 Beebe, who was discharged in August 1997, credibly testified that 
Respondent had given him an em
ployee handbook when he was hired 
in 1990 (2 years before the date on the handbook distributed to employ-

ees at this July 1997 meeting) but
 had never give
n him another. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438policy and the open-door policy provisions in the handbook 
which had just been distributed, he said that any time the em-
ployees had a problem, they coul
d come to ﬁany managementﬂ 
and ﬁwe can work it out.ﬂ 
Stewart stated that Respondent was completely and entirely 
against a Union™s getting into the system. He urged the em-

ployees not to sign a union card or petition before they knew 
what they were getting into. Stewart said that the Union would 
promise the employees ﬁanything,
ﬂ including better tools, in 
order to get them to sign, but
 that the Union could guarantee 
them nothing. He went on to say that if the Union got in, Re-
spondent would have to bargain in good faith, but would not have to agree to demands which it felt were not in the best in-

terest of the employees or Respondent. Stewart said that it was 
not true that employees could 
only get more from bargaining. 
One of the employees said that
 the Union could negotiate a contract. Stewart said that when an employer and a union sit 
down to negotiate a first contract, the contract looks like a 
blank piece of paper, and does not
 have pay rates, insurance, or 
a no-layoff commitment. He said that nothing goes into a con-

tract unless the employer and the union agreed to it; that bar-
gaining is a give-and-take proces
s; that employees could end up 
with more and could end up w
ith less, depending on how the bargaining goes; and that this was the reason the Union could 
not guarantee its promises. He we
nt on to say that it was usu-
ally when a company refused to make good on union promises 

that a union calls a strike. Holding up a copy of the handbook 
which the employees had just rece
ived, he said that ﬁit was our 
contract, our agreement . . . this is your guarantee that there is 
an open door policy, and that we didn™t need to have the union 
in there.ﬂ
29 Stewart said that Respondent had a good group of 
employees, that he was proud of and appreciated their efforts, 
that Respondent was a far-from-perfect company, that things 
had to be done in the system, 
that among these things were 
tools which should be provided by Respondent but which the 
employees were purchasing at their own expense, and that at-
tention needed to be paid to this and to the difficulties employ-
ees were experiencing in getting tools because of the procedure 
which had been set up by manage
ment. He went on to say that 
he knew Respondent had to impr
ove ﬁthe way we work with 

one another here,ﬂ and that he was absolutely committed to do 
what needed to be done ﬁto address our issues.ﬂ 
An employee or employees asked about their health insur-
ance benefits. Stewart said that he knew there was a problem 
about these benefits, that he a
nd the ﬁhome officeﬂ had not been 
aware of the change in the hea
lth benefits, that Respondent was 
in the process of trying to negotiate with the insurance carrier in 
order to restore benefits to their previous level; and that in the 
meantime, Respondent was going 
to reimburse any employee 
for payments he had made 
under the new arrangement but would not previously have
 been required to make.
30                                                           
                                                           
29 However, p. iii of this booklet states: ﬁ
Note: This booklet is not a 
contract and benefits and practices de
scribed herein may be added to or 
changed from time to time.ﬂ A 
similar entry appears on p. 8. 
30 My findings as to what was said at this meeting are based on a 
composite of credible parts of the 
testimony of Stewart and employees 
Beebe, Phillips, and Choi, all in light 
of Stewart™s note cards. See infra, 
part II,G,1,c. 
8. Stewart™s alleged unlawful in
terrogation of and promises to 
employee Beebe on July 11 
Later that same morning, July
 11, Stewart decided to go out 
and meet with employee Beebe.
 Stewart drove out to the job 
where Beebe was working, and talked to him on the jobsite for 
an hour or an hour and a half. 
Then, Stewart invited Beebe to 
the Texas Barbecue Restaurant 
for lunch, which took about an 
hour and which Stewart paid for and charged to his company 
expense account. Stewart began their conversation by talking ﬁabout the job 
and issuesﬂ; Beebe commented a
bout these subjects and also 
talked about ﬁthings in general that were occurring in the sys-

tem.ﬂ Stewart gave Beebe Stewart™s opinion of the Union, and 
asked Beebe what he felt was needed to do a better job in oper-ating the system. During their c
onversation that day, Stewart 
asked Beebe ﬁwho else was strongly for the Union,ﬂ to which 
Beebe replied that Phillips was ﬁbasically the head guy and . . . 
the individual who made the initial call.ﬂ
31 Stewart also asked 
what was needed so that the Union did not get brought in. The 
record fails to show Beebe™s repl
y, if any. Stewart said that 
Respondent wanted the employ
ees to know about the ﬁopen door policy,ﬂ that they should not fear for their jobs, and that 
management ﬁjust [wanted] to talk and get this all straightened 
out.ﬂ Stewart said that he would ﬁlook intoﬂ the ﬁoperational 
day to day issuesﬂ they had been
 discussing, but that he could 

not make any promises.
32 D. Alleged Unlawful Grant of Benefits, in Violation 
of Section 8(a)(3) and (1) 
1. Tools 
In 1996, having concluded that Respondent had a problem 
with security in its warehouse,
 Noblesville management put together a plan to rebuild th
e warehouse and improve its secu-
rity. About January 1997, while the construction project was in 

progress, Noblesville management prepared an inventory of its 
tools, whereupon Noblesville ma
nagement realized that it 
needed a lot of replacement and new tools. Noblesville man-

agement put together a standardized list of tools which were to 
be carried on all trucks used by
 Respondent™s N
oblesville field 
personnel; this list included tools which had not been carried in 

the past. On March 25, 1997, Smith submitted to Stewart, for 
his approval, purchase requisitions for ﬁreplacement and new 
toolsﬂ from three different vendors, whose ﬁprojected amountﬂ 
totaled about $14,230; this would have been an unusually high 
order. After consultations be
tween various members of New 
York management, including Stew
art, Smith was asked to take 
another look at these requisitions because the requested dollar 
amount was very large. On April 17, 1997, Smith submitted to 
 31 This finding is based on Beebe™s testimony. To the extent incon-
sistent with such testimony by Beebe, for demeanor reasons I do not 
credit Stewart™s testimony that he never had any conversations with 
Beebe which led Stewart to suspect that Beebe favored the Union, 
never asked him the names of the pe
ople who were for the Union, and 
did not learn until a conversation with Phillips at his jobsite later that 

month that it was he who had first 
contacted the Union. Indeed, as 
noted supra part II,C,3, 
on July 2 or 8 Stewart discussed with Phillips 
the fact that it was Phillips 
who first called the Union. 32 My findings as to this conversation are based on a composite of 
credible parts of Stewart™s and Beeb
e™s testimony. To the extent that 
Stewart™s testimony about this conv
ersation may be inconsistent with 
Beebe™s testimony, for demeanor reasons I do not credit Stewart™s 
denials. 
 INSIGHT COMMUNICATIONS CO. 439Respondent™s New York office, for 
its approval, a revised set of 
requisitions for ﬁreplacement toolsﬂ; only two vendors were 
involved, and the total projected amount was about $7800. 
After consultation among New York management including 
Stewart, Smith was requested (
on an undisclosed date prior to 
May 16, 1997) to try to make additional reductions in the over-
all cost of the project. Stewart testified that New York man-
agement had an additional problem with the request in that 
Noblesville management had been requesting capital dollars to 
purchase these tools, no capita
l dollars had been budgeted for 
this purpose, and items under a 
hundred dollars per tool (like 
most of the tools listed in both the March and the April requisi-

tions) were supposed to be expensed and go to repair and main-
tenance. However, there is no specific evidence that the prob-
lem described in the preceding sentence was ever described to 
anyone in the Noblesville facility. 
On May 16, 1997, Smith forw
arded to New York manage-
ment, for its approval, anothe
r set of proposed requisitions 
which, like the March and April requisitions, were attached to 

an authorizing document for ﬁreplacement tools.ﬂ The total 
ﬁprojected amountﬂ was $6193; two of the items listed had a 
unit cost of more than $100; an
d each individual proposed req-
uisition bore the handwritten entr
y ﬁReplacement tools for lost 
or worn-out tools.ﬂ Stewart™s 
testimony suggest
s that in May 
1997, Respondent ordered about $4500 worth of small tools 
which had been specified in the earlier, unapproved requisi-
tions; however, the record fails to include any small-tool requi-
sitions which were approved befo
re late July 1997. He further 
testified that ﬁin the meantime,ﬂ the Noblesville facility was 
purchasing, without any problems,
 the items that were over 
$100 per tool in value ﬁbecause they were going through our 

regular purchase authorization process.ﬂ 
Before January 1997, an employee who wanted a new or re-
placement tool would request th
e tool from one of his supervi-sors or from the ﬁtool man.ﬂ Sometimes, the employee would 

be given the tool immediately; 
sometimes, he would be directed 
to procure one from a retail hardware store, at company ex-
pense; and sometimes, he would be
 told that he would receive 
the requested tool from Respondent in the future or if it was ﬁin 
the budget.ﬂ On the occasions when he was promised a tool, he 
would sometimes have to wait for it for up to 3 months, and 
sometimes, would never receive it 
at all. In January 1997, No-
blesville management initiated a procedure under which the 

employee was required to put a request for a tool into writing, 
obtain his supervisor™s written approval, bring this documenta-
tion to the warehouse, and (som
etimes) wait for days before 
receiving the tool.
33 Some of the employees had to give their 
written requests for tools to Supe
rvisor Karch, whom at least 
some employees regarded as ill-tempered. 
On an undisclosed date in early July 1997, before Stewart 
asked the employees about thei
r tool concerns, Construction 
Supervisor Lambert™s assistant 
inventoried the tools in each 
employee™s truck. As previous
ly noted, on July 8 employees 
Phillips and Choi told Stewart that employee interest in the 
Union was partly due to the tools problem (supra, part II,C,3). 
Inferentially thereafter, on an un
disclosed date in July, Stewart 
told Beebe that requests for tools had been put in, that they 
were sitting in New York awaiti
ng signature, and that this was 
                                                          
                                                           
33 This finding is based on Smith™s 
and Stewart™s testimony. For de-
meanor reasons, I do not credit Hoffman™s testimony that the tool pol-
icy did not change in 1997. 
one of the things that Stewart was going to look into. As previ-
ously noted, during Stewart™s July 9 meeting with the techni-
cians, some of the employees complained that they did not have 
needed tools and had to wait for months to get them; to which 
Stewart replied that this would be dealt with in a proper man-
ner, that he knew some employees
 were using their own tools, 
and that Respondent should be supplying the tools. When em-
ployee Beebe asked for a time frame within which employees 
could expect to see changes ta
king place, Stewart replied (ac-
cording to Smith™s contemporaneous notes), ﬁwe are committed 
to making appropriate changes! 
Some already in motion. Some 
will take a bit longer. Changes will take place!ﬂ Also during 

this meeting, Respondent distri
buted blanks which itemized 
different tools, and asked each employee to take an inventory of 
his tools and give Respondent an idea of what he needed; most 
of the employees filled out these blanks and returned them at 
the end of the meeting. When 
preparing these blanks, Respon-
dent had dated them, but they we
re not offered into evidence. 
When asked when Respondent had prepared these blanks, 
Smith testified that it ﬁcould have
 been in June.ﬂ However, he 
testified that the preparation of
 these documents was part of a 
project which Lambert had started in January or February. 
On July 22, 1997, Smith sent to the New York office, for its 
approval, a set of purchase orders totalling about $5520, with 
ﬁrequiredﬂ delivery dates of August 15 or 22.
34 An accompany-
ing explanatory document was headed, ﬁReplacement tools 

second order/per Jim Stewartﬂ; Smith testified that this entry 
indicates that these purchase orders had probably been ap-
proved in advance, at least by Stewart. Attached to these docu-
ments was a memorandum from Smith to Stewart which stated, 
ﬁtool list as discussedŠtaken from inventory sheets completed 
by employees.ﬂ Respondent™s m
onthly expenditures for small 
tools (with a unit cost of less than $100) at Noblesville between 
January 1997 and July 1997, inclusive, varied from about $142 
(in February) to about $1195 (in January), with an average of 
about $530. Respondent™s Noblesville expenditures for small 
tools amounted to about $9300 in August 1997 and to about 
$1800 in September 1997.35 After the July 22 Telewire requisi-
tion had been approved by the New York office on or before 
July 25 and before Beebe™s Augus
t 27 discharge, he received a 
water cooler (which he had neve
r previously received), safety 
cones, and a coring tool.
36 Safety cones and coring tools had 
been specified on the May 16 requisition, which was never 
approved. After the July 22 Sears requisition had been ap-
proved by the New York office on or before August 11, Beebe 
received a shovel and a nut driver set.37 A nut driver set had 
 34 None of the items listed had a unit cost exceeding $83, but the to-
tal cost of multiple-unit items ranged up to $670. 
35 These figures are derived from R. Exh. 29. It should be noted that 
this document, as well as R. Exh. 28 reflecting large-tool orders, does 
not reliably show the dates on which 
tools were ordered. Stewart, who 
prepared these documents from Respondent™s records, testified that 
when these records failed to show 
the date on which a particular item 
was ordered, he inserted the invoice 
date, that is, a date when or after 
the item was received. Accordingly, 
as to the items where the date 
under ﬁOrder Dateﬂ is the same as the date under ﬁInvoice Date,ﬂ the 

actual date on which the item was ordered cannot be ascertained.  
36 My finding as to the date on which he received these items is 
based on their inclusion in the July 22 Telewire requisitions, and on 
Respondent™s payments to Telewire on July 25 and 28. Beebe was not 
asked for the date when he received these tools. 
37 My finding as to the date the requisition was approved and the 
date he received these items is base
d on their inclusion in the July 22 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440been specified in the May 16 requisition, which was never ap-
proved. In addition, Beebe received flares, a crescent wrench, 
and a sledge hammer. Tools he was provided during this period 
duplicated all of the tools pers
onally owned by Beebe which he 
had been using on the job. Infere
ntially at about 
the same time, 
if a particular employee did not have any company-owned tools 
which Respondent believed he should have, Respondent issued 
such tools to him. 
Beginning in July 1997, an employee was able to obtain a 
needed tool simply by asking for it. Stewart testified that the 
Noblesville facility changed to 
this policy in response to the 
employee complaints made to him 
during his July visits to that 
facility, accompanied by some employees™ statements that the 
existing tool-supply systems had 
caused them to buy their own 
tools. Rather similarly, Smith testified that these changes came 
about as a result of some of th
e meetings Stewar
t had with em-ployees. 
2. Health care costs 
Some of Respondent™s Nobles
ville personnel are covered by 
a contract to provide health ca
re through a health maintenance 
organization called Health Source. On an undisclosed date in 

late 1996, Health Source sent a 
letter to Respondent™s home 
office in New York, announcing that effective on January 1, 
1997, Health Source was making some changes in the deducti-
bles for prescription drugs, allerg
y testing, ambulance service, 
urgent care, and durable medical e
quipment. This letter is not in 
the record; Stewart™s testimony at least implies that it was sent 
to Respondent™s then manager of personnel and benefits, who 
by July 1997 no longer worked for Respondent. 
As previously noted, on July 2, 1997, when Stewart asked 
employee Phillips why some people were interested in the Un-
ion, Phillips gave, as one of the reasons, that insurance ﬁde-
ductiblesﬂ had been changed; Stewart thereupon said that he 
would look into this concern among others. That evening, 
Stewart flew back to New York. He testified that after this con-

versation with Phillips, but on a 
date Stewart was not otherwise 
asked to give, he drew New Yo
rk management™s attention to 
the insurance-deductible matter.
38 On July 8, the day after 
Stewart™s return to the Noblesv
ille facility, Stewart again asked 
why the employees felt they needed a union, to which Phillips 

again replied by referring to the health benefits matter. Stewart 
replied that he felt ﬁwe didn™t need a third party to intervene, 
that [Respondent] and the employees could take care of the 
problem on their own.ﬂ Later that same day, in response to 
similar questioning by Stewart,
 employee Choi brought up the 
health-insurance issue. In a speech to the entire work force on 

July 11, during which Stewart told
 the employees that ﬁthere is 
an open door policy [and] we didn™t need to have the union in 
there,ﬂ he responded to questions about health insurance bene-
fits by stating that he knew 
there was a problem about these 
benefits; that he a
nd the ﬁhome officeﬂ had not been aware of 
the change in the health benefits; that Respondent was in the 
process of trying to negotiate with the insurance carrier in order 
to restore benefits to their previous level; and that in the mean-
time, Respondent was going to 
reimburse any employee for 
                                                                                            
                                                           
Sears requisition and Respondent™s 
payments to Sears on August 11 
and 12. Beebe was not asked for th
e date on which he received these 
items. 
38 Stewart was the only member of New York management who was 
called as a witness. 
payments he had made under the new arrangement but would 

not previously have been required to make. 
By letter to all the Noblesville staff dated July 21, 1997, 
Stewart stated that ﬁthrough a communication breakdown,ﬂ 
changes made by Health Source in medical coverage effective 
January 1, 1997, had not been made known to him or other 
ﬁkey home office personnel.ﬂ The 
letter went on to say that 
Respondent would reimburse part
icipants for any charges re-
lated to certain listed plan changes, including the prescription 
drugs plan. The letter further stated that an open enrollment 
process (inferentially, procedures under which dissatisfied 
HMO participants could change their health-insurance carrier) 
would begin ﬁshortly,ﬂ and that
 ﬁwe believe in providing our 
employees with a strong benefits package of which your medi-

cal coverage is a big part.ﬂ 
Stewart testified that after his July 2 conversation with Phil-
lips about health insurance but before Stewart sent his July 21 
letter to the employees, he ta
lked to ﬁthe person who [was] 
responsible for Human Resources 
at that time,ﬂ who told him 
that the employees had been informed of this change by Health 
Source; she did not testify, and the record suggests that at the 
time of the hearing she no longer worked for Respondent. 
Stewart went on to testify (w
ithout objection, limitation, or 
contradiction) that the employees told him that they had never 
received a notification from Health Source. Stewart further 
testified that until the investigation by him which had been 
prompted by the Noblesville em
ployees™ complaints in early 
July 1997, he had not been aware of the change.
39 Stewart fur-
ther testified that he asked Respondent™s president and execu-
tive vice president if they were aware of this change, and they 
said no. Still according to Stewart, he asked Respondent™s chief 
financial officer whether she ha
d decided to make the change, 
to which she replied that she had not been aware of the change. 
Respondent™s president, vice president, and chief financial offi-
cer did not testify. Between Ja
nuary 27, and May 15, the Janu-
ary 1, 1997 changes in the prescription reimbursement program 

directly affected plant manager 
Smith, who at all relevant times 
was the top-ranking supervisor st
ationed at Noblesville; more 
specifically, between these dates he was compelled to make, on 
behalf of himself and his small daughters, five prescription 
payments which each exceeded (by $4.50 or $10) the payments 
which he would have had to 
make before 1997. Smith was 
called as a witness by Respondent,
40 but was not asked whether 
he ever mentioned these newly imposed expenses (totalling 
about $45) to Stewart or any other member of Respondent™s 
management in New York. Becau
se Respondent™s management 
obviously knew whether they had previously been advised of 
the changes in the Noblesville health plan, and because of the 
good possibility that Smith brought up at least his own unan-
ticipated prescription expenses with
 Stewart, I infer that if they 
had been asked about this matter they would have given testi-
 39 However, Stewart testified that 
during his visits to Respondent™s 
facilities, ﬁinsurance is probably one 
of the big questions I get asked 
about.ﬂ 
40 By the time of the March 1998 hearing, he had resigned from Re-
spondent™s employ effective Janua
ry 21, 1998, but under a severance 
agreement was scheduled to continue 
receiving his full salary until the 
end of May 1998. Such payments w
ould likely have ceased if he had 
violated that agreement.  
 INSIGHT COMMUNICATIONS CO. 441mony showing that New York
 management had found out 
about the changes before July 1997.
41 After July 21, 1997, at least 13 people employed at Nobles-
ville (including supervisors Smith and Hoffman) received from 
Respondent payments for the difference between their 1997 
out-of-pocket costs for prescription drugs and what their out-of-
pocket costs would have been unde
r the plan in effect before 
1997. These payments totalled 
about $1600 and varied between 
about $3 and $300, with an average of about $42.
42 Stewart 
testified that Respondent made these reimbursements because 
the insurance company would not change the policy back; Re-
spondent ﬁcouldn™tﬂ change the premium that it was paying to 
ﬁhave it go back retroactivelyﬂ and could only negotiate it for 
the next year, 1998; and ﬁso to ensure that the employees were 
whole, [Respondent] self-insured 
basically, on those claims, to 
bring the benefits to where they
 always had been.ﬂ The reim-
bursed employees did not include Choi (discharged in late Au-
gust 1997, allegedly for union activ
ity), who in late July 1997 
submitted a form seeking reimbursement for part of a $15 co-
pay (increased from $5) for medicine prescribed for a poison 
ivy rash. 
3. Wages Respondent has a practice of tryi
ng to maintain a wage pack-
age that is competitive with other cable operators. When Re-
spondent concludes that its wage package lags behind that of-
fered by other cable operators, Re
spondent puts into effect what 
is frequently referred to in the record, and is referred to in this 
decision, as a ﬁwage adjustment
.ﬂ Although a wage adjustment is designed mostly to raise the entry level wages for particular 
job classifications, it affects all employees in these job classifi-
cations in order to avoid pa
y compression. Although on rare 
occasions Respondent makes an adjustment limited to a single 
area where it has been having di
fficulty, all the other employees 
usually receive ﬁsome type of adjustmentﬂ when a wage ad-

justment is made with respect to a particular classification or 
classifications. Virtually every 
system operated by Respondent 
received some type of wage adjustment during each of the 5 
years preceding the March 1998 hearing before me. 
Respondent also has a practi
ce of giving employees ﬁmerit 
increasesﬂ effective each July. 
The amount (if any) received by 
each employee is based mostly on his supervisor™s opinion 

regarding the employee™s individual performance. 
The wage increases given to 
all of Respondent™s employees 
in their July 15 paychecks, effective on July 1, 1997, included 
both merit increases and wage 
adjustments. The General Coun-
sel contends, in effect, that the portion of these wage increases 

attributable to wage adjustments (although not the portion at-
tributable to merit increases) was given to all the employees in 
July 1997, rather than to only some of the employees on some 
other date, to discourage the union movement. 
As to the Noblesville system in 1997, Stewart testified: 
 We™d been having an on-going problem in bringing in entry 
level installers. And the unemployment rate was extremely 
low in this market and . . . it™s been difficult for us to [hire] 
new people. In fact, we™re having the exact same problem in 
Jeffersonville, Indiana. Where it™s very difficult to bring on 
                                                          
 41 See NLRB v. Dorothy Shamrock Coal Co.
, 833 F.2d 1263, 1269 
(7th Cir. 1987); 
Jim Walter Resources, Inc.
, 324 NLRB 1231, 1233 
(1997); 
Olive Garden
, 327 NLRB 5,  6 (1998). 
42 A total of about 38 payments were made; some individuals re-
ceived more than one payment. Smith received five payments. 
Customer Service [Representatives] and Installers . . . we 

were clearly behind the surrounding operators and we clearly 
had a problem hiring new peop
le and based on that we de-
cided to adjust various levels . . . [Smith] started talking about 
it, could have been as early as April or May, saying we™ve 
gotta do something because we 
can™t hire people  . . . . 
 On June 2, 1997, Stewart sent to Smith, as well as to the 
general managers in charge of
 Respondent™s other systems, a 
memorandum with respect to ﬁt
he annual wage review proc-
ess.ﬂ The attached material included a form ﬁto be used when 
completing your wage and benefits survey of surrounding cable 
operators. At a minimum, wages 
should include the entry level 
rate for each position . . . [as to merit increases,] I would like 
you to work toward a recommended wage pool for 1997 of 4% 
. . . Please provide this information back to me via e-mail at 
your earliest convenience but in no event later than Friday, June 
13.ﬂ On June 16, before learning about the union activity, Karch 
put together a document recommending specific 1997 merit 
wage increases, ranging between
 30 and 60 cents an hour, for 
the employees under him. These recommended increases aver-
aged about 44 cents an hour, an average percentage increase of 
4.2 percent. Stewart credibly testified that the decision with 
respect to giving merit increas
es (including but not limited to 
Karch™s subordinates) was probably made between June 20 and 
25. Between June 20 and 23, Smith
 made a series of telephone 
calls to various competitors, 
asking them, among other things, 
for their wage rates for custom
er service representatives, in-
stallers, installer technicians, service technicians, maintenance 
technicians (also referred to in the record as sweep technicians), 
and warehouse persons.
43 Smith credibly testified that the re-
sults of his survey were completed in his computer ﬁprobably 

by [June] twenty-third or twenty-fourth,ﬂ and were computer 
printed ﬁsomewhere close to [June] twenty-fourth, 
twenty[fifth].ﬂ A day or two later, Smith expressed to Stewart 
the opinion that an upward wage adjustment would be appro-
priate in order to make Respond
ent™s Noblesville facility com-
petitive in being able to attract and retain employees. 
At some time during the first 10 days in July, Respondent™s 
home office in New York gave final approval as to the exact 
ﬁadjustmentﬂ of the starting rates for certain job classifications. 
These adjustments amounted to between 30 and 75 cents an 
hour. The following table compares 
as to each job classification 
the wage adjustments in Responde
nt™s starting rates at Nobles-
ville with the lowest and highest starting rates among Respon-

dent™s local competitors accord
ing to Smith™s late June 1997 
memorandum to Stewart: Job Classification 
Respondent™s 
Wage Ad-
justment 
Lowest-paying 
Competitor™s 
Differential 
Highest-paying 
Competitor™s 
Differential 
Customer service 
representative 
$.75 
$  .25 
$3.05 
Installer 
$.65 
$ . 00 
$.50
44                                                           
 imony. 
43 My findings in this sentence are based on a composite of 
handwritten notations made by Smith 
on a copy of a form supplied by 
Stewart for purposes of facilitating the survey (but not submitted to 
Stewart with these handwritten not
ations) and Smith™s test
44 Two of Respondent™s competitors
 paid ﬁinstaller/techﬂ starting 
rates which were 50 cents and $1 more, respectively, than Respondent™s 
starting rate for ﬁinstaller.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442Service techni-
cians 
$.65 
$-.20 
$3.15 
Maintenance 

technicians 
$.75 
$-.40 
$1.75 
Warehouse 
$.30 
$-.50 
$.50 
 The July 1996 merit increases for Noblesville employees in 
these classifications had ranged between 20 and 70 cents, with 
an average of about 47 cents. However, because the 1997 wage 

adjustments and the 1997 merit in
creases to the Noblesville employees were all retroactively effective as of July 1, their 
hourly increases as reflected in their July 15 paychecks ranged 
up to $1.35 an hour, with an average of about $1.08.45 Stewart 
testified that Respondent raised its pay schedules in July 1997 
because it had been experiencing difficulty in obtaining quali-
fied employees. He further tes
tified that union activity had no 
impact on the process or decision as to the pay raises, 
 But I . . . can™t say that the thought didn™t come up 
when we started implementing [the pay raises], at that 
point we knew that some of the employees were interested 
in a Union and we thought that . . . people are going to 
think that we made the adjustment . . . to buy off the em-
ployees some way. 
 And the fact of the matter is that it had nothing to do. 
I™ve got to run a business. I have to be competitive. We 
have to ensure that we can 
hire people into our operation 
and the competitive data indicated that this is where the 
salary levels should be so we went forward and made the 
change, because I™m not going to stop the operation be-
cause somebody says the word, Union within the opera-
tion.  Stewart testified that ﬁgenerallyﬂ Respondent likes to put 
wage adjustments into effect at the same time as merit wage 
increases ﬁbecause it just makes it easier . . . in dealing with the 
employees and explaining the increas
es.ﬂ However, he testified, 
when a general manager who comp
lains of difficulty in hiring 
can show that his system is paid below the surrounding market 

rate, Respondent will do an ﬁout-of-Julyﬂ wage adjustment in 
that system. As to the Noblesville system, the record shows that 
the wage adjustment had been put into effect in April 1996 and 
the merit increases had been put 
into effect in July 1996, but 
contains no other specific evidence as to whether wage adjust-

ments and merit increases at No
blesville had previously been 
given simultaneously. The record also shows that in Respon-
dent™s Jeffersonville system, which is geographically near No-
blesville, wage adjustments and merit increases were put into 
effect simultaneously in July 
1996 and July 1997. However, the 
record contains no other specif
ic evidence in support of Stew-
art™s testimony. On what Stewart testimonially characterized as 
ﬁrare occasions,ﬂ Respondent li
mits wage adjustments to a 
single classification of employees.  
4. Pay per view 
At all times relevant here, Respondent has provided its em-
ployees with a cable-television package, without charge. Before 
1997, this package at Noblesvi
lle included free pay-per-view 
service. In order to avoid poten
tial problems with the pay-per-
view providers, free pay-per-v
iew for employees was discon-
                                                          
                                                           
45 Excluded from this calculation are salaried employees and La Du-
ron, whose increases reflected a promotion. 
tinued at some time during the first quarter of 1997, more than 
2 months before the union drive began.
46 Thereafter, Respondent instituted the practice of issuing a 
coupon, good for one pay-per-view movie, to each employee 
who had perfect attendance for 1 month.
47 Employees Beebe 
and Phillips testified that this practice began in mid-JulyŠin 

other words, several weeks after Respondent learned about the 
union drive; and that when this practice began, each of them 
received four, or perhaps five, coupons all at once because of 
their perfect attendance during preceding months.
48 Smith testi-
fied that the coupon practice was instituted simultaneously with 

the discontinuance of free pay-pe
r-view. Karch testified that the 
coupon practice was instituted 
ﬁwithin a couple of monthsﬂ 
after the discontinuance of free pay-per-view, and before Beebe 
told him about the union moveme
nt, but when Karch testified 
in March 1998 he could not remember even the year of the 

discontinuance. I credit Phillip
s and Beebe, for demeanor rea-
sons and the following additiona
l considerations: Smith™s con-
temporaneous notes of his and St
ewart™s meeting with some of 
the customer service representa
tives on the afternoon of July 10 
show that in an effort to make his employee audience feel less 
unhappy about the loss of free 
pay-per-view movies, Stewart 
pointed out that Respondent ha
d made the Tyson-Holyfield 
fight available ﬁ@ cost @ $27.50.ﬂ Stewart in effect denied that 
he also referred to any attendance-coupon program (see infra), 
either during this session or dur
ing his second session with the 
same employees on July 11; nor is there any evidence or claim 
that the attendance-coupon program was referred to by Smith 
during either session. I regard their silence in this respect as 
tending to show that the attendance-coupon program had not 
yet come into existence. The weight of such evidence is not 
significantly diminished
 by Stewart™s testimony that he did not 
then know about the coupon program
™s existence; such testi-mony fails to explain why this 
program, if it was already in 
existence as testified by Smith, was not brought to the em-
ployee audience™s attention by 
him. Moreover, particularly 
because Smith regarded as sufficiently important to include in 
his notes the mitigating benefit (a reduced-price boxing match) 
referred to by Stewart in discussing the loss of free pay-per-
view, if the coupon program had already been in existence 
Smith would likely have drawn it to Stewart™s attention before 
his scheduled July 10, 1997, con
tinuation of the customer ser-vice representatives™ meeting and his July 10 speech to the 
entire work force, both of them directed to learning employees™ 
complaints. However, Stewart testified that he did not learn 
about the coupon program until the March 1998 hearing before 
me. 
On an undisclosed date after the introduction of the coupon 
practice and March 1998, Respondent began a systemwide 
 46 My finding that pay-per-view 
was discontinued during the first 
quarter of 1997 is based on the testimony of Beebe and Smith. For 
reasons summarized infra fn. 48, I believe that Phillips was mistaken in 
dating the discontinuance as May 19
97, and that the free pay-per-view 
was abolished in February or March 1997. However, the exact month 
of discontinuance is immaterial. 
47 My finding as to the length of the required perfect attendance is 
based on the testimony of Smith, Ph
illips, and Beebe. I believe Karch 
was mistaken in his testimony that only a week™s perfect attendance 
was required. 
48 Because I credit their testimony in 
this respect (see infra), I infer 
that free pay-per-view was abolis
hed in February or March 1997. 
 INSIGHT COMMUNICATIONS CO. 443practice of permitting employees to purchase pay-per-view 
programs at half price. 
5. Gatorade 
Over a period which began 
in 1995, Respondent has pur-
chased, for the use of employees in the field, bug spray, fans, 
bandanna devices for cooling the 
neck, and coolers. Also, Re-
spondent maintains on its premises a water machine and an ice 
maker from which employees are pe
rmitted to stock their cool-
ers. In addition, Hoffman (as an installation supervisor or, later, 
an installation manager), for 
a period beginning about 1995, has 
from time to time brought Cokes, Gatorade, coffee, and lunch 

to some employees in the field,
 sometimes paid for by Respon-
dent or by Hoffman personally. Hoffman brought bottled Ga-

torade to some employees in the field during the summer of 
1995. However, prior to July 
1997, Beebe, a field employee 
since 1990, had never received a cooler, Gatorade, or any other 

company-supplied refreshments except coffee in the office. 
As previously noted, during various periods in July, Stewart 
visited the Noblesville facility
, the timing and length of his visits having been caused by 
the union movement there (see 
supra, part II,B,1). A month or two earlier, when working in the 
field in Respondent™s Phoenix, Arizona, facility during exceed-
ingly hot weather, Stewart had le
arned that the Phoenix general 
manager was following the practice of buying Gatorade for the 
employees during hot weather. Throughout Respondent™s sys-
tem, whether to do this is up to the manager™s discretion. When 
working in the field at Responden
t™s Noblesville facility about 
July 10, 1997, during 95-degree weather,
49 Stewart commented 
on the heat to Hoffman, who said
 that sometimes the Nobles-
ville facility purchased Gatorade in hot weather. Deciding that 

such a purchase was a good idea, he recommended this to 
Hoffman, who on July 11 purchased about $67 worth of Gator-
ade from a local store. Initially, the approximately 20 field 
employees were given individual bottles of Gatorade. After 
that, Respondent purchased powd
ered Gatorade for the em-
ployees to mix into their water containers. The bottled Gatorade 

was available for about 2 weeks.
50 After this, only powdered 
Gatorade was kept in stock. A requisition for additional coolers 
was approved by Smith on July 
22, and by New York manage-
ment on or before July 25, 1997; 
and thereafter (as previously 
found) Beebe received a cooler for the first time since his hire 
in 1990. At the time of the March 1998 hearing, some pow-
dered Gatorade was on the shelf in Noblesville; the record fails 
to show whether this was left over from the original, July or 
August 1997 purchase or from some other, subsequent pur-chase. Gatorade was supplied in 1997 on a larger scale than 
previously. When asked why Respondent supplied Gatorade to 
employees, Hoffman testif
ied, ﬁHuman kindness.ﬂ 
E. Aftermath
 On an undisclosed date shortly after July 11, Stewart told the 
employees that his departmental
 meetings with the employees 
had caused him to prepare a list of more than 30 items which 
the employees had complained about, and that he was going to 
                                                          
                                                           
49 Stewart testified that he was wo
rking with ﬁLonnie Smith.ﬂ So far 
as the record shows, the only ﬁL
onnieﬂ on Respondent™s Noblesville 
payroll was General Counsel™s witness Lonnie Phillips, with whom 
Stewart worked on July 8, and the only ﬁSmithﬂ on Respondent™s pay-
roll was Respondent™s witness Douglas Smith. Neither of them was 
asked about this matter. 
50 This finding is based on Beebe™s testimony. 
see directly that the list was taken care of. A few days later, and 
after the employees had received in mid-July the wage in-
creases effective on July 1, Beebe told Smith that the employ-
ees were not going to continue on with the Union, and would 
give Respondent a chance to make good on its promises with 
respect to this list. At about th
is same time, the Union advised 
the employees who had been attending its meetings that it was 
not a good idea to take a vote unless the employees knew that 
the Union had a ﬁproper majority.ﬂ
51 At about this same time, Stewart asked to accompany Choi 
to the field. Stewart remarked to Choi that Stewart™s automo-
bile (unlike Choi™s truck) was air conditioned, and offered to 
exchange vehicles that day, 
but Choi declined. During or 
shortly after Choi™s performance 
of this job, Stewart remarked 
that he was very impressed with the Noblesville system, that 
everyone he had ridden with was doing a ﬁgreat job.ﬂ Then, he 
asked Choi where Phillips was working that day. Choi there-
upon led him by truck to Phillips™ jobsite, and then drove 
away.
52 On reaching Phillips™ jobsite, Stewart asked him ﬁhow strong 
the support was for the Union and . . . how the guys felt about 
the Union now that some of th
e problems had been solved.ﬂ 
Phillips said that ﬁsome of the guys had been swayed by some 
of the promises that [Respondent] had made and stood behind 
and that we were just going to wait and see.ﬂ Stewart asked 
why Phillips had called the CWA instead of some other union. 

Phillips replied that the CWA was the first one he had found in 
the telephone book that fit the de
scription of the employees™ 
duties. Stewart gave Phillips Stewart™s business card with vari-

ous telephone numbers on it, and told Phillips to call him if 
Phillips had any problems.
53 Thereafter, and until Phillips™ discharge in late August, he 
kept in touch with the Union, ﬁletting [the Union] know what 
[Respondent] was doing now. Basically just hoping that [Re-
spondent] wouldn™t stand good on one
 of their promises so . . . 
our support would come back up because we lost a lot of our 
support once [Respondent] made 
promises, made good on some 
of the promises.ﬂ Until being discharged with Phillips and 
Beebe in late August, Choi continued to urge his fellow em-
ployees to support the Union. However, Smith testified that by 
the end of July and in the middle of August, he believed that 
there was no more interest in the Union (cf. supra fn. 51). 
 51 Beebe credibly testified to the op
inion that after receiving the July 
raises, a majority of the employees who had been displaying interest in 
the Union decided not to continue their union support. 
52 My finding that it was Stewart 
who initiated his visit to Phillips™ 
job site is based on the testimony 
of Choi and Phillips. For demeanor 
reasons, I do not credit Stewart™s tes
timony that he proceeded to Phil-
lips™ jobsite because Choi said that Phillips wanted to talk to him. 
53 My findings as to the content of 
this conversation are based almost 
entirely on Phillips™ testimony. For 
demeanor reasons, I do not credit 
Stewart™s version of the conversation except where specifically re-

flected in my findings. Among other 
things, I do not credit Stewart™s 
testimony that Phillips said he was 
no longer interested in the Union. 
The complaint does not allege that du
ring this conversation, any unfair 
labor practices occurred. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444F. Allegedly Discri
minatory Discharges 1. Background a. The September 1995 incident at the Big Boy restaurant 
As further discussed infra, part II,G,3, Respondent™s em-
ployees are entitled to a 1-hour unpaid lunch period and two 
paid breaks, one in the morning and one in the afternoon. 
Respondent™s service technicians 
visit the homes of customers throughout Respondent™s service ar
ea, an irregularly shaped 
area whose easternmost and westernmost boundaries are about 
13 miles apart and whose nort
hernmost and southernmost 
boundaries are about 14 miles apart, to fix picture problems for 
about 28,000 customers.54 The service technicians report to 
Respondent™s facility at about 8 a.
m. to pick up their trucks and 
equipment and to receive a writte
n list of service calls to be 
made that day, sometimes including instructions as to time 

frameŠfor example, before noon or within particular hours of 
the day. Later in the day, the service technicians may receive 
instructions to make additional service calls, either directly 
when they return to the facility to pick up additional materials 
or equipment, or by means of 
the radios or cellular telephones 
with which each service truck is 
equipped. Consistent with their 
written and oral instructions as to time frame, the order in 
which the service technicians perform their jobs is ﬁpretty 
muchﬂ up to their discretion. On occasion, a service technician 
may drive to a complaining cu
stomer™s home, find that nobody 
is there to admit the technician, 
and, in consequence, return to 
the home later that day. Responde
nt™s sweep technicians (also referred to in the record as maintenance technicians) work 
throughout the entire service area. Their primary responsibility 
is to maintain the ﬁtrunkﬂ (main) lines, which come from the antenna facility; in addition, the sweep technicians may occa-
sionally work with the distribution lines, which carry the cable 
signal along public streets to individual homes. On occasion, 
sweep technicians may be responsible for correcting certain 
kinds of problems that the service technicians may report to 
them. In addition, the sweep t
echnicians are responsible for 
sweeping the cable systemŠthat is, electronically going 
through every amplifier to make su
re that it is meeting specifi-cations. When fulfilling this re
sponsibility, the sweep techni-
cian is assigned a series of 
ﬁnodesﬂ and performs his checks 
node by node, with at least some discretion as to the order in 

which each node is checked. At
 least on occasion, the sweep 
technicians begin their workday at
 6 a.m. As of July 1997, Re-
spondent employed a total of at 
least 12 service technicians and 
sweep technicians. At all times relevant here, all of them were 
under the direct supervision of Plant Manager Karch, who 
oversaw all technical 
operations, inside and outside the plant. 
Respondent™s staff also includes 
installers, who install and re-
move cable television service for subscribers throughout Respondent™s service area. At
 all material times, their 
supervisor was installation Manager 
Hoffman.                                                           
As to the hour of the morni
ng when employees were permit-
ted to take their paid breaks, Stewart testified that service tech-
nicians ﬁare self-managing with regards to taking their breaks. 
And they would take a break that
 is convenient to them, based 
on what their workload is during that time, based on the com-
plexity of the job that they are doing . . . they can take their 
                                                           
54 This and certain other findings 
as to distances are based on Jt. 
Exh.. 1a. It should be noted that 2 miles on the photocopied map equals 
1 mile on the photocopied scale. 
morning break and their afternoon break pretty much any 
time.ﬂ Rather similarly, Karch credibly testified, ﬁI am not sure 
we really have a set time for that. We are pretty flexible be-
cause you have to work those breaks around customer service 
calls. You never know how long an
y particular service call is 
going to take.ﬂ On various oc
casions before September 1995, Karch told Beebe that employees were allowed a morning and 
an afternoon break of between 15 and 20 minutes each, at the 
employee™s discretion as to the time of day, as long as it did not 
interfere with scheduled service calls, outages (problems ex-
perienced by more than 3 customers in one area), or emergency 
situations. At least before September 1995 (see infra, fn. 57), 
nobody from management ever de
scribed Respondent™s break 
policy to Choi or Phillips. Phillips took his breaks ﬁwhenever 
time was available.ﬂ Choi stopped and took a break ﬁwhen 
everybody wanted to take a break.ﬂ 
In the morning of September 6, 1995, installer Buzan, and 
service technicians Beebe (who was later promoted to sweep 
technician), Choi, Phillips, and Royer, gathered at Frisch™s Big 
Boy restaurant, about 2 miles fr
om Respondent™s facility. The 
Big Boy was located at the intersection of two roads which are 
boundaries of Noblesville and of 
Respondent™s service area; the 
record fails to show whether the restaurant was outside (that is, 
across a street from) or within that area. The restaurant was 
about midway between the northernmost and the southernmost 
points of that area, and about four-fifths of the distance between 
the westernmost and easternmost points of that area. Although 
the employees gathered there by prearrangement, they did not 

all arrive at the same time (see infra, fn. 56). Before coming to 
the restaurant, Beebe had made one service call, about a 5-
minute drive away; his next call was 5 or 6 miles from the Big 
Boy. Phillips™ then service area was in in-town Noblesville; he 
credibly testified that he coul
d not recall whether he had made 
any service calls before coming to the restaurant. The record 
fails to show Choi™s then service area or whether he made any 
calls before coming to the Big Boy, but he performed all of his 
assigned service calls that day without receiving any com-
plaints from customers. The rest
aurant was not very busy that 
morning (it subsequently closed down for lack of business). All 
five employees obtained their refre
shments at the breakfast bar, 
from which for a fixed price a patron could help himself to as 

much as he wanted. All of them ate at the same table. 
At 8:30 a.m. that morning, 
Construction Superintendent 
Lambert or Smith was advised by ﬁdispatchﬂ that a call ﬁfrom 
the fieldﬂ had reported that 
some of Respondent™s personnel 
were at the Big Boy. In res
ponse to this call, Lambert and 
Smith drove to the Big Boy, where, upon their arrival at about 
8:55 a.m., they saw all five of the employees proceeding be-
tween their table and the cashier™s desk; Smith credibly testified 
to the belief that they had be
en eating breakfast. Smith was not 
asked his then belief as to how long any of these five employ-
ees had been at the Big Boy, and so far as the record shows, he 
never asked any of them how long they had been there, or 
whether any other employees had le
ft the restaurant before the 
arrival of Smith and Lambert.
55  On seeing the employees at the 
restaurant, Smith (who was visibl
y upset) said that he was dis-
appointed in them, and told them
 to meet him in the conference 
 55 The record suggests that Choi, Beebe, and Phillips were the last 
employees to reach the Big Boy. 
Beebe and Phillips (who arrived to-gether) and Choi (who arrived before 
them) each testified that he was 
there for 15 or 20 minutes. Buzan and Royer did not testify. 
 INSIGHT COMMUNICATIONS CO. 445room at 8 a.m. the next morning. Thereafter, for the rest of the 
day, the employees went about handling their service calls; the 
record affirmatively shows that Beebe and Choi completed 
their calls without incident, and 
fails to show otherwise as to 
Phillips, Buzan, or Royer. When Beebe returned to Respon-
dent™s facility later that day, Ka
rch said that he understood that 
Smith had met Beebe and other employees at a restaurant that 
morning and that the employees were to meet with Smith the 
following day. Karch asked Beebe not to tell Smith about the 
blanket authorization Karch had 
given Beebe. Beebe said that 
he would not. 
Smith testified that after leaving the Big Boy, he conferred 
with then Vice President of Operations Roger Worboys, who 
was then Smith™s immediate superior, and put together a writ-
ten list of points to be covered when Smith met with the five 
employees he had seen at the Big Boy. 
As employees who had gathered 
at the Big Boy were waiting 
on the following morning to be called into the conference room 
to meet with Smith, Beebe told the others present about his 
conversation with Karch on th
e previous day. Then, Beebe 
and/or Choi suggested, in Phillip
s™ presence, that to protect 
Karch™s job, Smith should not be told that Karch had given the 
employees a blanket authorization in connection with breaks.
56 During the September 7 meeting with Smith, nobody claimed 
that Karch had given such an authorization. 
Smith told the employees that before taking breaks which 
were longer or (perhaps) at a different hour than usual, the em-
ployees would have to obtain authorization from their depart-
ment heads (see infra, fn. 57). However, employees Beebe, 
Phillips, and Choi all credibly testified to the belief that Smith 
said that before taking any break, they had to obtain prior au-
thorization from their departme
nt headŠin their case, Karch.
57 The employees told Smith that they would make sure they had 
prior authorization, and Buzan sa
id that a group breakfast was 
not an everyday thing. Smith said that he was concerned be-
cause, while the employees were 
in the restaurant, Respondent 
had had an ﬁoutageﬂ (simultaneou
s loss of cable signal by more 
than three customers in one area) and had been unable to ﬁraise 

people in the field to dispatch accordingly.ﬂ
58 Smith™s testi-
                                                          
                                                                                             
56 My findings in this sentence are based on a composite of Beebe™s 
and Choi™s testimony, which I cred
it notwithstanding Phillips™ credible 
testimony that to his knowledge, th
ere was no conversation among ﬁthe 
five of youﬂ before Smith came into the room, that nothing stood out in 
his mind. Choi testified that he did 
not recall whether anyone other than 
himself, Beebe, and Phillips was in the room during the conversation 
about Karch. 
57 In view of this employee te
stimony, whose honesty is supported 
by their statements to Karch a few minutes after the meeting (see infra), 
because the notes which Smith at le
ast allegedly made in preparation 
for the meeting state ﬁNo prior author
izationﬂ without any reference to 
length or location of breaks, because
 of the Big Boy™s location and the 
other evidence discussed infra, part 
II,G,3, and for demeanor reasons, I 
do not credit Smith™s testimony that he told the employees that ﬁbreak 

time should only be up to 15 minute
s and that would include travel 
time, as well. The concern was that th
e time that it took to travel to a 
destination like that, sit down and ha
ve breakfast and also the travel 
time afterward, wasn™t achievable wi
thin 15 minutes.ﬂ However, to the 
extent inconsistent with my findings
 in the text, I find that the employ-
ees were mistaken in their testimony that Smith did not talk to them 
about the length of their break at the Big Boy. 
58 Beebe credibly tes
tified that he was in a good position to know 
whether outages had taken place that 
week, that he knew of none, and 
that written reports required in case of outages had not been filled out 
for that day. There is no evidence 
or claim that while the employees 
mony at least implies, and no ot
her testimony contradicts it, 
that at this meeting he further stated as follows: Other employ-
ees had expressed concern to ma
nagement that people were 
taking breakfast at times when they should have been working, 
and that Respondent had ﬁdocum
entationﬂ of other days at 
other locations.59 Customers had complained ﬁaccordingly.ﬂ 
Productivity had been lower over 
the last month, and manage-ment either had already defended or anticipated having to de-

fend time and productivity to cu
stomers, Respondent™s home 
office, and franchise authorities. 
Smith went on to say that if 
customers had seen the employ-
ees in the restaurant, the customers could complain to manage-
ment that they were not 
being serviced properly,
60 that what 
those five employees had done wa
s not fair to fellow employ-
ees, that what they had done might
 mean that they were getting 
paid for overtime while not working during their regular work-
ing hours, that what they had 
done was simply not honest, and 
that he was very disappointed at
 their conduct. He stated that 
the employees might be terminated if ﬁitﬂ happened again.
61 Beebe said that he did not feel that he had done anything 
wrong, and that he had followed company procedures. 
Then, the persons present discussed safety equipment and a 
perceived need for spotlights on the employees™ trucks.
62 A few minutes after the meeti
ng with Smith broke up, Karch 
asked the employees who had a
ttended the meeting (with the 
possible exception of Buzan) what Smith had said. The em-
ployees told him that Smith had said the employees were not 
supposed to be taking breaks without preauthorization. Follow-
ing such a practice as to each break would have required Karch 
to preauthorize about 12 morning and about 12 afternoon 
breaks every day. Karch asked whether the employees had told 
Smith that Karch had already give
n them permission to take the 
Big Boy break; Beebe said no. The employees asked Karch if 

they had permission to take breaks as they saw fit. Karch said 
that he had no problem with 
the employees™ taking breaks as 
they had always taken them, and had no problem with their 

taking morning breaks the way they had been doing it, as long 
as it did not interfere with their scheduled work or with servic-
ing emergencies and outages. 
b. Events between the Big Boy incident and 
the 216th Street Café incident 
The record specifically shows that after this September 1995 
Big Boy incident, Beebe, Choi, 
and Phillips continued to take 
their breaks as they had before. Choi, at least, sometimes ob-
tained ﬁdrive-throughﬂ refreshm
ents, and sometimes took re-
 were at the Big Boy, Respondent ma
de any effort to summon them by 
means of the telephones or radios in their trucks, or by means of an 
arrangement which enables ﬁdispatc
hﬂ to honk the horns of trucks 
which are away from the facility. (At this time, the employees had not 
yet been issued pagers.) Cf. supra, 
fn. 16, and attached text, and part 
II,C,8,e. 
59 No such documentation was offered at the hearing. 
60 During the working day, the fiel
d employees wear shirts identify-
ing them as Respondent™s employees. 
61 This finding is based on Smith™s testimony, which is consistent 
with his at least allegedly preparatory notes. For demeanor reasons, I do 
not credit the employees™ denials. 
62 This finding is based on the testimony of Beebe, Choi, and Phil-
lips. For demeanor reasons, I do not credit Smith™s rather equivocal 
denial. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446freshments while sitting down.
63 Laying to one side the incident 
described infra, fn. 102, and Phillips™ July 1997 review (see 
infra), between September 8, 19
95, and their discharge on Au-gust 27, 1997, nobody from management complained to them 
about their break practices. Installation Manager Hoffman, who 
testified to the belief that employees™ breaks were limited to 10 

minutes (cf. infra, part II,G,3
), testified that in 1996 and in 
1997 before August, she heard on occasion that the break pol-
icy may have been violated, 
and drove to various places 
(mostly with Karch) to find out 
whether this was true, but dur-ing this period never caught anyone violating the policy. 
In April 1996, Beebe was promoted from service technician 
to sweep technician, with a wa
ge increase of $1.80 an hour.64 As discussed supra, part II,D
,3, in July 1997 Respondent con-
ducted individual merit reviews with each of its employees. 
During Beebe™s review, although 
criticizing his penmanship 
and paperwork, Karch told him 
that he had been doing ﬁreally 
good,ﬂ that he had ﬁmade a lot of improvements,ﬂ and that Karch appreciated Beebe™s willi
ngness to help other employ-
ees. Karch further said that he
 had no problem with the em-ployees™ taking morning breaks the way they did, as long as it 
did not interfere with their scheduled work or ﬁno cables or 
outages.ﬂ Karch told Choi that
 he had shown a ﬁlot of im-provement,ﬂ that he was ﬁdoi
ng good,ﬂ and that his work had 
no deficiencies. Karch further said that he was aware that the 
employees were taking breaks, a
nd that he had no problem as 
long as they got the job completed and it did not interfere with 

their work. 
Before Phillips™ review, Karc
h asked Smith how to handle 
the fact that Karch had seen Phillips™ vehicle at a Wal-Mart for 
an extended period of time when he did not appear to be on 
break; and also whether or not 
and how to handle what Smith testimonially characterized as ﬁthe rumors of breakfast.ﬂ Smith 
went on to testify to telling Karch that ﬁit was definitely appro-
priate [to] raise that issue and tell [Phillips] what [Karch] had 
observed and generally approach th
at and say, this is not ac-
ceptable.ﬂ
65 During this review, Karch told Phillips that he was 
a good, hard worker, but that 
he should watch his language on the radio. Karch said that he
 understood that the employees 
were still taking their morning break, that he did not have a 

problem with their having their morning break as long as it did 
not affect their jobs and their job performance, but that Phillips™ 
vehicle had been spotted in inap
propriate places at odd times of 
the day. When Phillips asked for specifics, Karch said that Phil-

lips™ truck had been seen parked at Wal-Mart during working 
hoursŠan incident which Karch had not previously mentioned 
to Phillips. Phillips said that he had been buying film for the 
company camera which he and 
all other employees who work 
in underground areas carry with them
 to take pictures of plant 
                                                          
                                                           
63 Respondent™s posthearing brief de
precates Beebe™s testimony that 
his breaks consumed 15 to 20 minutes, on the ground that he did not 
wear a watch. A clock was in his 
truck and on his pager. Moreover, 
most places (including the Big Boy) 
where he took his break displayed 
a clock on the wall, and almost everyone he took a break with wore a 

watch. 64 See p. 993 l. 22Š p. 994 l. 3, in light of R. Exh. 26. Of this $1.80 
increase, 25 cents was attributable to an increase (almost simultaneous 

with his promotion) in the entry le
vel for sweep technician in Nobles-
ville. 65 My findings as to this convers
ation, which Karch was not asked 
about, are based on credible parts of
 Smith™s testimony. See infra, fn. 
66. 
damage where people cut cable. 
Karch said that 20 minutes 
seemed a little excessive for such an errand, and that he had 
received reports from other employees about seeing Phillips™ 
truck parked in inappropriate places at odd hours. Karch said 
that Phillips ﬁreally shouldn™t be anywhere like that for any 
excessive amount of time unless it was on company business.ﬂ 
Phillips™ personnel file contains no conversation document (a 
term explained, infra) with respect to any of these incidents. 
Karch testified for Respondent that ﬁOverall, [Phillips™] review 
was pretty positive. [Phillips] was always, as far as productivity 
was always one of my top peopl
e. The only negative aspect at 
allﬂ was the Wal-Mart incident.
66 After this discussion, Karch 
reported to Smith that Karch had covered the Wal-Mart inci-
dent and the ﬁrumors of breakfast,ﬂ and that Phillips had ﬁbasi-
cally sat here and nodded his he
ad.ﬂ This July 1997 conversa-
tion, and the incident described infra, fn. 103, were the only 
occasions on which Phillips™ breaks were mentioned to him by 
management between the day 
after the September 1995 Big 
Boy incident and the allegedly disc
riminatory discharges in late 
August 1997. Smith testified that he discussed the September 1995 Big 
Boy incident with Karch before 
the July 1997 merit reviews of 
the employees involved in that in
cident.  All of them received 
July 1997 merit wage increases within the 30- to 60-cent range 
received by the other employees under KarchŠ35 cents (Choi, 
Phillips, and Royer), 40 cents (Buzan), and 45 cents (Beebe). 
Smith testified that prior to the September 1995 Big Boy inci-
dent, he regarded Beebe, Choi, and Phillips as valued employ-
ees. 
A few days after Choi™s review
, Karch went out in the field with him and took him to lunch, for which Karch paid. While 
they were eating, Karch said that because of the ﬁUnion thing,ﬂ 
he, Smith, and office manager Ja
ne Hawkins were ﬁvery con-
cernedﬂ that they might lose their jobs. The lunch took about 2 
hours; so far as the record shows, Choi was not docked for the 
1-hour period by which this exceeded his usual 1-hour unpaid 

lunch break.  
The ﬁpersonnel guidelinesﬂ booklet includes the following 
provisions:  DISCIPLINARY ACTION/COUNSELING 
. . . .
 2. Procedure/Instructions
      2-1.  All employees should be given proper coun-
seling if they fail to meet acceptable standards, and at the 
same time the employee should 
be clearly advised of pos-
sible disciplinary consequences
 if the unacceptable behav-
ior persists. Normally, counsel
ing should be done verbally 
with a written confirmation placed in the employee™s per-
sonnel file (Attachment 39). Do not discuss this document 
with the employee, do not ask the employee to sign the 
conversation document and do not give them a copy . . . 
Evidence of misconduct or poor performance must be 
concrete, substantial, and documented.  
 66 In view of this testimony, I 
do not credit Smith™s testimony that 
Karch ﬁhad some concern about [Phillips™] productivity at times . . . I 
think Karch was okay with [Phillips™
 productivity], but I don™t think 
[Karch] felt that [Phillips] was at the top of the scale or bottom of the 
scale.ﬂ For similar reasons, I do not credit Smith™s testimony to the 

extent it suggests that during the pe
riod covered by the review, Karch 
ﬁcould haveﬂ noted that ﬁthere were 
times when repeat service calls had 
to be performedﬂ as to calls
 initially serviced by Phillips. 
 INSIGHT COMMUNICATIONS CO. 447 ﬁAttachment 39ﬂ in the booklet is a form headed ﬁConversation 
Document,ﬂ which calls for entries after (inter alia) ﬁBack-
ground (Specific employee action and reason for discussion),ﬂ 
and ﬁAction . . . to be taken by
 employee to correct problem.ﬂ 
The form calls for the signature of the employee™s immediate 
supervisor and the ﬁManager or Personnel Dept.ﬂ 
During Smith™s meeting with the employees about the Big 
Boy incident, nothing was said about putting anything in the 
employees™ files. No ﬁconversa
tion documentﬂ about the Big 
Boy incident appears in the personnel files of any of the five 
employees whom Smith saw at 
the Big Boy. On a date not 
shown by the record, Smith put into a file labelled ﬁBreakfast 
Clubﬂ the one-page, 17-line notes which he had at least alleg-
edly used during the September 
8, 1995 conference. This is the 
only document in that file, which 
he left in his office when he resigned in January 1998, and which was produced at the 
March 1998 hearing pursuant to subpoena. The individual em-
ployees™ personnel files do not incl
ude copies of this document. 
When asked why he kept this, and conversation documents 
involving 5 to 10 other employees, in his own office files rather 
than in the employees™ personnel 
files, Smith said that about 1992, ﬁIt was what I was instructed
 to do. It was part of the 
procedure that I was requested to do . . . I think as I recall it was 
suggested that I keep a separate
 file on conversation documents 
if I had those with individual employees.ﬂ Smith testified that 
he kept these separate files on ﬁconversation documentsﬂ be-
cause ﬁthe Vice President of Operations at the time had sug-
gested that we keep separate files on . . . conversation docu-
ments.ﬂ Inferentially, Smith 
was referring to Worboys, who 
was Smith™s immediate superior at least as early as October 

1993 and at least until October 1995. Employee Willis™s per-
sonnel file includes a convers
ation document for poor produc-
tivity dated February 1994 and si
gned by Smith and Lambert. 
Stewart, who became Smith™s immediate superior in early 
1996, testified that when an empl
oyee is counseled (all counsel-
ing is oral), his supervisor is
 supposed to put a ﬁconversation 
documentﬂ (not necessarily on the written form) into the em-
ployee™s personnel file, and that the conversation document is 
not put anywhere else. According to Stewart™s testimony, man-
agers fail to follow this policy ﬁvery rarely. Because one of the 
first questions that I ask of a manager when they call me in 
New York, is to produce conversation documents that they 
have had with the employee 
regarding their performance.ﬂ A 
ﬁconversation documentﬂ is not s
hown to the employee, nor is 
he advised that such a document ha
s been placed in his file. As 
discussed infra, part II,F,8, Smith
 did not insert a ﬁconversation documentﬂ into the personnel file
 of employee Soots, a partici-
pant in an incident involving a break at a restaurant called the 
216th Street Café, which incident allegedly motivated Smith 
and Stewart in deciding on the August 1997 discharge of the 
other participants. Stewart testif
ied that under company policy, 
the ﬁwarningsﬂ given to Soots in August 1997 and the partici-
pants in the September 1995 Big Boy incident should have 
been put in these employees™ i
ndividual personnel files, and 
that these omissions meant that
 company policy had not been 
complied with.
67                                                           
                                                                                             
67 The ﬁpersonnel guidelinesﬂ booklet is dated September 1, 1992. 
Smith testified that in 1
992 or 1993, he told his subordinates to start 
keeping conversation documents in th
eir own files instead of the em-
ployees™ personnel files. Phillips™ personnel file includes an unsigned 
1994 memorandum (in a handwriting whic
h resembles Hoffman™s) of a 
2. The 216th Street Café
 incident in August 1997
68 On August 26, 1997, field employees Beebe, Choi, Phillips, 
and Soots arranged with each other to take a morning break at 
the 216th Street Café restaurant (also referred to in the record 
as the Blue Beacon and George™s
 Cozy Café), about 2 miles 
outside a boundary of Respondent™s 
service area. That morning, 
sweep technician Beebe performed a job between about 6 and 
7:45 a.m., then returned to Respo
ndent™s facility and told Karch 
where Beebe was going to be working that day, and after leav-

ing the facility at 8 or 8:15 performed two more jobs before 
driving 2 or 3 miles to the 216th Street Café, which he reached 
at about 8:30 a.m.69 His last job before he drove to the 216th 
Street Café was in Hortonville
, which is much farther from 
almost all of Respondent™s rema
ining service area than from the 
216th Street Café. Phillips and Choi left the facility at 8 a.m. in 

their respective trucks for a tire shop about 2 miles from the 
facility. After Choi had dropped his truck off at the tire shop to 
have a tire replaced, the two men drove in Phillips™ truck about 
11 miles to the 216th Street Café, 
which is located in an area 
(Westfield) where Phillips and Choi had service calls that day. 
Soots reported to work at 7:45 a.m., picked up his supplies and 
work order, and then drove to 
the 216th Street Café, a 5-minute 
drive from Soots™ first service call that morning. The four men 

parked their trucks in the restaurant parking lot, and all of them 
entered the restaurant at or a
bout the same timeŠnamely, about 
8:35. They sat down together, 
ordered and were served re-
freshments, discussed the Union and other subjects while they 
were eating, and left together, at about 8:55 a.m.
70 There is no 
evidence or claim that while they were at the restaurant, ﬁdis-
patchﬂ made any effort to reach
 them by pager, radio, tele-
phone, or remote-control honking. 
Installation Manager Hoffman te
stified that at about 8:30 
a.m., technician Jim Curnutt telephoned her from his truck that 
he had seen three of Respondent
™s trucks parked at the 216th 
Street Café. Hoffman testified that Curnutt was ﬁupsetﬂ because 
 conversation with him regarding his fa
ilure to call in sick early enough 
to enable Respondent to obtain a replacement, and a 1996 memoran-
dum from Karch (who had been plant manager since before Smith 
became general manager) describing conversations with Phillips about 
his conduct on the job. Choi™s perso
nnel file includes an October 1993 
conversation document, signed by Karc
h, regarding a traffic accident in 
which Choi was at least allegedly at fault.  
68 Smith testimonially identified R. Exh.. 9, a purported summary of 
certain events which occurred on August 26, 1997, as a document writ-
ten by him from memory on a computer on August 26 ﬁor the next day 
or something close to that,ﬂ and reta
ined in his files. He testimonially 
identified R. Exh. 10 (a purported summary of certain events which 
occurred on Aug. 27) as a document written by him on a computer 
within 3 days of the event, and retained by him in his files. He testimo-
nially identified R. Exh. 11 (a purported summary of certain events on 
August 27 and September 2, and of Beebe™s August 26 timesheets) as a 
document which Smith probably comp
leted on September 2 and main-
tained as a record in his computer 
files. All were offered and received 
into evidence without objection or 
limitation. Although Smith testimo-
nially referred to these documents
 as ﬁconversation documents,ﬂ for 
purposes of clarity they will be refe
rred to herein as Smith™s memoran-
dums. Unlike other documents which Sm
ith also testimonially referred 
to as ﬁconversation documents,ﬂ his memorandums were not inserted 
into the employees™ respective personnel folders. 
69 My findings in this sentence are based on Beebe™s testimony. An 
August 27 memorandum by Smith (see supra, fn. 68) states that Beebe 

had recorded beginning work at 6 a.m. on August 26. 
70 The basis for my finding as to th
e hour of their arrival and depar-
ture is summarized, infra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448ﬁit was early in the morning and we are out working and we 
have employees sitting in a restaurant.ﬂ
71 On receiving this 
message, she looked around for another manager to accompany 
her to the restaurant. Initially, she looked for Karch, the techni-
cians™ immediate supervisor, but he was not in the building. 
Then, she looked for Lambert, but could not find him either. 
Then, she went to Smith™s office. She testified that he was talk-
ing on the telephone, that she le
ft him a note stating that ﬁwe 
had some employees sitting in a restaurant,ﬂ and that he ﬁnod-

dedﬂ; he testified that she ﬁind
icated some of our employees 
were at a restaurant eating breakfast.ﬂ Thereafter, the two left 

the building and drove to the 21
6th Street Café. Hoffman testi-
fied that they left the facility no earlier than 8:35; she and 

Smith testified that the drive to the 216th Street Café consumed 20 to 25 minutes. Hoffman testified that they reached the 216th 

Street Café about 9:05 a.m.; certain portions of Smith™s testi-
mony indicate that they a
rrived at 8:50 or 8:55 a.m.
72 By the time Hoffman and Smith reached the restaurant park-
ing lot, the employees had driven away in the trucks which they 
had parked there. At Smith™s 
instance, he and Hoffman went 
into the restaurant, sat down at a counter, and ordered coffee. 
Smith asked a waitress whether some people had been there 
from Insight. She said that there had been a number of people 
in there and that they had been there for breakfast that morning. 
Smith asked what they typicall
y got; she named some items on 
the menu. Smith said that ﬁLonnieﬂ had said that something 
else on the menu was good; she pointed to an item.
73 At that time, seated about 10 feet away were two casual acquaintances 
of Smith and HoffmanŠnamely, Charles Barton (Bart) Row-
land, who is employed by an excavating company which some-
times works on the same job as
 Respondent, and his brother 
John Robert (Bob) Rowland, who is president and owner of that 

firm. The Rowlands had been in the restaurant when Respon-
dent™s employees had left; all fo
ur of these employees had been 
wearing shirts identifying them
 as employees of Respondent; 
                                                          
                                                           
71 Hoffman initially testified that Cu
rnutt had said he had been driv-
ing to Tipton. On cross-examination, 
she testified that Curnutt had said 
he was ﬁon [Route] 31, on the wayŠI 
believe actually he said he was 
on the way . . . to do a job. I am not
 positive he said Tipton.ﬂ Route 31, 
on which the 216th Street Café is situated, is a north-to-south road 
which is about 5 miles due west of
 Respondent™s Noblesville facility 
and of a road (route 19) proceedi
ng from Noblesville due north to 
Cicero and then to Tipton. The earliest completion times (9:25 and 
10:10 a.m.) which Curnutt reported that day were for jobs in Cicero; he 
attached the completion time of 11:10 a.m. to the only Tipton job which 
he reported to have been completed 
that day. There is no evidence that 
any of his jobs that day would logical
ly have called for his taking Route 
31 or driving by the 216th Street Ca
fé. Respondent™s dispatcher could 
have overheard any radio exchanges between the employees with re-
spect to the 216th Street Café gath
ering, which she could then have 
objected to by radio, telephone, or pager. 
72 His memorandum (supra at fn. 68) states that he received Hoff-
man™s report at about 8:30 a.m., and 
reached the restaurant at about 
9:30 a.m. Respondent™s brief states (p. 4) that the 216th Street Café was 
about a 25-minute drive from Respondent™s office. 
73 In addition to taking breaks at the 216th Street Café from time to 
time, Lonnie Phillips (as well as Beebe) sometimes ate lunch or dinner 
there. My finding as to Smith™s reference to ﬁLonnieﬂ is based on 
Hoffman™s uncontradicted testimony.
 Her and Smith™s testimony indi-
cates that nobody who had been in the restaurant when Hoffman and 
Smith arrived identified the departed
 Insight employees by name until 
after Smith™s conversation with the waitress. However, Smith testified 
that when heading for the restaurant with Hoffman, he had not known 
the identity of the Insight personne
l who were thought to be there. 
and all but Soots were known to one or both of the Rowlands 
by name. After an exchange of courtesies, Hoffman said that 
she had been going to meet ﬁsome of the guys out hereﬂ but had 
apparently missed them. Bob Rowl
and said that they had just 
left (see infra). Hoffman asked who had been there. Bob Row-
land said that four people had been there, and named Beebe and 
Choi, but said that he did not know the names of the other 
two.74  When asked whether she learned from her conversation with 
the Rowlands how long the employees had been at the 216th 
Street Café, Hoffman merely testified, ﬁLong enough to order 
breakfast and eat it.ﬂ I conclude that this much was all that she 
and Smith did learn. Thus, Bart
 Rowland, who sat with his 
brother during the entire time wh
en Hoffman and Smith were in 
the 216th Street Café, did not testify that either of the Rowlands 
told Smith how long the employees had been there. Bob Row-
land testified that in response to an inquiry by Smith as to how 
long the employees had been there, Bob Rowland said, ﬁproba-
bly an hour or a little bit longer.ﬂ However, by his own admis-
sion he did not really know how long they had been there.
75 Moreover, although his testimony in
dicates that he said this in 
Hoffman™s presence, she testified 
that ﬁI suppose it is possibleﬂ that the employees had been there for only 15 minutes. Fur-
thermore, although Smith™s memo
randum dated that day avers 
that the ﬁcontractors . . . indi
cated [that the employees] had 
been there about an hourﬂ; Smith testified that ﬁthe Rowlands 
. . . said [the employees] had been there a good 45 minutes or 
soﬂ; and Stewart testified that later that day, Smith told him the 
employees had been there for 45 minutes. 
As previously noted, the credible testimony shows that all 
four of the employees entered th
e restaurant at about the same time (Phillips and Choi drove up in the same truck) and that all 

four left together. My findings as to the hour of the day when 
they entered and left are based mostly on the testimony of 
Soots, who at the time he tes
tified was still in Respondent™s 
employ. He credibly testified to the following effect: On Au-
gust 26, 1997, he reached Responde
nt™s Noblesville facility at 
7:45 a.m.76 After receiving his work order for the day, at about 
8:15 a.m. he began a 15-minute dr
ive from that facility to the 
216th Street Café.
77 The work order issued to him by Respon-
 74 My findings in this sentence are based on a composite of credible 
parts of the testimony of Bob Rowland (who testified that of the four 
employees in the restaurant that da
y, he knew only Beebe and Choi by 
name) and Hoffman (who testified that Bob Rowland named only two 
employees, not including Soots). For demeanor reasons, I do not credit 
Smith™s testimony that ﬁthe Rowlandsﬂ named Beebe, Choi, and Phil-
lips, and said it was common practice for them to be there from 30 
minutes to an hour; and that Smith 
did not learn until after they had 
been discharged that a fourth employ
ee had also been present (see infra, 
part II,f,6, fns. 85 and 88, and attached text). Laying to one side 
Smith™s testimonial reference to ﬁthe
 Rowlands,ﬂ there is no evidence 
that Bart Rowland named any of the employees present. 
75 Bob Rowland testified that he had reached the restaurant at some 
time between 7:15 and 8:15 a.m., and that the employees were already 
there when he arrived. He further te
stified that the employees left the 
restaurant about 15 minutes before 
Smith and Hoffman arrived, but he 
was not asked when Smith and Hoffman arrived. As previously noted, 
Hoffman testified that they arrived at
 9:05 or 9:10, and Smith testified, 
in effect, that they arrived about 8:50 or 8:55, but Smith™s memoran-
dum bearing that date states th
at they arrived at 9:30 a.m. 
76 There is no contention or evid
ence that Respondent™s records 
show otherwise. 
77 Karch testified that as a rule, Respondent™s field personnel do not 
leave the facility until 8:15 or 8:20 a.
m. Smith testified that the drive 
 INSIGHT COMMUNICATIONS CO. 449dent on that day, which document was received into evidence 
with some additions written by Soots and explained infra, 
states, inter alia, that before noon that day he was to perform a 
fix in a particular apartment on Harbourtown Drive. This 
apartment is about a 5-minute dr
ive from the 216th Street Café. 
Throughout Soots™ employment w
ith Respondent (which began 
about 17 months before this incident), he has followed the prac-
tice of noting on his work order the hour of the day when he 
reaches the address at which he is to perform the fix. His nota-
tion attached to the Harbourtown address states ﬁ9:00.ﬂ Soots 
credibly testified that when he first arrived at the address in 
question he could not perform the fix because nobody was 
home; and that he returned to th
at address later that day to per-
form the service call.78 Soots™ testimony as to the time of their 
departure is corroborated by Bob Rowland™s testimony that the 
employees left the 216th Street 
Café about 15 minutes before 
Hoffman and Smith arrived, in 
view of Hoffman™s and Smith™s testimony that they reached the restaurant no later than 9:05 
a.m. Moreover, during their driv
e, which began no earlier than 
8:30 a.m., they overheard some job-related conversations be-

tween Beebe and Phillips over Respondent™s radio communica-
tions system. A memorandum by
 Smith dated August 26, the 
day before the discharges, states, in effect, that these employ-

ees™ use of the radio led Smith to conclude that by the time 
Smith and Hoffman overheard these conversations, Beebe and 
Phillips had left the restaurant. As previously noted, Phillips 
and Choi were both riding in the same company truck that day. 
Furthermore, Respondent produced no payroll records or testi-
mony to contradict their testimony that they had reported to 
Respondent™s office at 8 a.m. before driving to the tire shop and 
then to the 216th Street Café; or Beebe™s testimony that he 
conversed in the office with  
company witness Karch before performing two more jobs and 

then driving to the 216th Street Café. 
3. The Smith-Stewart conversation on the day of 
the 216th Street Café incident 
Later that same morning, as 
soon as Smith and Hoffman had 
returned to the Noblesville facility, Smith telephoned Stewart at 
his New York office. As a witness for Respondent, Smith testi-
fied that he told Stewart that ﬁwe had people out at breakfast in 
a location that was not located in our system area. It wasn™t in 
our service area.ﬂ Smith further testified that he relayed to 
Stewart the conversation that he and Hoffman had had with the 
Rowlands, but Smith did not othe
rwise testimonially describe 
                                                                                            
                                                           
between this facility and the restau
rant took about 25 minutes; Hoffman 
gave the time as 20 minutes. If accu
rate, such testimony as to the length 
of the drive would show that the employees entered the restaurant be-
tween 8:35 and 8:45 a.m. As discu
ssed infra, Soots™ testimony and 
records show that they left at about 8:55 a.m. 
78 Accordingly, the evidentiary valu
e of this document (GC Exh. 26) 
is not diminished by the fact that Respondent™s records show that he 
reported the Harbourtown job to have been completed at about 11 a.m., 
and reported as having been complete
d at 9:35 a.m. the job which was 
the second one listed on the work order. The fact that the work order 
bears two different handwritings point
s toward its authenticity, in view 
of Soots™ testimony that he made
 notations therein after receiving a 
handwritten work order form from the dispatcher. Although the docu-
ment is not a business record of Respondent, it is at least arguably a 

business record of Soots (see Rule 803(6) of the Federal Rules of Evi-
dence), is receivable under Rule 8
01(d)(1)(B), and, moreover, could 
properly be read into the record under Rule 803(5). In any event, Re-
spondent™s failure to object to its r
eceipt at the hearing precludes such 
an objection now; see Rule 103(a)(1). 
what he told Stewart about the 
Rowlands™ report (cf. supra, 
fn. 74). Stewart testified that during a conversation with Smith 
before the discharges, Smith said
 that ﬁsome people inside the 
restaurantﬂ had told him that the employees had been there for 
ﬁaroundﬂ 45 minutes (according to
 Smith™s testimony, the Row-
lands told him ﬁa good 45 minutes or soﬂ), but Smith™s memo-
randum (dated that day) about 
the incident gave the time as 
about an hour.  
Smith™s memorandum states th
at on his and Hoffman™s re-
turn to the Noblesville facility that morning, ﬁWe researched 
the schedules for the morning and could not justify [the em-
ployees™] being out of our system area and not working when 
scheduled to do so.ﬂ Neither 
he nor Hoffman testified about 
such an investigation. Smith testified that after looking at where 

ﬁour peopleﬂ were assigned that 
morning for service, he and 
Stewart concluded that ﬁat best, the travel time in itself to get 
from any point in our system where they would have been, 
would have been ten minutes to twenty minutes one way.ﬂ I do 
not credit the evidence summarized in this paragraph. Smith 
and Hoffman were not asked a
bout the alleged research of 
schedules. Stewart did not corroborate Smith™s memorandum 
about this portion of their conversation. Laying Smith™s memo-
randum to one side, nothing in 
the record contradicts (1) 
Beebe™s testimony that his third and last pre-216th Street Café 

job that morning was two or th
ree miles from the 216th Street 
Café; and that after completing hi
s first job that morning, he 
advised Karch where Beebe was going to be working that day; 
or (2) Karch™s testimony that sweep technicians do not work 
pursuant to work orders, but ﬁit is an ongoing preventative 
maintenance tasks that would be driven by other sources . . . I 
am not sure those [tasks] are re
ally assigned. [When it was time 
to start sweeping a new node] I might assign a sweep tech to 
work in a particular node or we might get together and discuss 
what node to sweep in.ﬂ Further, such testimony by Karch indi-
cates that Respondent did not main
tain any written records as to 
where sweep technician Beebe was supposed to or did work 
that morning, no such records were produced, and neither 
Karch, nor Smith, nor Hoffman testified to any conversations 
with Karch that morning about Beebe™s assignments. As to 
Phillips and Choi, their first chore that morning was taking 

Choi™s truck to the tire shop; Choi shared Phillips™ truck for the 
rest of the day; and Respondent™s records show a report by 
Phillips as to the repair of a cable (which had been chewed by a 
dog) in Westfield at 10:15 a.m. and the checking of a ground 
block at 10:30 a.m. in Nobles
ville on Westfield Drive (which 
proceeds from Westfield to the abutting community of Nobles-

ville).
79 4. Smith™s interviews with employees on the morning of 
August 27 regarding the 216th Street Café incident 
a. Beebe 
On August 27, Beebe reported to the office at about 7 a.m. 
After he had performed some pre
liminary chores at the office 
and was about to leave the offi
ce to perform his field duties, 
 79 According to reports received from
 the other service technicians, 
of the approximately 42 fixes perfor
med on August 26, about six were 
completed at or before 10:10 a.m. th
at day. All but one of them were 
directed to problems which had been reported to Respondent at least 15 
hours earlier and, inferentially, were
 included in the written work or-
ders which were received that mo
rning by the technicians who per-
formed the fix. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450Smith called him into the conference room, where Hoffman 
was also present.
80  Smith asked Beebe if he remembered being talked to by 
Smith in September 1995 (see supra, part II,F,1). Beebe replied, 
ﬁVaguely.ﬂ Smith asked where Beebe had been between 8 and 

9:30 a.m. on the previous day. B
eebe replied that he had come 
to the office at 6 or 7 a.m., had performed his checks at West-
field and Hortonville, had completed these jobs, had then gone 
to his break, and had then gone about his day.
81 Smith asked 
Beebe where he had taken his break. After Smith said that he 
and Hoffman had been out to th
e 216th Street Café, Beebe said 
that he had taken his break there. Smith asked who was with 
Beebe during the break. Beebe said that there was no need for 
him to tell Smith, because obvi
ously he already knew. Smith 
asked what Beebe had been doing during his break. Beebe said 
that he had been eating breakfast, and that he saw nothing 
wrong with that. Smith asked why Beebe had taken his break 
outside of Respondent™s service area. Beebe said that he saw 
nothing wrong with that. Smith expressed the opinion that it 
would have taken Beebe too long to get there and too long to 
get to the next job, and asked whether Beebe remembered that 
at the time of the September 1995 Big Boy incident, Smith had 
told the employees that they could be terminated for taking an 
unauthorized break. Beebe said that he did not think he had 
done anything wrong. Smith said that it had been made clear at 
the time of the 1995 Big Boy inci
dent that ﬁit wasn™t supposed 
to be done and that Smith had gone around the room to make 

sure that everybody understood that and they all said they didﬂ 
(cf. supra, fn. 57). Also, Smith read aloud from the notes he had 
at least allegedly made in preparation for the Big Boy discus-
sion. Beebe said that he himself had not taken any notes in 
connection with the Big Boy inci
dent, and that Smith was using 
his notes and not Beebe™s. Smith asked if there was any ques-
tion as to what could occur if ﬁitﬂ happened again. Beebe said 
nothing. Smith asked what Beebe would do if he were in 
Smith™s position. Beebe said that
 he would listen to both sides. Smith asked for Beebe™s side. Becoming angry, Beebe again 
said that he did not see anything wrong with what he had done. 
Smith said that he would have to
 have time to think about what 
he was going to do and would let Beebe know.
82 Beebe then 
left the conference room. Therea
fter, using the truck cell phone, 
he telephoned Phillips that Beebe had been called into the of-

fice and had been asked where he was the previous morning, 
and that ﬁwe may lose our jobs over it.ﬂ
83 Then, Beebe resumed 
his duties.                                                           
                                                           
80 My finding that this person was 
Hoffman and not Karch is based 
on their and Smith™s testimony and 
Smith™s memorandum. I find that 
Beebe was mistaken in identifying that person as Karch. As discussed 
infra, it is uncontradicted that later that same day, Beebe had a confer-
ence with Smith and Karch but not Hoffman. 
81 Smith™s memorandum dated August 27, 1997, states that Beebe 
had made a written report that he ha
d been working between 6  and 8 
a.m. on August 26. 
82 As discussed infra, my findings as to the content of this conversa-
tion are based on credible parts of Smith™s memorandum (prepared 
from memory a day or two after the conversation) and of Smith™s and 
Beebe™s testimony. Smith™s memorandu
m attributes to him the inquiry 
of ﬁwhy [Beebe] would choose to do this at a location outside of our 
service area and do so after we had 
covered this same issue,ﬂ in Sep-
tember 1995. As previously noted, the Big Boy was located in or across 
a street from Respondent™s service area. 
83 This finding is based on Phillips™ testimony. 
b. Choi Choi reported to Respondent™s office for work at 8 a.m. on 
August 27. After picking up his truck from the tire shop and 
receiving his assignments for the day, he drove out to his first 
job. While he was performing this
 job, he received a telephone 
call from Phillips that ﬁwe are in trouble.  Beebe is in Doug 
Smith™s office, discussing about 
where we were yesterday . . . 
just be prepared.ﬂ84 Thereafter, Karch telephoned Choi and 
instructed him to come back to the office. Choi thereupon lo-
cated Beebe, by means of a tele
phone call; went to see him; and 
asked what this was all about; 
inferentially, Beebe described 
the subject matter of his convers
ation with Smith earlier that 

morning. Beebe told Choi to tell Smith the truth about the 
216th street Café visit on the previous day. Then, Choi drove 
back to the office. 
When he arrived, Karch led h
im into the conference room 
and left him with Smith and Hoffman. Smith asked Choi where 
he had been between 8 and 9:30 the previous morning. Choi 

said that he had been performing service calls with Phillips. 
Smith asked if there was anything else that Choi wanted to tell 
him, and asked him to be ﬁforthrightﬂ with Smith. Choi said 
that he had eaten breakfast at the 216th Street Café. Smith asked who else was there. Choi
 said that Smith already knew 
who was there, and that Choi would not tell him. Smith asked whether Choi remembered ﬁthis very same conversationﬂ in 
connection with the 1995 Big Boy incident. Choi said that he 
remembered the meeting and the 
conversation, apologized, and 
said that he would not do ﬁitﬂ again. Smith asked whether Choi 
remembered having been told that if ﬁthisﬂ happened again, it 
would be grounds for termination. 
Choi said no. Smith said that 
he had not yet decided what to do with Choi; that Smith would 

have to talk to three others (w
hom he did not name), and that 
one of them was not there that day.
85 Smith told Choi to return 
to work, and he did so. 
c. Phillips 
A little later that same morning, Phillips was paged to come 
back to the office. When he arrived, Smith took him and Hoff-

man into the conference room. Smith asked Phillips where he 
had been on the previous morning. Phillips replied that he had 
been in the 216th Street Café. Smith asked him what he had 
been doing there. Phillips replied that as Smith knew perfectly 
well, Phillips had been having breakfast, but that he had his 
work done. Smith said that he was disappointed in the employ-
ees, asked why they were having breakfast there, and asked 
who else was there. In the belief that Smith already knew who 
had been there and was ﬁjust trying to push [Phillips™] buttons,ﬂ 
Phillips said, ﬁHey, I™m busted,ﬂ but refused to reveal who else 
had been there. Smith asked Phillips why he was out eating 
breakfast when he had been warned in September 1995 about 
 84 My findings in this sentence ar
e based on Choi™s testimony. Be-
cause of this testimony, Phillips™ testimony about how he obtained this 
information from Beebe (see supra, fn
. 83, and attached text), and the 
considerations discussed, infra, I c
onclude that Smith was mistaken in 
his testimony that his first conversation with Choi that day preceded 
Smith™s first conversation with Beeb
e that day. Hoffman™s testimony is 
consistent with either sequence, although the sequence in which she 
testimonially described these convers
ations suggests that the conversa-
tion with Choi came first. 
85 Cf. infra, fn. 88. Soots was out sick that day. 
 INSIGHT COMMUNICATIONS CO. 451the consequences of doing this.
86 Phillips said that he did not 
understand what the problem was. Smith thereupon read to him 
the notes that Smith had at least allegedly made in preparation 
for the September 1995 meeting about the Big Boy incident. 
Phillips said that Karch knew Phillips was doing this and that 
Karch had said it was okay to have breakfast. Smith said that 
during his discussions with Ka
rch both before and after Phil-
lips™ July 1996 review, Karch had raised the Wal-Mart incident 
(see supra, part II,F,1,b) and going out to breakfast on company 
time. Smith said that he would let Phillips know what Smith 
decided to do. Phillips thereupon returned to work. During this 
conversation, Smith did not indi
cate that he was concerned 
about the amount of time Phillips 
had spent in the 216th Street 
Café.87 Later that day, installer Buzan approached Hoffman, his im-
mediate supervisor, and said that
 he wanted to make sure she 
knew that he had not been out to eat breakfast that morning. He 
said that he had learned his lesson the first time and that when 
ﬁthe manﬂ (referring to Smith) spoke, Buzan had listened. 
5. The employees™ August 27 lunch 
On August 27, Phillips, Choi, and Beebe met for lunch in a 
Noblesville restaurant. During lunch, they expressed the fear 
that they were going to lose their jobs because they had been 
involved in the Union. 
6. The August 27 Stew
art-Smith conversation Stewart alone generally has the ultimate authority to termi-
nate nonprobationary employees like Phillips, Choi, and Beebe, 
but Smith™s recommendation for such terminations was given weight. After Phillips™ departure, Smith telephoned Stewart. As 
an adverse witness for the Genera
l Counsel, Stewart testified as 
follows:  [Smith] told me that the three employees had been caught out 
at [a] restaurant . . . . It is a little bit outside of our cable sys-
tem. 
And he referred it to the breakfast club [sic], that the 
employees had been out there . . . eating breakfast when 
they were supposed to be working. 
He drove out to the location and the employees had al-
ready left. He went into the location. He talked with some 
people inside of the restaurant, who confirmed that the 
employees had been there for I believe it was around 45 
minutes [see supra, part II,F,2], that they had breakfast, 
had I think even confirmed what some of them were eat-
ing.  actually, there were four employees out there. 
[Smith™s] recommendation was to release the four em-
ployees [see infra, fn. 88] . . . on
e of the things that he told 
me was . . . that the employees did acknowledge having 
been out having breakfast when they should have been 
working. Stewart went on to testify that he brought up the possible un-
fairness of terminating the fourth employee, who had not been 
warned; ﬁwe were going over prior warnings that they had had. 
                                                          
                                                           
86 This finding is based on Smith™s memorandum. For demeanor rea-
sons, I do not credit Phillips™ testimony that during the August 27, 1997 
interviews, Smith never mentioned 
that the 1995 ﬁdiscussionﬂ had any 
disciplinary consequences at all. 87 This finding is based on Phillip
s™ uncontradicted testimony 
And it was determined that Dan 
Soots, who was out there, had 
not had a prior warning.ﬂ
88 As a witness for Respondent, and 
after Smith had testified in 
his presence that employees were free to eat breakfast during 
their break, Stewart testified: 
 Smith assured me that his 
employees had been spoken 
to before about eating breakfast and it™s not, the issue 
wasn™t breakfast. The issue was the extended period of time that they 
had taken on a break when they should have been work-
ing.  I™d been told that in 1995 there™d been an incident at 
the Big Boy restaurant that they had been caught having 

breakfast before on an extended break and that they had 
been warned that time not to do this, not to take these ex-
tended breaks and eating breakfast during that time period. 
 they had been warned [and] had done it again. 
 As to the content of this conversation with Stewart, Smith testified: 
 I covered . . . how these meetings [with Beebe, Choi, 
and Phillips] had gone . . . We concluded that since there 
was not any question about th
em having been warned the 
first time about what the rami
fications could be and that we had been specific about it as eating breakfast out as we 
had, and the fact that this had taken place in an area that 
was even out of our service area, that it seemed to be [an] 
even more blatant attempt to try to hide it and it seemed 
appropriate to terminate the people. 
 When testifying for the General Counsel as an adverse wit-
ness, Stewart testified that when
 he was conversing with Smith 
on August 27, the question of union never came up. As a wit-
ness for Respondent, Stewart testified 2 days later that the ﬁUn-
ion issue came upﬂ during the conversation when they reached 
the termination decision, and ﬁI was concerned that there could 
be a charge filed.ﬂ 
As to what was in fact said during this conversation, I credit 
Stewart™s testimony that Smith initially recommended the dis-
charge of all four employees; 
the testimony of both men that 
the subject of eating breakfast was referred to during their dis-
cussion about what action to take and why; Stewart™s testimony 
in connection with the Big Boy in
cident that Smith represented 
that Phillips, Choi, and Beebe had previously received a warn-
ing; Stewart™s testimony that the absence of any prior warning 
to Soots was brought up; the testimony of both men that (in 
effect) they eventually decided to discharge only Phillips, Choi, 

and Beebe; and Stewart™s eventual testimony that the subject of 
the Union was mentioned. Because I conclude that as to the 
other portions of this conversation
 and as to related matters the 
testimony of Smith and Stewart 
is of questionable veracity, I 
make no findings as to how Smith described the warning, nor 
any other findings as to what wa
s said during this conversation. 
Finally, I credit Stewart™s testimony that he was concerned that 
there could be a charge filed. 
 88 In view of Stewart™s testimony 
about this conversation with Smith, 
I do not credit Smith™s testimony that he did not find out until after the 
three discharges that a fourth employee had been present at the 216th 
Street Café. See also supra, fn. 85, and attached text. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4527. The termination interviews
89 a. Choi At about 3 p.m. that same afternoon, August 27, Karch tele-
phoned Choi and told him to return to the office, that Smith 
wanted to talk to him again. Wh
en Choi arrived, Karch escorted 
him to Smith™s office and remained in the room. Smith asked 
Choi if there were any questions from the meeting in the morn-
ing. Choi did not indicate that there were any questions. Smith 
asked if there was anything he did not understand about the 
situation or if there were any details Smith had not got straight. 
Choi did not indicate anythi
ng, and apologized. Smith asked 
why Choi had done ﬁthis knowi
ng what would happen.ﬂ Choi 
said that he ﬁjust wasn™t thinkingﬂ and that he knew he had 
done wrong. Karch said that he had addressed ﬁthis very thingﬂ 
in department meetings and di
d not understand why ﬁitﬂ was 
not clear. Choi did not say anyt
hing to disagree. Smith™s memo-
randum about this incident states: 
I indicated to [Choi] that I couldn™t allow these situations to 
exist as it wasn™t fair to other employees and expressed my 
disappointment in his 
choices. I further i
ndicated that other 
employees in the office were under the assumption that when 
technicians left the office with a routed schedule of work that 
they were on their way to complete that work and were inform-
ing customers accordingly. As there was no communication 
from [Choi] to the contrary, they were not performing the work 
as he was leading us to believe was being done when it was 
scheduled to be done. 
Then, Smith told Choi that he was being discharged. Choi 
said that this was a little harsh,
 and asked for a second chance. 
Smith said that Respondent had given him a second chance 
after the first incident. 
b. Beebe 
That same afternoon, Respondent called Beebe back into the 
office. Present in the conference room were Beebe, Smith, and 

Karch.  Smith asked Beebe if he had any questions from their meet-
ing that morning or if there was anything that Smith needed to 
know either that he did not understand or that did not come up 
earlier. Becoming visibly upset, Beebe said that he did not have 
any questions but felt it was unf
air that manageme
nt was taking 
up issue on something like this. He said that he did not see 

anything wrong with going out to breakfast if he wanted to, and 
that he did not see anything wrong with it the first time. Smith 
orally went through the notes wh
ich he had at least allegedly 
made in connection with the September 1995 Big Boy incident. 
Beebe said that these notes were Smith™s and not Beebe™s. 
Smith asked if there was anything Beebe did not understand 
about the message in 1995 when 
ﬁwe took up the same issue,ﬂ and said that everyone involved in that incident had told Smith 
that ﬁitﬂ would not happen agai
n and that they understood the 
consequences if it did. Beebe said that he still did not see the 
problem with ﬁit.ﬂ Smith said that part of the problem was that 
Beebe had his set of standards fo
r what he felt he could do ver-                                                          
                                                           
89 My findings as to the termina
tion interviews are based on a com-
posite of credible parts of (1) the testimony of the employees in ques-
tion, Smith, and Karch; (2) the memoranda which Smith prepared a few 
days later; and (3) material subm
itted by Respondent to the Regional 
Office in connection with Respondent™s then statement of position. 
These documents were offered an
d received into evidence without 
limitation or objection. 
sus what Smith had earlier told him what was acceptable and 
what was not acceptable. Smith te
stified that Karch said he had 
covered ﬁthatﬂ with the department and ﬁitﬂ had been covered 
multiple times and should be very clear; Smith™s memorandum 
and Respondent™s statement of 
position assert that Karch ﬁex-
pressed his disappointment to [Beebe] and reminded him that 
these issues had been covered in
 department meetings as well and that everyone was held to the same standard.ﬂ Smith said 
that Beebe was being discharg
ed for taking an unauthorized break. Beebe said that this was nonsense, that he felt that Smith 
was making a wrong decision, and that this either was due to 
some personal vendetta or was related to the Union.
90 Smith 
said that the discharge decision 
was not related to the Union, 
and that Beebe had been warned earlier about ﬁthis very thing.ﬂ 
Beebe asked whether the discharge decision was ﬁNew York™sﬂ 
decision or Smith™s personal decision. Smith said that it was 
ultimately his decision.
91 Beebe said that he felt that this was 
wrong and that he was going to seek some sort of legal way to 
rectify the situation. Smith ga
ve Beebe his final paycheck. 
c. Phillips 
Phillips, too, was paged in the afternoon of August 27 to re-
turn to the office. By the time he arrived, Choi had already been 
discharged and Beebe was attend
ing his discharge interview in 
the conference room. After Beebe™s departure, Phillips was 
called into the conference room, where Smith and Karch were 
waiting. 
Phillips uttered a few obscenities, and said that if they 
thought they were getting rid of ﬁthe thorns in their side,ﬂ there 
were others that also favored the Union. Phillips said that he 
did not see anything wrong with what he was doing, that he had 
stopped in to have breakfast from time to time, and that he did 
not see that it mattered as he 
had all his work done. Smith said 
that it did matter, that Respondent was short-handed as it was 
and needed help from all employees who had time to spare. 
Phillips said that all his work was caught up and that he had 
offered his time in the past. Smith asked if the ﬁcumulative 
leakage index workﬂ had been completed in his area. Phillips 
said no. Smith said that this was a critical function whose com-
pletion was all the technicians™ 
responsibility. 
Smith asked if there was anything that had not been clear ﬁin the first discus-
sion of this in 1995.ﬂ Phillips said that Karch had given the 
employees permission to take 
the break. Smith said, ﬁwhich 
break?ﬂ Karch said, the break in September 1995 and the break 

on the previous day. Karch said that he had told the employees 
that they could get a doughnut or coffee at a drive-in between 
jobs, but ﬁit was not permissible to stop and eat breakfast. 
Breaks were still 15 minutes.ﬂ
92 Smith said that he had recently 
covered ﬁthis very issueﬂ during Phillips™ July 1997 merit re-
view ﬁSpecifically indicating th
at it was not O.K. to stop at 
 90 At the hearing, Beebe testified 
to the belief that this supposed 
ﬁvendettaﬂ was based on his union activity. 
91 As previously noted, Stewart testified that the decision to dis-
charge nonprobationary employees was ultimately his. As to the dis-
charges at issue here, Stewart testified that Smith decided on them and 
that Stewart concurred. 
92 The quotation is from Smith™s testimony. For demeanor reasons, I 
do not credit Phillips™ testimony that
 Karch said, ﬁI did say you could 
take a break as long as it didn™t interfere with your job and your job 
performance . . . but in this case, it is
 different.ﬂ Further, to the extent 
inconsistent with my findings in 
the text, I do not credit Phillips™ re-lated testimony that he was given no reason for his discharge. 
 INSIGHT COMMUNICATIONS CO. 453Wal-Mart between jobs unless taking a 15 minute breakﬂ;93 and stated that it was not O.K. to 
stop at restaurants ﬁas far out of 
our service areaﬂ as the 216th Street Café.
94 Smith said that he 
recalled having ﬁthis specific di
scussionﬂ with Karch both be-
fore and after Phillips™ review ﬁas [Karch] expressed concern to 
[Smith] about where [Phillips] had been spotted on a number of 
occasions.ﬂ
95 Phillips became orally abusive, obscenely saying 
that this was nonsense and only had to do with the Union. 
Smith asked Phillips ﬁif there was any question after the inci-
dent in 1995 as to what the consequences could be.ﬂ Phillips 
said that Karch had said ﬁit was O.K.ﬂ Smith said that he had 
heard all he was going to hear; that it was not fair to other em-
ployees, to Respondent™s customers, or to Respondent for Phil-
lips to lead Respondent to believe that he was working when he 
was not; and that Smith had Phillips™ last paycheck. Smith also 
said that he was very concerne
d about what Phillips might do, 
as he had ﬁa history of violence in the past.ﬂ
96 Phillips took his paycheck and left without incident. 
8. Postdischarge convers
ations with employees 
Soots went home sick late in the morning on August 26, and 
stayed home sick all day on August 27 and 28. In the evening 
of August 27, Phillips telephoned 
Soots that Phillips, Beebe, 
and Choi had been discharged because they had gone out to eat 
breakfast. When Soots indicated that he thought Phillips was 
joking, Phillips told him to call Choi if Soots thought Phillips 
was joking. Later that evenin
g, Soots telephoned Choi, who 
said that the three employees had been fired for having break-

fast. When Soots expressed disbel
ief, Choi told him to call 
Beebe, who told Soots that the three men had been fired for 

having breakfast. 
On an undisclosed previous date, Soots had told Smith that 
Soots was at least considering a union and thought it might be 
better for him. On August 29, when Soots returned to work, he 

asked Karch if it was true that Phillips, Choi, and Beebe had 
been fired. Karch said yes. Wh
en Soots asked why, Karch said 
that they had been fired because they had gone out and had 
                                                          
                                                           
93 The quotations are from Smith™s memorandum and Respondent™s 
statement of position. This evidence
 aside, there is no evidence that 
Karch made such a remark during Phillips™ merit review (see supra, 
part II, F1b). 
94 Stewart testimonially described 
the 216th Street Café as ﬁa little 
bit outsideﬂ of Respondent™s service area. 
95 The quotation is from Smith™s memorandum and Respondent™s 
statement of position. This evidence
 aside, there is no evidence that 
such conversations occurred betwee
n Smith and Phillips, or between 
Smith and Karch after Phillips™ review. 
96 In October 1995, Smith orally
 warned Phillips because, on com-
pany property in the presence of three supervisors who complimented a 
rifle which Phillips had lent to a fellow employee, Phillips had accepted 
return of the rifle, which was not loaded, and put it into his car, which 
was parked in the employee parki
ng lot. Respondent™s posthearing brief 
(p. 11) describes this as a warning ﬁfor [bringing] firearms onto Com-
pany premises.ﬂ This incident, and 
another incident in which Beebe had 
put a banana on employee Dean Cl
ayton™s chair, had led Clayton™s 
attorney to advise Respondent that Clayton feared for his personal 

safety. Counsel™s letter was occasioned by Respondent™s threat to dis-
charge Clayton if he continued to fa
il to report for work at least alleg-edly because of fears for his persona
l safety. After receiving oral assur-
ances from Smith regarding Clayton™
s safety, he returned to work. Laying this matter to one side, the 
record contains no explanation for 
Smith™s remarks about ﬁviolence.ﬂ Smit
h attached to his file documents 
in connection with Clayton™s compla
int the notation, dated October 30, 
1995, ﬁNo one at Insight has ever be
en [physically] injured by another 
employee.ﬂ 
breakfast. Soots said that he had been there and had not heard 
anything about it, and asked whether he, too, was going to be 
fired. Karch said that until S
oots told him, he had not known 
who the fourth person was.
97 Later that same day, Soots we
nt to Smith™s office and asked 
why Choi, Phillips, and Beebe had 
been fired. Smith said that 
they had gone out to breakfast and were not supposed to do 
this. Soots said that he thought this was a ﬁpretty lousy excuseﬂ 
for firing somebody. Smith said that the dischargees had been 
warned once before about going out to breakfast and had cho-
sen to ignore that warning and ea
t. Soots, who had attended the 
two union meetings in mid-June and on July 10 but had not 
engaged in any subsequent uni
on activity, asked whether he, 
too, was going to be fired. Smith said no, that Soots had never 
before done something like this or
 been warned for it; that he 
should consider this to be his 
first warning, that Respondent 
valued him as an employee, and th
at as long as he kept his nose 
clean and followed Respondent™s rules, he would be fine. Soots 
asked whether his attendance at 
union meetings had put him in 
a position of jeopardy. Smith said that Soots should just con-

sider this as his first warning, and that the two were not related 
at all. During this conversatio
n, Smith said nothing about how 
long the August 26 morning break had taken.
98 Although Stew-art testified that Respondent™s po
licy called for a warning letter 
in Soots™ personnel file with re
spect to what Smith told him 

about the 216th Street Café inci
dent, no such letter appears in 
that file. A memorandum by Smith
 about this conversation with 
Soots is dated September 2, and 
was kept in Smith™s computer 
but not inserted in Soots™ pe
rsonnel file. Soots, who was still 

employed by Respondent at the 
time of the hearing, credibly 
testified in March 1998 that there was no longer any union 
activity among Respondent
™s Noblesville employees; ﬁAfter the 
three guys got fired; that was the 
end of it . . . nothing else was 
breathed about it.ﬂ 
On a date not clear in the record, Stewart had told the em-
ployees that if they ever felt ﬁrepercussion from the union 

activity or for talking about any of the supervisors to contact 
him and he would handle it.ﬂ Beca
use Phillips believed that the 
three men had been fired on August 27 because of the union 

activity, on and after August 28 he
 made repeated efforts, in-cluding leaving messages, to re
ach Stewart by telephone. Even-
tually, Phillips succeeded in reaching him at the Noblesville 

office about September 2. When Phillips stated that the dis-
chargees believed they had been discharged because they had 
been talking to the Union, Stewart stated that he knew of no 
company that would allow their employees to take a ﬁsit-down 
break,ﬂ and that Respondent had fired other employees for the 
same thing.
99  97 My findings as to this Soots-
Karch conversation are based on 
Soots™ testimony. For demeanor reasons, I do not credit Karch™s testi-
mony that he told Soots that the reason he had not been discharged was 
that he had not been warned before, that the dischargees had been 

warned, and that ﬁthis is your warni
ng. The same thing could happen to 
you, just don™t let yourself get in that situation again.ﬂ 
98 My findings as to the content of this SootsŠSmith conversation 
are based on a composite of credible parts of their testimony and of 
Smith™s memorandum of the incident. My findings as to the date and 
location of the conversation are ba
sed on the testimony of Soots, a 
more reliable witness than Smith, w
hose testimony gave a September 2 
date and whose testimony and memo
randum placed the conversation in 
the parking lot. However, these differences are immaterial.  
99 The General Counsel subpoenaed all of Respondent™s Noblesville 
personnel files, but found no file wh
ich stated that an employee had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454Karch resigned from Respondent™s
 employ on September 9, 
1997, although, without signing a 
severance document, he con-
tinued to receive his salary fo
r about 11 weeks thereafter. On 
the last day of Karch™s active employment, Beebe came to 
Karch™s office to return some company equipment which he 
had lent Beebe after his discha
rge. During this conversation, 
Karch expressed amazement at the power the word ﬁUnionﬂ 
had in the Company. The two men agreed to help each other if 
they could. Then, Beebe remarked
 to Karch that since he had 
nothing now to lose, would he tell ﬁthemﬂ that Karch had said it was all right for the employees to
 be out there? Karch said no, 
that all he had ever told the employees was that ﬁif they got . . . 
out of the office at 8 o™clock and were at their job at 8:30 or on 
the way to the first job, it was okay to stop for coffee in the 
morning.ﬂ Beebe said that this was not the way the employees 
remembered it (see supra, part II,F,1,a). Karch said that he did 
not care what they remembered, that was what he said. About 
February 1998, Beebe asked Karch to come forward and tell the 
truth that he had given the empl
oyees authorization prior to the 
216th Street Café incident. Karc
h said that nobody should ex-
pect him to say anything but the truth, and that was all he 
would tell. Beebe said that this was all he wanted Karch to say. 
About 10 days after the discharges, Choi telephoned Karch 
and asked about the possibilities 
of getting Choi™s job back. 
Karch said that he did not think it was very likely at all. Karch 

went on to say that Choi was the one out of the three whose 
discharge Karch did not ﬁfeel real good about.ﬂ Karch said that 
because Choi™s truck was in the repair shop that day, he had 
been riding with Phillips, that Phillips was a ﬁfairly hefty fel-
lowﬂ who could be ﬁpretty intimidating,ﬂ and that Karch won-
dered whether Choi had had any 
ﬁreal choice.ﬂ Choi replied 
that even if he had been in his own truck, he still might have 
been there. Karch said that this made him feel a little bit better 
about Choi™s termination.  
After the discharges, but on a 
date not otherwise shown by 
the record, one of the remaining employees who had gone to 
the Big Boy in September 1995 (Buzan or Royer) told Stewart, 
ﬁI knew not to be out there. I 
listened the first time. And I knew 
that I shouldn™t have been doing that.ﬂ 
About mid-February 1998, during a chance encounter at a 
department store, Smith told Choi, ﬁIf I could roll back the 

time, I wish I could have done a little different for you.ﬂ By this 
time, Smith had resigned 
from Respondent™s employ. 
9. Respondent™s personnel situa
tion on the date of the dis-
charges 
All three of the dischargees completed their August 26 work 
assignments on August 26. So far 
as the record shows, no cus-
tomers complained about the quality or timing of the work 

performed by Phillips and Choi that day, nor is there any con-
tention or evidence that Beebe™s work that day was deficient in 
any way. Karch credibly testified that Phillips was generally in 
the top percentile with respect to the number of service calls 
completed (see supra, fn. 66); Smith testified that Karch said 
ﬁthere were times . . . when repeat service calls had to be per-
formed,ﬂ and that ﬁI believe [Karch™s report] could have been 
during the period covered by [Phillips™ wage] review,ﬂ but the 
record fails to show whether such repeat calls after Phillips™ 
fixes were more or less frequent than average. Beebe had re-
                                                                                            
                                                           
been discharged or warned for abuse of break (although see infra, fn. 
102). The record otherwise fails to show whether other employees had 
in fact been discharg
ed for this reason. 
ceived written compliments from customers, for which Re-
spondent rewarded him with $10 
or $20 gift certificates. On 
three occasions, Choi had received gift certificates from Re-

spondent because of customers™ compliments. Smith testified 
that prior to the Big Boy incide
nt, all three of the dischargees 
were valued employees; and that Soots was a valued employee 

after the 216th Street Café incident, as well as before. 
Smith further testified to tell
ing Smith in June 1997 that Re-
spondent should raise its Nobles
ville pay schedules because it 
had difficulty obtaining qualified employees and in keeping 

employees, and to continuing difficulties as to hire even after 
the pay schedules were increased in July 1997.
100 Smith™s notes and Respondent™s statement of position attribute to him, during 
service technician Phillips™ discharge interview, the assertion 
that Respondent was short-hande
d. After the discharge of 
sweep technician Beebe, Respondent replaced him by three 
new sweep technicians, all at the same time.  
10. Proceedings before the I
ndiana Civil Rights Commission 
and the Indiana Work Force Development Department 
The initial charge in this case, which alleges (inter alia) that 
Phillips, Choi, and Beebe were discharged on August 27, 1997, 
because of their union activity, was dated by Beebe on Septem-
ber 3, 1997, and filed on Septembe
r 10. These allegations were 
repeated in an amended charge signed by Beebe on October 25, 
1997, and filed on October 29. Both
 of the charge forms signed 
by him contained the printed statement, ﬁWillful false state-

ments on this charge can be punished by fine and imprison-
ment.ﬂ In March 1998, Beebe testified to the belief that his 
union activity was the only reason for his discharge. On Sep-
tember 24, 1997, Beebe swore to and filed, on advice of coun-
sel, a charge with the Indiana Civil Rights Commission (the 
ICRC) alleging that Respondent 
ﬁdiscriminated against [him] 
on the basis of his sex by terminating his employment because 

he took a break, while female em
ployees, who routinely take 
morning and afternoon breaks are not disciplined or termi-
nated.ﬂ Beebe testified before me that this claim ﬁwas based on 
the fact that Doug Smith stated that he fired me for taking a 
break, an unauthorized break . . . I believe that if I was a female 

and [not] in the Union, the [c
hances] of me getting fired are 
slim to none . . . in today™s 
society a non Union female has 
more rights than a male individual.ﬂ He further testified that 

after his discharge from the job of sweep technician, Respon-
dent assigned three males, all at the same time, to replace him. 
Also on September 24, Phillips signed a virtually identical 
ICRC charge, without reading it
, on the advice of his lawyer. 
Phillips testified before me that 
he did not believe he was fired 
because he is a man. Also on September 24, Choi signed and 
swore to an ICRC charge which alleged that Respondent had 
discriminated against him ﬁon th
e basis of his sex, male, his 
national origin, Korean, and his race, Asian, by terminating his 
employment because he took a break, while female, non-
Korean and non-Asian employees who routinely take morning 
and afternoon breaks are not disciplined or terminated.ﬂ Choi 
 100 Stewart testified that at least pa
rtly because of Respondent™s then 
wage scale, as of July 1997 Respondent had an ongoing problem in 
hiring installers and customer service representatives. R. Exh. 24 sug-
gests that as of July 1, 1997, 
Respondent had openings for two in-
stallers (of whom it then had se
ven incumbents) and one part-time 
customer service representative (of 
whom it then had 10 full-time in-

cumbents). All three of the alleged di
scriminatees had at one time been 
installers.  INSIGHT COMMUNICATIONS CO. 455testified before me that he did 
not believe he lost his job be-
cause of his race, his gender, or his Korean descent. In making 
my credibility findings, I have 
taken into account the employ-
ees™ action in filing and signing 
these charges and their testi-
mony in connection therewith.
101 Following their discharge, all three employees applied for 
unemployment compensation. Thereafter, the Indiana Work-
force Development Department so
licited Respondent™s version 
of the facts leading up to the discharges. Smith™s replies with 
respect to all three were nearly identical. As to each of the 
three, Smith stated that the claimant was discharged for ﬁnot 
working when he was supposed to be on the job.ﬂ As to the 
ﬁspecific details of the final incident which resulted in the dis-
charge,ﬂ Smith stated; ﬁClaiman
t and others were confronted 
about being at restaurant outside of our service area when they 

were supposed to be working. Claimant had received previous 
specific warning about this and 
was terminated after admitting 
to it.ﬂ Smith checked the ﬁyesﬂ boxes in reply to the questions 

ﬁDoes the company have an employees rules and/or discipli-
nary policy?,ﬂ ﬁWas the claimant aware of the policy?,ﬂ and ﬁIs 
the policy uniformly enforced?ﬂ; but did not provide ﬁa copy of 
the policyﬂ as the form called fo
r. In response to the question, ﬁHow, when and by whom was the claimant made aware of the 
policy?,ﬂ Smith stated, ﬁClaimant was specifically warned 
about this policy on 9/7/95 after finding him at a restaurant 
when he was supposed to be working.ﬂ Smith went on to state, ﬁWarning was given verbally . . . along with other employees 
present at the first incident . . . it was made clear that termina-
tion could result if it happened again.ﬂ Under ﬁAdditional 
comments,ﬂ Smith wrote, ﬁFour employees were confronted 
about and admitted to eating breakfast at the 216th Street Café. Three of the four had received a previous warning after having 

been caught doing the same on 
9/7/95 at [the Big Boy]. The 
three receiving the previous warning were discharged as they 
were told another occurrence coul
d result in termination. The 
fourth employee received a warning and was not discharged.ﬂ 
All three replies are dated September 20, 1997.  
As to all three, the determination of the Indiana Work force 
Development Department (dated
 September 29 or October 2, 1997) stated, in part: 
 CIRCUMSTANCES OF CASE    . . . . 
 This determination is base
d on the available informa-
tion. The claimant was discharged for breach of duty in 
connection with the work. The information provided does 

not support the allegation that the claimant™s conduct 
showed a breach of 
duty reasonably owed 
to the employer. 
 CONCLUSION OF CASE 
The claimant was not discharged for just cause. It has 
not been established that the claimant™s conduct was a 
breach of duty in connection with the work . . . no penalty 
is imposed under these conditions. 
 These three determinations were never appealed. The Gen-
eral Counsel subpoenaed all of
 Respondent™s Noblesville per-
                                                          
                                                           
101 The record fails to show the disposition of these September 24, 
1997 ICRC charges. 
sonnel files, but found no file which stated that an employee 

had been discharged or warned for abuse of break.
102 G. Analysis and Conclusions 
1. Allegations relating to solicitations of complaints and griev-
ances, promises of increased be
nefits and improved conditions 
of employment, increases in benefits, and threats of loss of 
benefits, to discourage union activity 
a. Solicitations and promises; related interrogation 
It is well settled that an empl
oyer violates Section 8(a)(1) of 
the Act by promising to grant benefits to his employees for the 
purpose of inducing them to refrain from choosing union repre-sentation. 
NLRB Berger Transfer & Storage Co.
, 678 F.2d 679, 
691 (7th Cir. 1982); see also, the cases cited infra, fns. 103Œ
104. In the instant case, the credib
le evidence shows that in the 
course of the July 11 ﬁall-handsﬂ meeting, whose convening 
Company Vice President Stewart™s introductory remarks attrib-
uted to Respondent™s efforts to keep the Union from getting 
into the system, Stewart told 
the employees that Respondent 
was going to reimburse any empl
oyee for the new copayments 

increases about which the empl
oyees had complained during 
that and Stewart™s other employee meetings and conferences. 
Further, during this same meeti
ng, Stewart said that he was 
absolutely committed to do what needed to be done ﬁto address 

our issuesﬂ (which amounted to 
a promise to remedy at least 
some of them);
103 and the evidence (largely consisting of 
Smith™s notes) shows that during earlier meetings with groups 
of and individual employees, 
employees had complained about 
the elimination of free ﬁpay-per-view,ﬂ perceived verbal abuse 
from and unprofessional treatmen
t by management, problems 
in obtaining needed tools and 
in obtaining them in a timely 
manner, perceived deficiencies in field employees™ ability to 
communicate with ﬁdispatch,ﬂ perc
eived deficiencies in equip-
ment, perceived requirements th
at employees report to work 
when they were sick, 
perceived inconsistenc
ies in expectations for different people, perceived 
inadequate training, perceived 
security problems, perceived ex
cessive workloads, difficulties 
in leaving on time because of existing ﬁcashing outﬂ proce-

dures, perceived unfairness and/or
 inconsistency in vacations, 
sick leave and sick pay, pregnancy, and rotation of work, and 
failure to obtain wage reviews (at least ordinarily, a required 
preliminary for merit increases). I find that by thus promising to 
ﬁaddress our issues,ﬂ Stewart pr
omised its employees additional 
benefits for the purpose of induc
ing them to refrain from choos-ing union representation, in viola
tion of Section 8(a)(1) of the 
Act. Although the record fails to 
show that he in terms condi-
tioned the fulfillment of such promises on the employees™ re-
fraining from union organizationa
l activity, Respondent™s pur-
 102 However, in September 1996, Ph
illips received a warning for fail-
ing to work during a 20-minute period which began more than an hour 
after Respondent would have expected
 him to take an afternoon break. 
No contention is made that this incident had anything to do with his 
discharge. 
103 See Raley™s Inc., 236 NLRB 971 (1978), enfd. 608 F.2d 1374 
(9th Cir. 1979), cert. denied 449 U.S. 871 (1980); 
Forrest City Grocery 
Co., 306 NLRB 723, 728Œ729 (1992); 
Bakersfield Memorial Hospital, 315 NLRB 596, 600Œ601 (1994). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456pose in making such promises is sufficient to render them 
unlawful.104 Further, the record shows that for the purpose of causing the 
employees to reject unionization, during the July 9Œ11 depart-
mental meetings Stewart, by soliciting employee complaints 
and grievances, promised empl
oyees increased benefits and 
better terms and conditions 
of employment. Although Respon-
dent™s ﬁopen-door pledgeﬂ did assure employees that they need 
not fear ﬁrepercussionﬂ for talking with their superiors about 

questions or problems,
105 there is no evidence that before word 
of the union campaign led Stewart to make a previously un-
scheduled and unusually long vis
it to the Noblesville facility, 
Respondent had followed the practi
ce of affirmatively soliciting 
employee grievances or complain
ts. However, Respondent tried to make sure that every employee attended one of these meet-
ings (see supra, fn. 23); Smith testified that their purpose was to 
ascertain the employees™ concerns; and Stewart began each 

meeting by telling the employee
s that he knew there had been 
some interest expressed in a union, that he was interested in 
finding out what was on people™s minds, and that the purpose 
of the meeting was to try to help make things better for the 
employees. Then, in Smith™s pres
ence, Stewart devoted about 6 
hours of employees™ paid time 
to receiving employees™ com-

plaints about working conditions. 
In response to some the com-
plaints made at these meetings, Stewart promised some specific 
improvements (technical improve
ment in the communications 
system used between on-the-ro
ad employees and ﬁdispatchﬂ; 
and compensation for the copaym
ents newly required by the 
health insurance program); said that complaints about rotation 
of Saturday work would be taken up on the following day; 
stated in response to complaints about unavailab
ility of tools 
that Respondent should be supplying them, and then obtained 

from the employees written lists of what they needed; and 
stated that other complaints would be dealt with in a proper 
manner or would be taken under review.
106 In reply to em-
ployee Beebe™s inquiry during one 
of these meetings as to the time frame within which employees could expect the indicated 

changes to take place, Stewart replied (according to Smith™s 
punctuated notes); ﬁwe are committed to making appropriate 
changes! Some already in motion. Some will take a bit longer. 
Changes will take place!ﬂ 
In short, in the express cont
ext of Respondent™s desire to 
prevent the Union from organizing the facility, Stewart solic-
ited employees™ complaints and 
grievances and then promised in terms to rectify some of them
 and promised to give serious consideration to others. I concl
ude that by such conduct, Re-
spondent violated Section 8(a)(1) of the Act; see cases cited supra, fn. 104. In any event, even in the absence of such ex-
press promises, Stewart™s rema
rks during these department                                                           
 104 Bakersfield Memorial Hospital
, supra, 315 NLRB at 600; 
Hertz 
Corp., 316 NLRB 672, 686-687 (1995); see also 
NLRB v. Exchange 
Parts Co., 375 U.S. 405, 408Œ410 (1964). 
105 See Respondent™s out-of-print September 1992 employee booklet, 
reproduced copies of which were distributed to the employees during 
Stewart™s ﬁall-hands™ meeting on July 11, 1997. However, as noted 
supra, part II,C,5,d, 2 days earlier a customer service representative had 
told Stewart that she had stopped making suggestions to management 
because they were not followed up on. 
106 Complaints about medical benef
its; safety matters; adequacy of 
training; sufficiency of wages; perceived favoritism between employ-
ees; perceived verbal abuse from supervisors; perceived unfairness as 
to vacations, sick leave and sick pa
y, and pregnancy; furniture needs; 
and tool pouches. 
meetings constituted an impl
icit promise that Respondent 
would rectify some of these gr
ievances, and an implicit state-
ment that Respondent would take such action for the purpose of 
causing the employees to reject
 union representation. Accord-
ingly, such remarks violated Section 8(a)(1) of the Act. 
Hertz 
Corp., supra, 316 NLRB at 686Œ687; Columbus Mills, Inc.
, 303 
NLRB 223, 227 (1991); 
Raley™s Inc.
, supra, 236 NLRB 971; 
Lasco Industries, 217 NLRB 527, 531 (1975). As the Board 
said in Reliance Electric Co.
, 191 NLRB 44, 46 (1971), enfd. 
457 F.2d 503 (6th Cir. 1972), quoted in 
Palm Garden of North 
Miami, 327 NLRB 1175 (1999): 
Where, as here, an employer, who has not previously had a 
practice of soliciting employee grievances or complaints, 
adopts such a course when uni
ons engage in organizational 
campaigns seeking to represent employees, we think there is a 
compelling inference that he is implicitly promising to correct 
those inequities he discovers as
 a result of his inquiries and likewise urging on his employees th
at the combined program of 
inquiry and correction will make union representation unneces-
sary. 
In the instant case, such an inference is rendered even more 
compelling by Respondent™s action 
in subsequently rectifying 
employees™ complaints during these meetings with respect to 

tools and health insurance copa
yments; and by Stewart™s sub-
sequent inquiry to Phillips about the strength of the Union™s 
present support ﬁnow that some of the problems had been 
solved.ﬂ 
For similar reasons, I find that
 Respondent further violated 
Section 8(a)(1) of the Act: (a) when, on July 2, Stewart asked 
employee Phillips why some of the employees were interested 
in the Union andŠwhen Phillips cited perceived verbal abuse 
by supervisor Karch, the change
 in health-insurance ﬁdeducti-bles,ﬂ and discontinuance of 
free ﬁpay-per-viewﬂŠsaid that 
Stewart would look into these c
oncerns and get back to Phil-lips; (b) when, on July 8, Stewart again asked him why the 

employees felt they needed a union and what the employees™ 

concerns were, and, upon Philli
ps™ mention of pay-per-view, 
verbal abuse from management, a
nd tools, said that ﬁwe didn™t 
need a third party to interven
e, [Respondent] and the employees 
could take care of the problems on their ownﬂ; and (c) when, on 

July 8, Stewart told employee Choi that Respondent had an 
open door policy and a good benefit package, asked why Choi 
and other employees thought they
 needed a union, andŠwhen 
Choi specified the health-insurance issue, the pay-per-view 

policy, the tool policy, Respondent™s perceived unprofessional 
attitude toward employees, Re
spondent™s perceived unfair ad-
vancement policy, and the pens
ion planŠsaid that employees 
should be able to get tools from the warehouse without any 
problem, and that Stewart would 
ﬁwork on that.ﬂ In addition, I 
find that during these conversat
ions, Respondent further vio-
lated Section 8(a)(1) when Stewart interrogated Phillips and 
Choi about other employees™ union sympathies, and interro-
gated Choi about his own union sympathies. In so finding, I 
rely on the fact that Respondent used the information which 
Stewart thereby obtained from Phillips and Choi as a basis for 
unlawfully promising be
nefits to them and other employees and 
for selecting the benefits whic
h Respondent later unlawfully 
granted (see infra). I also note that Stewart was a member of 
Respondent™s top out-of town management; that as the employ-
ees must have come to realize,
 he had decided to accompany 
Phillips during his service calls, and to take him and Choi to 
lunch, for the specific purpose of asking them what dissatisfac-
 INSIGHT COMMUNICATIONS CO. 457tions underlay their and other empl
oyees™ interest in the Union; 
and that both employees had initially attempted to avoid Stew-
art™s questions.107 b. Grant of benefits 
It is well settled that an em
ployer violates Section 8(a)(1) 
and (3) of the Act by granting be
nefits to his employees for the 
purpose of causing them to lose interest in unionization.
108 As noted above part II,B,3,5, during 
Stewart™s July 8 conversations 
with employees Phillips and Choi, and during Stewart™s July 9Œ
11 departmental meetings with employees, employees com-
plained about the procedures and waiting time involved in get-
ting tools (in consequence of wh
ich, the employee sometimes 
bought their own). During these meetings, which Stewart con-

ducted for the avowed purpose of finding out the employee 
concerns which had led to the interest in union representation, 
Stewart said that employees shoul
d be able to get tools from the 
warehouse without any problems, th
at he would ﬁwork on that,ﬂ 
that the problem regarding waits 
for tools would be dealt with 
in a proper manner, and that 
Respondent should be supplying 
the tools which the employees had been paying for out of their 
own pockets. After that, Respondent changed the procedures 
for obtaining tools, so that empl
oyees could obtain needed tools 
simply by asking for them. Further, during the July 9 meeting 
with Respondent™s technicians, Stewart and Smith obtained 
from the technicians written lists of the tools each of them 

thought he needed and, on the basis of these lists, thereafter 
successfully requested the approval of the New York office for 
substantially increased purchases of small tools. Also, in July 
1997, Respondent issued to its employees tools which they did 
not have but which Respondent believed they needed. I con-
clude that the evidence preponderantly shows that Respon-
dent™s provision of new tools was 
motivated at least in part by a 
desire to discourage the employee
s™ interest in union represen-
tation. Furthermore, Respondent 
has failed to show by a pre-
ponderance of the evidence that it would have taken this action 

as early as July 1997 even if the employees had not been dis-
playing interest in the Union.
109 Although Stewart did testify 
that the tool-supply practice which he effected at Noblesville 
following his July visits was the practice followed at Respon-
dent™s other systems, Stewart asked top management to approve 
his July 22 ﬁreplacement toolsﬂ
 purchase order on the basis of 
the inventory sheets which he had asked the employees to com-

plete during the July meetings where, for the purpose of caus-
ing disaffection from the Union,
 he expressly and impliedly 
promised to rectify the employees™ complaints about tools. 

Accordingly, I find that Respondent violated Section 8(a)(1) 
and (3) of the Act by giving em
ployees new tools in order to 
discourage the employees from seeking union representation. 
This context of Stewart™s efforts to ascertain the employee 
concerns which had caused inte
rest in unionization and em-ployees™ complaints about the ne
wly instituted copayments in 
                                                          
 107 Berger Transfer
, supra, 678 F.2d at 689; 
Family Foods
, 300 
NLRB 649, 661 (1990), enfd. 968 F.2d 1214 (6th Cir. 1992); 
Triec, 
Inc.
, 300 NLRB 743, 749 (1990). 
108 Marriott Corp.
, 310 NLRB 1152, 1158 (1993); 
Yale New Haven 
Hospital, 309 NLRB 363, 366Œ367 (1992). See also 
Exchange Parts
, supra, 375 U.S. at 408Œ410. 
109 See NLRB v. Transportation Management Corp.
, 462 U.S. 393, 
398Œ403 (1983); 
NLRB v. Bestway Trucking
, 22 F.3d 177, 180 (7th Cir. 
1994); 
Matson Terminals, Inc. v. NLRB
 114 F.3d 300, 303Œ304 (D.C. 
Cir. 1997). 
connection with their health insu
rance, and of Stewart™s prom-ise that Respondent would reimburse
 them therefor, leads me to 
conclude that the evidence preponderantly shows that Respon-
dent™s action in making such
 reimbursements was likewise 
motivated, at least in part, by a desire to discourage employees™ 
interest in unionization. Furt
her, I find that Respondent has 
failed to show, by a prepondera
nce of the evidence, that it 
would have made such reimbursements even if the employees 
had not shown interest in union or
ganization. In the first place, 
Respondent had previously failed to take such action even 
though (as I have inferred) Respondent had been aware of such 
changes for more than 5 months. Further, there is no evidence 
that absent the union movement
, Respondent would have made 
such reimbursements even if it had in fact remained ignorant 
for many months that such changes had been effected. Accord-
ingly, I find that Respondent violated Section 8(a)(1) and (3) of 
the Act by reimbursing employees for copayment expenses. 
As previously found, after Stew
art™s conversations with em-
ployee Phillips and Stewart™s meetings with the customer ser-
vice representatives had revealed that the employees were un-
happy about the elimination of ﬁpay-per-viewﬂ from their free 
cable-television package, Respondent instituted the practice of 
giving coupons good for one pay-per-view movie for each 
month of perfect attendance. In view of Stewart™s purpose in 
conducting these meetings, I conc
lude that the evidence pre-
ponderantly shows that Responden
t™s institution of the coupon 
program was motivated by a desire to discourage employees 
from supporting the Union. Beca
use Respondent has failed to 
tender any lawful reason for the 
timing of such action, I find 
that it violated Section 8(
a)(1) and (3) of the Act. 
However, I do not agree that Respondent violated the Act by 
granting ﬁwage adjustmentsﬂ to all the employees, and granting 
such adjustments at the same time as the ﬁmerit increasesﬂ rou-
tinely given in July. The evidence shows that on June 2 (before 
the union activity began) Stewart asked all of Respondent™s 
local managers for recommendati
ons regarding merit increases 
and for local wage surveys to be used in determining local 
wage adjustments; that before
 Respondent learned about the 
union movement, Karch made his merit-increase recommenda-
tions and the completed results of the wage survey had been put 
into Smith™s computer; that such results were computer-printed 
on or shortly before the date 
when Respondent first learned 
about the union movement; and 
that the ﬁwage adjustmentsﬂ put into effect were not markedly out of line with the results of 
the survey. Further, Respondent
™s action in putting both the ﬁwage adjustmentsﬂ and the ﬁmerit increasesﬂ into effect simul-
taneously was not unprecedented,
 and indeed, may have re-
flected Respondent™s usual, al
though not invariable, practice. 
The General Counsel™s posthearing brief relies mostly on the 
fact that the wage adjustments were not limited to the job cate-
gories which Stewart™s testimonial explanation of the wage 
adjustments specified as difficult to fill, but, instead, extended 
to categories not specified by him (service technicians, mainte-
nance technicians, and warehouse persons). However, Smith credibly testified to expressing to Stewart concern about re-

maining competitive with respect to retaining employees. 
Moreover, Stewart credibly testified that in adjusting entry-
level rates, he did not want to 
effect compression in salaries; 
and installer to service technician to sweep technician consti-
tutes a normal path of promotion. Furthermore, Respondent 
employed only one Noblesville warehouseman. As to the wage 
adjustments, the complaint will be dismissed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458I shall also dismiss the complaint as to the provision of Ga-
torade. Respondent had provided Gatorade and Coke to some 
employees in previous years, ha
d consistently provided ice and 
other aids to keeping cool during hot weather, and had provided 
coolers to a number of employees. Moreover, there is no evi-
dence that at any material time, any of the field employees 
complained to Respondent about 
the heat or requested Respon-
dent to provide soft drinks. I conclude that the record fails pre-
ponderantly to show that the 
1997 provision of Gatorade was 
motivated by the union movement rather than by the considera-
tions which had led Respondent to provide other summer 
amenities. 
c. Alleged threats 
As to Stewart™s allegedly unla
wful July 11 statements about 
Respondent™s open-door and no-layo
ff policies, I have credited 
Choi™s testimony, largely corroborated by Stewart™s testimony 
and the notes from which he spoke, that Stewart said that under 
Respondent™s present ﬁopen doorﬂ
 policy, the employees could 
come to management and work out problems; but that if the 

employees chose union representa
tion, such a policy might no 
longer be followed. Such a statem
ent reflects fairly accurately 
the legal result of a union™s designation as the employees™ ex-
clusive bargaining representative.
110 In addition, although I also 
credit Choi™s testimony that Stewart said he could not ﬁguaran-
teeﬂ the continuation of Respondent™s existing no-layoff policy, 
this statement must be evaluated in light of the credible evi-
dence that he accompanied this statement by accurately stating 
that bargaining is a give-and-take process under which the em-
ployees could end up with more and could end up with less.
111 Accordingly, I find that the credible evidence fails to support 
the complaint allegations then during this speech Respondent, 
through Stewart, violated Section 
8(a)(1) by threatening that if 
the employees selected the Union as their collective-bargaining 
representative, Respondent wo
uld eliminate its ﬁopen-doorﬂ 
policy and its ﬁno-layoffﬂ policy. 
Shaw™s Supermarkets, Inc. v. 
NLRB, 884 F.2d 34 (1st Cir. 1989) (per then Circuit Judge 
Breyer); 
Purolator Products, 270 NLRB 694, 695-696 (1984), enfd. 121 LRRM 2120 (4th Cir. 1985); 
Pembroke Management, 
Inc., 296 NLRB 1226 (1989). 
2. Other, independent
 8(a)(1) allegations 
(impression of surveillance, interrogations) 
I do not agree with the General Counsel that Respondent 
unlawfully conveyed to employ
ees the impression of surveil-
lance over union activities. Un
like the General Counsel, I do 
not conclude that such an im
pression was conveyed by supervi-
sor Karch™s late June remark to
 employee Beebe that Karch had 
heard there were ﬁtalksﬂ about the Union; by Vice President 
Stewart™s July 2 response, to em
ployee Phillips™ statement that 
some people were interested in the Union, that Stewart had 

heard that; or by Stewart™s accurate July 11 statement at the 
ﬁall-handsﬂ meeting that a union meeting had been held the 
previous evening. Although Stewart™s remarks were likely 
                                                          
                                                           
110 See Emporium Capwell Co. v. Western Addition Community Or-
ganization
, 420 U.S. 50, 61Œ70 (1975); 
Republic Steel Corp. v. 
Maddox, 379 U.S. 650, 652 (1965). 
111 I do not credit either Phillips™ testimony that Stewart said the ﬁno-
layoffﬂ policy would ﬁprobablyﬂ no 
longer be in effect, or Beebe™s 
testimony, credibly denied by Stewart,
 that he said that if the employ-
ees chose union representative ﬁwould go back to ground zero. And we 
would have to negotiate each item all over again.ﬂ I believe that these 
employees misunderstood Stewart™s remarks. 
based partly on information which Karch obtained from his 
interrogation of Beebe (which I fi
nd to be unlawful, see infra), I 
do not believe that the nature and the degree of specificity of 

the employer knowledge revealed by Karch or Stewart to the 
employees was such as to likely lead them to believe that it was 
obtained through illicit spying on union meetings or on em-
ployees™ discussions about unions. 
However, I do agree that Karch™s interrogation of Beebe 
about the Union violated Section 8(a)(1). In so finding, I rely 
on Beebe™s failure to comply with Karch™s request to name the 
leaders of the union movement, on the fact that Karch™s report 
to Smith about Karch™s conversation with Beebe prompted 
Stewart™s decision to visit the Noblesville facility and embark 

on an unlawful antiunion campai
gn, and on the absence of any 
claim or evidence of any legiti
mate purpose for such inquiries. In addition, I find that Respondent
 violated Section 8(a)(1) on 
July 11 when Stewart interrogated Beebe about the identity of 

who supported the Union. In so finding, I rely upon the fact that 
Stewart was thus seeking informa
tion useful for discrimination, 
that Respondent thereafter used 
for that very purpose the in-
formation which Beebe gave in reply, that no legitimate pur-

pose for such interrogation was given by Stewart or appears in 
the record, and that Stewart gave no assurances against repri-
sal.
112  3. The allegedly discriminatory discharges 
The instant record leaves no 
room for doubt that Respondent 
strongly opposed the union moveme
nt. Furthermore, Stewart™s 
July 11 inquiry to Beebe about ﬁwho elseﬂ supported the Union 
shows Respondent™s belief that by
 that time, Beebe was a union 
supporter; Stewart™s July 8 in
terrogation of Choi disclosed Choi™s support of the Union; Respondent™s July 8, 1997 notes 
(which were still in existence in March 1998) specifying which 
employees were believed to favor the Union and which were 
believed to oppose it show that
 Respondent believed Choi and 
Phillips to be union supporters; and Stewart™s July 11 interroga-

tion of Beebe revealed that Phillips was ﬁbasically the head guy 
and . . . the individual who made the initial callﬂ to the Un-
ion.113 In addition, Respondent discharged these three employ-
ees at a time when Respondent was short-handed (as Smith told 
Phillips on the very day he was discharged) and was having 
difficulty attracting qualified applicants and keeping incumbent 
employees, although all three of th
e alleged discriminatees had 
been considered valuable employees,
114 Phillips was generally 
in the top percentile with respect to the number of service calls 
 112 See Berger Transfer
, supra, 678 F.2d at 689; 
NLRB v. Shelby Memorial Hospital, 1 F.3d 550, 558Œ560 (7th Cir. 1993); 
BRC Injected 
Rubber Products
, 311 NLRB 66, 71Œ72 (1993); 
NLRB v. McCullough 
Environmental Services, 
5 F.3d 923, 928 (5th Cir. 1993); 
Marriott
, supra, 310 NLRB at 1157; 
Cumberland Farms,
 307 NLRB 1479 
(1992), enfd. 984 F.2d 556 (1st Cir. 1996). 
113 In view of this evidence, and for demeanor reasons, I do not 
credit Stewart™s testimony that in August 1997 he was unsure whether 
Beebe was interested in a union and did not think Choi was interested. I 
note Stewart™s self-contradictory te
stimony about whether the Union 
was mentioned during the August 26, 1997 conversations during which 

the discharge decision was reached. I note, moreover, Stewart™s testi-
mony that at that time, he was con
cerned that there could be a charge 
filed. 114 The suggestion in Smith™s testimony that he did not so regard 
them after the Big Boy incident is 
undermined by his testimony that he 
continued to regard Soots as a valu
ed employee after the 216th Street 
Café incident. 
 INSIGHT COMMUNICATIONS CO. 459completed, and Beebe and Choi had to Respondent™s knowl-
edge received compliments from customers. Moreover, during 
the wage reviews less than 2 mont
hs before the discharges, all 
three of them received favorable comments; and the merit wage 
increases received by all three were comparable to those re-
ceived by others. Further, after the Big Boy incident, and about 
16 months before the discharges, dischargee Beebe had been 
promoted with an hourly wage increase of $1.80. Also, about 5 
weeks before the discharges, Stewart told Choi that everyone 
Stewart had ridden with (who included Choi and Phillips) was 
doing a ﬁgreat job.ﬂ 
Additionally contributing to the General Counsel™s case are 
the incoherence and disjointed
ness of Respondent™s explana-
tions for the discharges. Thus
, on direct examination Smith 
testified that Phillips, Choi, and Beebe had been fired ﬁfor be-
ing out eating breakfast after ha
ving been warned specifically 
not to.ﬂ Similarly, Karch told Soots that these employees had 

been discharged because they had gone out and had breakfast. 
Also, later that same day Smith told Soots that Phillips, Choi, 
and Beebe had been fired because they had gone out to break-
fast and were not supposed to do this, and that they had been 
warned once before (referring to
 the Big Boy incident) about 
going out to breakfast and had chosen to ignore that warning 

and eat. Likewise, Stewart testified at the hearing that ﬁhaving 
breakfast on company timeﬂ was ﬁbasically the reasonﬂ for the 
discharges. However, Stewart later testified that if an employee 
took a break for an acceptable length and an acceptable hour, 
Stewart did not care what the employee ate during this period. 
Similarly, when asked at the hearing whether employees could 
have breakfast during a break, Smith replied, ﬁSure.ﬂ 
The honesty of Respondent™s reliance upon the September 
1995 Big Boy incident is further drawn into question by the 
absence of any reference thereto in any of the participants™ 
personnel folders, notwithstanding 
the instructions in the ﬁper-
sonnel guidelinesﬂ booklet that ﬁconversation documentsﬂ be 
included in the employees™ pers
onnel file, and notwithstanding 
the testimony of Stewart (one 
of Respondent™s executives for 
11 years) that this procedure is disregarded ﬁvery rarelyﬂ be-
cause he regularly inquires ab
out such documents when dis-
cussing employees with his subordi
nates, and that the Septem-
ber 1995 ﬁwarningﬂ should have been in the employees™ file. 
Indeed, the 216th Street Café incident which allegedly moti-
vated the discharge of Phillips, Choi, and Beebe was not re-
flected in the personnel folder of
 Soots, whose participation in 
that incident was noted only in Smith™s computer, with the 

concomitant risk that upon Smith
™s separation (he resigned 
while Soots remained in Respondent™s employ), this record 
would be forgotten or even destroyed. The sincerity of Respon-
dent™s reliance on the Big Boy incident is also undermined by 
Smith™s August 1997 assertion to the employees and to Stewart 
that, in effect, the 1995 Big Boy ﬁwarningﬂ had specifically 
encompassed breaks outside the service area, although the Big 
Boy had been located 2 miles from Respondent™s office and 
either inside or across a street
 from Respondent™s service area. 
Moreover, although Respondent™s w
itnesses testified at various 

points that the discharge action was based to some extent on the 
fact that the 216th Street Ca
fé was outside Respondent™s ser-
vice area, Stewart described this location as ﬁa little bit outsideﬂ 

Respondent™s service area, Smith testified that the ﬁservice 
areaﬂ would be an issue only if
 ﬁthe travel time was unreason-
able,ﬂ and Stewart testified, in effect, that the service area issue 
related entirely or almost entirely to whether the employees 
were trying to ﬁhideﬂ their break
115 and that ﬁwhere [the 216th 
Street Café] is located, if you are passing from one part of the 

service area to another part of the service area, you could be 
driving down that road.ﬂ Indeed
, the 216th Street Café was only 
2 miles outside of Respondent™s
 sprawly service area and was 
much closer to the participants
™ work locations that day than 
was most of the service area itself.
116 Further reflecting on the sin
cerity of Respondent™s tendered 
lawful explanations for the discharges is the inapplicability of 
some of these explanations to what the employees had in fact 
done. Thus, Stewart testified th
at all three employees were 
discharged for eating breakfast
 during the time period when they were supposed to be working on their first job. As to 
Beebe, this assertion disregards the fact that he had been work-
ing since about 6 a.m. that day, had completed three jobs, and 
took his break between jobs, which were situated at separate 
locations and did not consist 
of customer service calls;
117 in-deed, during Beebe™s discharge interview Smith made no claim 
that Beebe had been at the 216th Street Café at a time when he 
should have been working on his first job. It is true that during 
Phillips™ and Choi™s termination interviews, Smith attributed 
their discharge partly to the f
act that before visiting the 216th 
Street Café they had not yet performed any service calls even 
though ﬁdispatchﬂ would properly be acting on the assumption 
that they were in the course 
of making the calls set forth on 
their work orders for the day. However, these claims disre-
garded the fact that Phillips and Choi had begun their workday 
by dropping Choi™s truck off at 
a tire shop for replacement of a 
tire; the dispatchers™ ability to reach personnel in the field by 
telephone, radio, pager, and re
mote-control honking; and the 
evidence that Phillips and Choi completed all their assigned 

service calls that day even though they had only one truck be-
tween them. Furthermore, there is no evidence or claim that 
either their work orders that day or any oral communications 
they may have received from ﬁdispatchﬂ included any 
specifications as to the time of day when the calls were to
 be 
m                                                          
ade.118 In view of this evidence, Res
pondent™s alleged concern with 
the timing of the dischargees™ break that morning is also diffi-
cult to reconcile with Stewart™s and Karch™s testimony about 
the timing of breaks. Thus, Stewart testified that service techni-
cians ﬁare self-managing with regards to taking their breaks. 
And they would take a break that
 is convenient to them, based 
on what their work load is during that time, based on the com-
plexity of the job that they are doing . . . they can take their 
morning break and their afternoon break pretty much any 
 115 ﬁ[I]t is not really an issue of whether you are in the service area 
or not in the service area . . . it app
eared . . . that employees . . . could 
potentially be hiding or trying to hide the fact. And I don™t know where 
the vehicles were parked at that ti
me. But the primary issue was the fact 
that they were taking breakfast when 
they should be working . . . that is 
the reason why they were terminated.ﬂ 
116 Indeed, the shortest route between certain points within Respon-
dent™s service area would have been almost entirely outside that area. 
117 Beebe reported having completed one ﬁfixﬂ more than 7 hours 
later, at 5:20 p.m. As previously 
noted, sweep technicians occasionally 
correct certain kinds of problems that the service technicians may re-

port to them. 
118 Stewart testified that in most of Respondent™s systems, the plant 
manager expects employees to notify ﬁdispatchﬂ when they are taking 
breaks. However, Beebe™s undenied and credible testimony shows that 
no such requirement existed at the 
Noblesville facility. Beebe credibly testified to an ongoing problem in 
reaching ﬁdispatchﬂ for any purpose; 
cf. supra, fn. 16, and attached text, and part II,C,5,e. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460time.ﬂ Rather similarly, Karch 
testified that Respondent does 
not have a set time for morning breaks, ﬁWe are pretty flexible 
because you have to work those breaks around customer service 
calls. You never know how long an
y particular service call is 
going to take.ﬂ Although Karch testified at one point that ser-vice technicians ﬁneed to get [to the repair site] by 8:30 in order 
for it to be a first call,ﬂ he later testified that the service techni-
cians do not always have a first call at 8:30, and that as a rule, 
the technicians would not leave the facility for the field until 
8:15 or 8:20. Also, although Stewart at one point suggested to 
Phillips that he and the other employees had been discharged 
for taking a ﬁsit-down break,ﬂ it seems unlikely that Respon-
dent cared whether the employ
ees took their breaks sitting 
down or standing up; indeed, both
 Stewart and Karch testified, 
in effect, that the time consumed
 in picking up takeout refresh-
ments would not be chargeable against the length of the morn-
ing break to which employees were entitled; and (as noted) 
Stewart and Smith testified that employees were free to use 
their morning break by eating breakfast. 
The opening statement of Respo
ndent™s counsel claimed that 
the employees were discharged at
 least partly for taking ﬁunau-
thorized breaks,ﬂ a contention renewed on page 4 and page 15, 

lines 3Œ4, of counsel™s postheari
ng brief. There is no evidence 
that Respondent so advised Choi and Phillips during their ter-
mination interviews. Moreover, it is difficult to determine the 
meaning of this claim. Thus, Stewart™s testimony at least 
strongly suggests that employees w
ould be considered as taking 
an authorized break if their supervisor had initially advised 
them about the permitted length and timing of their breaks with 
the statement that such informat
ion would not be periodically 
reiterated, their breaks subsequently conformed with these 

guidelines, and they were not reproached therefor. Further, the 
record shows that in September 1995 Karch had told the em-
ployees they could continue taking morning breaks the way 
they had been doing it, that the 
employees had in fact continued 
to do this, and that laying to one side Phillips™ July 1997 wage 
review and the September 1996 Phillips incident summarized 
supra fn. 102, until the August 1997 
216th Street Café incident 
nobody from management complained to them about their 
break practices. I regard as i
nherently unlikely any suggestion 
that Respondent™s management 
remained unaware of these 
employees™ break practices for almost 2 years, particularly in 
view of Hoffman™s and Karch™s testimony that from time to 
time since 1995, they had been 
monitoring employees™ morning 
presence at restaurants. 
The principal reason tendered by Respondent for the dis-
charges appears to be that Respondent allegedly believed in 
good faith that they had overstaye
d their break. A major diffi-
culty with this contention is th
e total absence of evidence that 
Respondent ever asked any of the participants how long he had 
taken for his break that morning. Indeed, Phillips™ testimony is 
undenied that Smith said nothing to Phillips about the length of 
time he spent at the 216th Street Café; and Soots™ testimony is 
undenied that when giving him a purported explanation for the 

discharge of Phillips, Choi, and Beebe, Smith said nothing 
about the length of the 216th Street Café break.
119 Moreover,                                                           
                                                           
119 Although Smith did ask the dischargees where they had been and 
what they had done between 8 or 8:30 and 9:30, there is no evidence 
that Respondent ever suspected that they had been on break throughout 
this period, there is no evidence that the employees™ responses included 
any claim as to the length of their 
break or the time when it began and 
ended, and there is no evidence that 
Smith ever requested these details. 
although Beebe credibly testified 
that Smith said that the 216th 
Street Café was out of Respondent™s area and it would have 
taken too long to get there and too long to get to the next job 
(see supra, part II,F,4,a), Beebe™s testimony is undenied that 
Smith did not talk with Beebe about how long he was in the 
restaurant. This omission is partic
ularly difficult to square with 
Respondent™s reliance on the lengt
h of the 216th Street Café 
break in view of the fact that
 Respondent had no way of know-
ing (except as to Choi and Phillips, who were sharing a truck) 
whether the employees had entered the 216th Street Café to-
gether or separately. Indeed, Smith did not testify that the 
length of the employees™ break 
was mentioned during his con-
versation with Stewart during which the discharges were de-
cided upon. Any honest belief by Respondent that the length of 
time the employees spent in th
e 216th Street Café rendered 
their visit a dischargeable offense is also rather difficult to rec-

oncile with Respondent™s de facto policy with respect to field 
employees™ breaks, a policy necessarily accommodated to the 
unpredictability of their work lo
cations, of the amount of time 
each job would consume, and of the number of service techni-
cians™ service calls. Further, incumbent service technician Soots 
advised Stewart, inferentially after the discharges, that some-
times Soots worked through or during part of his lunch hour or 
a break, and that sometimes he compensated for this by taking a 
lunch period or break longer than the period called for by Re-
spondent™s policies.120 Similarly, Beebe credibly testified that 
sometimes he did not take a br
eak because of an emergency 
situation such as an outage or because taking a break would 
have interfered with scheduled 
service; and that Karch knew 
this and never said anything about Beebe™s not taking a break. 
From the probabilities of the case, I infer that other service 
technicians also followed such 
practices, and that Respondent 
knew this.  
That Respondent was normally very loose in its break policy 
is further shown by the failure of
 management witn
esses to give 
consistent testimony about the le
ngth of the permissible breaks. 
More specifically, Installati
on Manager Hoffman, who had worked at the Noblesville facility for 8 or 9 years, testified that 
the permissible length was 10 minutes, and that from time to 
time, she would ﬁmake roundsﬂ to ascertain whether Respon-
dent™s break policy was being fo
llowed. Stewart testified that 
the permissible length was 10 to 15 minutes. Karch, who had 
also worked for Respondent for 8 or 9 years and had also made 

such ﬁrounds,ﬂ testified that the permissible length was 15 min-
utes.121 Smith testified that the break policy was a break of ﬁup 
to 15 minutes,ﬂ that ﬁsomething beyondﬂ 20 minutes ﬁwould 
. . . start to get in to a problem,ﬂ and that anything to exceed 15 

minutes by more than a minute or so should be worked out by 
the employee with the depart
ment head. Respondent™s post-
hearing brief states at one point (p. 4) that the permitted paid 

break was ﬁonly 15 minutesﬂ and at another point (p. 7) that the 
employees ﬁare permitted two formal 15Œ20 minute paid breaks 
(one in the morning and one in the afternoon).ﬂ Management™s 
ordinarily casual attitude about 
the length of breaks is further 
shown by the credible March 1998 testimony of incumbent 
 120 Subsequent to the discharges, Respondent prohibitted employees 
from working during their lunch hour. 
121 However, just before so testifying, he testified, ﬁIt wouldn™t be a 
break if they had stepped into this 
restaurant to get a cup of coffee and 
a donut and be on their way, and they were there for ten or fifteen min-
utes.ﬂ Thus, he went on to testify, 
ﬁI would say, well, that was their 
morning break.ﬂ 
 INSIGHT COMMUNICATIONS CO. 461employee Soots, hired by Respondent in March 1996, that 
management had never told him how long he could take on breaks, that he had received 
his only information about the 
matter from his fellow employees, and that they had told him 
he was allowed about 10 minutes.
122 Further, I do not accept the 
assertion in Respondent™s brief 
(p. 7) that ﬁThe employees un-
derstood that their break period be
gun when they left their last 
job.ﬂ In attempted support of th
is claim, Respondent™s brief 
cites only Karch™s rather uncerta
in testimony that ﬁI supposeﬂ 
the permitted break period starts to run ﬁwhen you left your last 

job.ﬂ Even standing alone, such 
a rule would prevent employ-
ees from taking a restaurant break after any job which was 
more than 10Œ20 minutes (depending on which management witness™ testimony is accepted as
 to the length of the break) 
from the nearest restaurant with parking for trucks.
123 Opportu-nities for breaks would be even scarcer were I to accept Smith™s 

testimony (not referred to in 
Respondent™s brief, and which I 
reject as inherently unlikely) that the 15-minute breaktime to 
which he testified includes traveltime to and from the place 
where the employees took their break. Such a rule would pre-
clude breaks between jobs which were less than 15 minutes 
apart.
124 In view of the foregoing evidence, I conclude that the record 
preponderantly shows that Res
pondent discharged Phillips, 
Choi, and Beebe at least partly to discourage union activity. No 

different inference is warranted
 by Respondent™s failure (at a 
time when it was shorthanded and was having difficulty in 
hiring qualified employees) to discharge all of the employees 
who were or at least believed to be union adherents, rather than 
merely a group which included the employee, Phillips, whom 
Respondent knew to be the one who was leading the union 
movement.125 The pretextuous nature 
of the reasons advanced 
by Respondent for the discharge precludes any contention that 
the evidence preponderantly shows they would have been dis-
charged for lawful reasons even if they had not been union 
                                                          
                                                           
122 In view of Soots™ testimony in 
this respect, Choi™s credible testi-
mony that his understanding that breaks were 15 to 20 minutes long 
was based on what other employees 
had told him, Hoffman™s testimony 
that breaks were 10 minutes long, 
and for demeanor reasons, I do not 
credit Smith™s testimony that the 15
-minute break period to which he 
testified was communicated to employees on a number of repeat occa-
sions, including ﬁall-handsﬂ meetings, and was also communicated to 
employees when they first came on board. Karch, the immediate super-
visor of all three dischargees, did not testify that he had so advised 
employees, but testified that they were supposed to learn about Re-
spondent™s break policy from their 
fellow employees 
during training. 
123 Certain portions of Beebe™s test
imony suggest his understanding 
that break time began to run when he
 left his last job, and ended on his 
return to his truck. However, his testimony as a whole shows that in 

practice, he regarded his breaktime 
as beginning at the time he entered 
the establishment where he took his break. 
124 For this reason and the reasons discussed supra, fn. 57, I do not 
credit Smith™s testimony that he so advised the employees in September 
1995 when discussing the Big Boy incident. 
125 See Union-Tribune Publishing Co. v. NLRB
, 1 F.3d 486, 492 fn. 3 
(7th Cir. 1993). I note that because Phillips and Choi were using the 

same truck the morning of the 216th 
Street Café incident and had both 
been involved in the Big Boy incident, Respondent™s decision to use the 
Big Boy incident as a pretext for discharging Phillips virtually required 
Choi™s discharge as well. Moreover, Beebe, too, had been involved in 
the Big Boy incident. Cf. 
O™Dovero Construction, Inc.
, 264 NLRB 751 
(1982); see also 
NLRB v. Rich™s Precision Foundry, Inc.
, 667 F.2d 613, 
628 (7th Cir. 1981). 
adherents;
126 indeed, their pretextuous nature supports the con-
clusion that the discharges were unlawful.
127 Accordingly, I 
conclude that the discharge of Phillips, Choi, and Beebe vio-
lated Section 8(a)(3) and (1) of the Act. 
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent has violated Section 8(a)(1) of the Act by en-
gaging in the following conduct: 
(a) On July 2, 8, 9, 10, and 11, 1997, through Vice President 
Stewart, by promising employee
s additional benefits, for the 
purpose of inducing them to refrain from choosing union repre-sentation. 
(b) On July 2 , 1997, through Stewart, by interrogating em-
ployees Phillips and on July 8, 1997, through Stewart, by inter-
rogating  Phillips and Choi about why employees were inter-
ested in a union and their union sympathies.. 
(c) On July 11, 1997, through Stewart, by interrogating em-
ployee Beebe about who was supporting the Union. 
(d) About June 25, 1997, through Supervisor Karch, by inter-
rogating employee Beebe about the identity of the employees 

who were leading the union movement. 
4. Respondent has violated Section 8(a)(1) and (3) of the Act 
by engaging in the following conduct. 
(a) By providing new tools to employees. 
(b) By reimbursing employees 
for copayment expenses in 
connection with their health insurance. 
(c) By giving employees coupons for ﬁpay-per-viewﬂ mov-
ies. (d) By discharging employees Beebe, Choi, and Phillips. 
5. Respondent has not violated the Act in the following re-
spects. 
(a) By granting wage adjustments to the employees. 
(b) By providing its em
ployees with Gatorade. 
(c) By telling employees that 
if the employees chose unioni-
zation, Respondent might not follow its present ﬁopen doorﬂ 
policy and could not guarantee 
the continuation of Respon-
dent™s existing no-layoff policy. 
(d) By conveying the impression of surveillance. 
6. The unfair labor practices described in Conclusions of 
Law 3 and 4 affect commerce within the meaning of Section 
2(6) and (7) of the Act. 
THE REMEDY Having found that Respondent has violated the Act in certain 
respects, I shall recommend that Respondent be required to 
cease and desist from such conduct, or like and related conduct, 
and to take certain affirmative action necessary to effectuate the 
policies of the Act. Thus, Responde
nt will be required to offer 
Phillips, Choi, and Beebe reinstatement to their former posi-

tions, or, if no such positions exists, to substantially equivalent 
positions, and to make them whole for any loss of earnings and 
 126 J.W.F. Bolin Co. v.NLRB.
, 70 F.3d 863, 873 (6th Cir. 1995); 
Aero Metal Forms, 310 NLRB 397, 399 (1993). 
127 False defenses become a two-edged sword in that they may serve 
to support an ultimate infe
rence of unlawful motive. 
Western Plant 
Services, 322 NLRB 183, 194 (1996). See also
 Laro Maintenance 
Corp. v. NLRB, 56 F.3d 224, 230 (D.C. Cir. 1995); 
NLRB v. Industrial 
Erectors, Inc., 712 F.2d 1131, 1137 (7th Cir. 1983). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462other benefits they may have suffered by reason of their unlaw-
ful termination, as prescribed in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). In addition, Respon-
dent will be required to expung
e from its records all references 
to the employees™ unlawful terminations and to notify them in 
writing that this has been done a
nd that the actions and matters 
reflected in these documents will not be used against them in 
any way. Also, Respondent will 
be required to post appropriate 
notices. 
On the basis of these findings of fact and conclusions of law, 
and the entire record, I issue the following recommended
128 ORDER The Respondent Insight Communications Company, No-
blesville, Indiana, its officers, agents, successors, and assigns 

shall 1. Cease and desist from 
(a) Promising employees additi
onal benefits, for the purpose 
of inducing them to refrain from choosing representation by 
Communications Workers of America or any other labor or-
ganization. 
(b) Interrogating employees about activities on behalf of the 
Communications Workers or any other labor organization, in a 

manner constituting interference,
 restraint, or coercion. 
(c) Discouraging membership in the Communications Work-
ers, or any other labor organiza
tion, by discharging employees, 
by granting employees additional benefits, or by otherwise 

discriminating in regard to hire or tenure of employment or any 
term or condition of employment. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Lonnie 
Phillips, Ki Young Choi, and David Beebe full reinstatement to 
their former positions or, if these positions no longer exist, 
substantially equivalent positio
ns, without prejudice to their 
seniority or any other rights and privileges previously enjoyed. 
(b) Make them whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against them, 
in the manner set forth in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files all references to these employees™ unlawful termination, 
and within 3 days thereafter, notify them in writing that this has 
been done and that the action a
nd matters reflected in these documents will not be used agai
nst such employees in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents, for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and 
all other records, including 
an electronic copy of such records if stored in electronic form, 
necessary or useful in analyz
ing the amount of backpay due 
under the terms of this Order.
129                                                           
                                                           
128 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in 
Section 102.48 of the Rules, be 
adopted by the Board, and all objections to them shall be deemed 
waived for all purposes. 
129 See Bryant & Stratton Business Institute
, 327 NLRB 1135 fn. 3 
(1999). 
(e) Within 14 days after service by Region 25, post at its fa-
cility in Noblesville, Indiana, copies of the attached notice 
marked ﬁAppendix.ﬂ130 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 25, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken by 
the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that, dur-
ing the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by 
the Respondent at its Nobles-
ville facility at any time since June 25, 1997. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
Paragraphs 5(a)(i), d(i), e(i), e(ii), 6(a), and 6(c) of the com-
plaint are dismissed. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 promise you additional benefits for the purpose 
of inducing you to refrain from choosing representation by 

Communications Workers of America or any other union. 
WE WILL NOT
 interrogate you about activities on behalf of the 
Communications Workers or any other union in a manner con-
stituting interference, restraint, or coercion. 
WE WILL NOT
 discourage membership in Communications 
Workers of America, or any other union, by discharging you, 
granting you additional benefits, 
or otherwise discriminating in regard to your hire or tenure of employment or any term or 
condition of employment. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of your rights under the 
Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer Lonnie Phillips, Ki Young Choi, and David Beebe rein-

statement to their former jobs or, if these jobs no longer exist, 
to substantially equivalent posi
tions, without prejudice to their seniority or any other rights or privileges previously enjoyed. 
WE WILL 
make them whole, with interest, for any loss of 
earnings and other benefits they may have suffered by reason of 
their termination. 
 130 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 INSIGHT COMMUNICATIONS CO. 463WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files all referenc
e to the unlawful discharge of 
Lonnie Phillips, Ki Young Choi, and David Beebe, and 
WE 
WILL
, within 3 days thereafter, notify them in writing that this 
has been done and the actions and matters reflected in these 
documents will not be used 
against them in any way. 
INSIGHT COMMUNICATIONS 
COMPANY
  